Exhibit 10.1

 

 

 

$125,000,000

CREDIT AGREEMENT

dated as of December 18, 2013,

by and among

AFC ENTERPRISES, INC.,

as the Borrower,

the Domestic Subsidiaries of the Borrower,

as the Guarantors,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender

BANK OF AMERICA, N.A.,

as Syndication Agent

WELLS FARGO SECURITIES, LLC

AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     6   

Section 1.1

 

Definitions.

     6   

Section 1.2

 

Other Definitions and Provisions.

     34   

Section 1.3

 

Accounting Terms.

     34   

Section 1.4

 

UCC Terms.

     35   

Section 1.5

 

Rounding.

     35   

Section 1.6

 

References to Agreement and Laws.

     35   

Section 1.7

 

Times of Day.

     35   

Section 1.8

 

Letter of Credit Amounts.

     35   

Section 1.9

 

Guarantees.

     36   

Section 1.10

 

Covenant Compliance Generally.

     36   

ARTICLE II REVOLVING CREDIT FACILITY

     36   

Section 2.1

 

Revolving Credit Loans.

     36   

Section 2.2

 

Swingline Loans.

     36   

Section 2.3

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans.

     38   

Section 2.4

 

Repayment and Prepayment of Revolving Credit and Swingline Loans.

     39   

Section 2.5

 

Permanent Reduction of the Revolving Credit Commitment.

     40   

Section 2.6

 

Termination of Revolving Credit Facility.

     40   

ARTICLE III LETTER OF CREDIT FACILITY

     40   

Section 3.1

 

L/C Commitment.

     40   

Section 3.2

 

Procedure for Issuance of Letters of Credit.

     41   

Section 3.3

 

Commissions and Other Charges.

     41   

Section 3.4

 

L/C Participations.

     42   

Section 3.5

 

Reimbursement Obligation of the Borrower.

     43   

Section 3.6

 

Obligations Absolute.

     43   

Section 3.7

 

Effect of Letter of Credit Application.

     44   

ARTICLE IV [RESERVED]

     44   

ARTICLE V GENERAL LOAN PROVISIONS

     44   

Section 5.1

 

Interest.

     44   

Section 5.2

 

Notice and Manner of Conversion or Continuation of Loans.

     45   

Section 5.3

 

Fees.

     46   

Section 5.4

 

Sharing of Payment.

     46   

Section 5.5

 

Evidence of Indebtedness.

     47   

Section 5.6

 

Sharing of Payments by Lenders.

     48   

Section 5.7

 

Administrative Agent’s Clawback.

     48   

Section 5.8

 

Changed Circumstances.

     49   

Section 5.9

 

Indemnity.

     50   



--------------------------------------------------------------------------------

Section 5.10

 

Increased Costs.

     51   

Section 5.11

 

Taxes.

     52   

Section 5.12

 

Mitigation Obligations; Replacement of Lenders.

     56   

Section 5.13

 

Incremental Loans.

     57   

Section 5.14

 

Cash Collateral.

     60   

Section 5.15

 

Defaulting Lenders.

     60   

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

     63   

Section 6.1

 

Conditions to Closing and Initial Extensions of Credit.

     63   

Section 6.2

 

Conditions to All Extensions of Credit.

     67   

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     67   

Section 7.1

 

Organization; Powers.

     67   

Section 7.2

 

Authorization; Enforceability.

     68   

Section 7.3

 

Governmental Approvals; No Conflicts.

     68   

Section 7.4

 

Financial Condition; No Material Adverse Change.

     68   

Section 7.5

 

Properties.

     69   

Section 7.6

 

Litigation and Environmental Matters.

     70   

Section 7.7

 

Compliance with Laws and Agreements.

     70   

Section 7.8

 

Investment Company Status.

     70   

Section 7.9

 

Taxes.

     71   

Section 7.10

 

ERISA.

     71   

Section 7.11

 

Disclosure.

     71   

Section 7.12

 

Licenses, etc.

     71   

Section 7.13

 

Labor Matters.

     71   

Section 7.14

 

Use of Proceeds; Margin Regulations.

     71   

Section 7.15

 

Subsidiaries.

     72   

Section 7.16

 

Security Interests.

     72   

Section 7.17

 

Insurance.

     72   

Section 7.18

 

Solvency.

     72   

Section 7.19

 

OFAC.

     72   

Section 7.20

 

Intellectual Property; Licenses, etc.

     72   

ARTICLE VIII AFFIRMATIVE COVENANTS

     73   

Section 8.1

 

Financial Statements; Ratings Change and Other Information.

     73   

Section 8.2

 

Notices of Material Events.

     75   

Section 8.3

 

Existence; Conduct of Business.

     76   

Section 8.4

 

Payment of Obligations.

     76   

Section 8.5

 

Maintenance of Properties.

     76   

Section 8.6

 

Books and Records; Inspection Rights.

     77   

Section 8.7

 

Compliance with Laws.

     77   

Section 8.8

 

Use of Proceeds and Letters of Credit.

     77   

Section 8.9

 

Insurance.

     77   

Section 8.10

 

Information Regarding Collateral.

     77   

Section 8.11

 

Additional Subsidiaries.

     78   

Section 8.12

 

Compliance with Contractual Obligations.

     78   

 

ii



--------------------------------------------------------------------------------

Section 8.13

 

Further Assurances.

     78   

Section 8.14

 

Casualty and Condemnation.

     79   

Section 8.15

 

End of Fiscal Years; Fiscal Quarters.

     79   

ARTICLE IX NEGATIVE COVENANTS

     79   

Section 9.1

 

Indebtedness.

     79   

Section 9.2

 

Liens.

     81   

Section 9.3

 

Fundamental Changes and Asset Sales.

     82   

Section 9.4

 

Investments, Loans, Advances, Guarantees and Acquisitions.

     83   

Section 9.5

 

Hedge Agreements.

     84   

Section 9.6

 

Restricted Payments.

     84   

Section 9.7

 

Transactions with Affiliates.

     85   

Section 9.8

 

Restrictive Agreements.

     85   

Section 9.9

 

Sale and Leaseback Transactions.

     86   

Section 9.10

 

Amendment of Material Documents.

     86   

Section 9.11

 

Minimum Consolidated Fixed Charge Coverage Ratio.

     86   

Section 9.12

 

Consolidated Total Leverage Ratio.

     86   

Section 9.13

 

Certain Calculations.

     86   

Section 9.14

 

Disposal of Subsidiary Stock.

     87   

ARTICLE X DEFAULT AND REMEDIES

     87   

Section 10.1

 

Events of Default.

     87   

Section 10.2

 

Rights and Remedies Cumulative; Non-Waiver; etc.

     90   

Section 10.3

 

Crediting of Payments and Proceeds.

     91   

Section 10.4

 

Administrative Agent May File Proofs of Claim.

     92   

Section 10.5

 

Credit Bidding.

     93   

ARTICLE XI THE ADMINISTRATIVE AGENT

     93   

Section 11.1

 

Appointment and Authority.

     93   

Section 11.2

 

Rights as a Lender.

     94   

Section 11.3

 

Exculpatory Provisions.

     94   

Section 11.4

 

Reliance by the Administrative Agent.

     95   

Section 11.5

 

Delegation of Duties.

     95   

Section 11.6

 

Resignation of Administrative Agent.

     96   

Section 11.7

 

Non-Reliance on Administrative Agent and Other Lenders.

     97   

Section 11.8

 

No Other Duties, etc.

     97   

Section 11.9

 

Collateral and Guaranty Matters.

     98   

Section 11.10

 

Secured Hedge Agreements and Secured Cash Management Agreements.

     98   

ARTICLE XII MISCELLANEOUS

     99   

Section 12.1

 

Notices.

     99   

Section 12.2

 

Amendments, Waivers and Consents.

     102   

Section 12.3

 

Expenses; Indemnity.

     103   

Section 12.4

 

Right of Setoff.

     105   

Section 12.5

 

Governing Law; Jurisdiction, Etc.

     106   

Section 12.6

 

Waiver of Jury Trial.

     107   

 

iii



--------------------------------------------------------------------------------

Section 12.7

 

Reversal of Payments.

     107   

Section 12.8

 

Injunctive Relief.

     108   

Section 12.9

 

Successors and Assigns; Participations.

     108   

Section 12.10

 

Treatment of Certain Information; Confidentiality.

     112   

Section 12.11

 

Performance of Duties.

     113   

Section 12.12

 

All Powers Coupled with Interest.

     113   

Section 12.13

 

Survival.

     113   

Section 12.14

 

Titles and Captions.

     114   

Section 12.15

 

Severability of Provisions.

     114   

Section 12.16

 

Counterparts; Integration; Effectiveness; Electronic Execution.

     114   

Section 12.17

 

Term of Agreement.

     114   

Section 12.18

 

USA PATRIOT Act.

     115   

Section 12.19

 

Independent Effect of Covenants.

     115   

Section 12.20

 

Inconsistencies with Other Documents.

     115   

ARTICLE XIII GUARANTY

     115   

Section 13.1

 

The Guaranty.

     115   

Section 13.2

 

Obligations Unconditional.

     116   

Section 13.3

 

Reinstatement.

     117   

Section 13.4

 

Certain Additional Waivers.

     117   

Section 13.5

 

Remedies.

     117   

Section 13.6

 

Rights of Contribution.

     117   

Section 13.7

 

Guarantee of Payment; Continuing Guarantee.

     118   

Section 13.8

 

Keepwell.

     118   

EXHIBITS

 

Exhibit A-1

   -    Form of Revolving Credit Note

Exhibit A-2

   -    Form of Swingline Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Notice of Account Designation

Exhibit D

   -    Form of Notice of Prepayment

Exhibit E

   -    Form of Notice of Conversion/Continuation

Exhibit F

   -    Form of Officer’s Compliance Certificate

Exhibit G

   -    Form of Assignment and Assumption

Exhibit H

   -    Form of Perfection Certificate

Exhibit I

   -    Forms of U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1

  -     Certain Specified Asset Sales

Schedule 2.1

  -     Commitments

Schedule 7.5

  -     Real Property

Schedule 7.15

  -     Subsidiaries

Schedule 7.17

  -     Insurance

Schedule 7.20

  -     Intellectual Property; Licenses, etc.

Schedule 8.15

  -     Fiscal Calendar

Schedule 9.1(b)

  -     Existing Indebtedness

Schedule 9.1(q)

  -     Existing Letters of Credit

Schedule 9.2

  -     Existing Liens

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 18, 2013, by and among AFC ENTERPRISES,
INC., a Minnesota corporation, as Borrower, the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and, subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed, to
extend certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.



--------------------------------------------------------------------------------

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing Level

   Consolidated Total
Leverage Ratio    Commitment
Fee     LIBOR
+     Base
Rate +  

I

   Less than 1.00 to 1.00      0.15 %      1.25 %      0.25 % 

II

   Greater than or equal to
1.00 to 1.00, but less
than to 1.50 to 1.00      0.20 %      1.50 %      0.50 % 

III

   Greater than or equal to
1.50 to 1.00, but less
than 2.00 to 1.00      0.25 %      1.75 %      0.75 % 

IV

   Greater than or equal to
2.00 to 1.00 but less
than 2.50 to 1.00      0.30 %      2.00 %      1.00 % 

V

   Greater than or equal to
2.50 to 1.00 but less
than 3.00 to 1.00      0.35 %      2.25 %      1.25 % 

VI

   Greater than or equal to
3.00 to 1.00      0.40 %      2.50 %      1.50 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.1(c) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level I until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide an Officer’s Compliance Certificate when due as required by
Section 8.1(c) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level VI until such time as such Officer’s
Compliance Certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (A) the Borrower shall immediately deliver to the Administrative
Agent a corrected Officer’s Compliance Certificate for such Applicable Period,
(B) the Applicable Margin for such Applicable Period shall be determined as if
the Consolidated Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were

 

7



--------------------------------------------------------------------------------

applicable for such Applicable Period, and (C) the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 5.4. Nothing in this
paragraph shall limit the rights of the Administrative Agent and Lenders with
respect to Sections 5.1(b) and 10.1 nor any of their other rights under this
Agreement or any other Loan Document. The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in each case, in its capacity as a joint
lead arranger and joint bookrunner, and their successors.

“Asset Sale” means a sale, lease or sub-lease (other than in the ordinary course
of business), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person (other than the
Borrower or any Guarantor), in one transaction or a series of transactions, of
all or any part of the Borrower’s or any of its Subsidiaries’ businesses, assets
or properties of any kind, whether real, personal, or mixed and whether tangible
or intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of the Borrower’s Subsidiaries, other than
(i) inventory (or other assets) sold or leased in the ordinary course of
business (excluding any such sales by operations or divisions discontinued or to
be discontinued), and (ii) sales of other assets of the Borrower and its
Subsidiaries for aggregate consideration of less than $3,000,000 in the
aggregate during any fiscal year of the Borrower.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Base Rate” means, at any time, the highest of (a) the Prime Rate (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 5.8 shall remain in
effect, LIBOR for an Interest Period of one month plus the difference between
the Applicable Margin for LIBOR Rate Loans and Base Rate Loans; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR (provided that clause
(c) shall not be applicable during any period in which LIBOR is unavailable or
unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Borrower” means AFC Enterprises, Inc., a Minnesota corporation.

“Borrower Common Stock” means the common stock issued by the Borrower.

 

8



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date hereof, and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the date hereof.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests, membership interests and
beneficial interests in a trust and any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in a deposit account.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to, the Administrative Agent, for the benefit of one or
more of the Issuing Lender, the Swingline Lender or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations or Swingline Loans, cash or deposit account balances
or, if the Administrative Agent, the Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, the Issuing Lender and the Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
(except in the case of taxable auction rate municipal bonds and auction rate
preferred securities which may have longer maturities) and having, at the

 

9



--------------------------------------------------------------------------------

time of the acquisition thereof, the highest rating obtainable from either S&P
or Moody’s; (iii) commercial paper maturing no more than one year from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of
deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia or any foreign country that (a) is at least “adequately capitalized”
(as defined in the regulations of its primary Federal banking regulator) and
(b) has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000 (a “Cash Equivalent Bank”); (v) Eurodollar time deposits having a
maturity of less than one year purchased directly from any Lender or Cash
Equivalent Bank; and (vi) shares of any money market mutual fund that (a) has at
least 95% of its assets invested continuously in the types of investments
referred to in clauses (i) through (v) above, (b) has net assets of not less
than $500,000,000, and (c) has the highest rating obtainable from either S&P or
Moody’s.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Capital
Stock representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

10



--------------------------------------------------------------------------------

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Collateral” means, collectively, all of the personal property (including
Capital Stock) in which Liens are purported to be granted pursuant to the
Security Documents as security for the Secured Obligations.

“Collateral Agreement” means the Collateral Agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Administrative Agent shall have received (i) from each of the Borrower
and the Guarantors a counterpart of each of the Security Documents duly executed
and delivered on behalf of the Credit Parties party thereto and (ii) in the case
of any Person that becomes a Guarantor after the Closing Date, a supplement to
each Security Document, in the form specified therein, duly executed and
delivered on behalf of such Guarantor;

(b) all outstanding Capital Stock of each Guarantor and other Subsidiaries not
subject to an applicable restrictive agreement permitted pursuant to Section 9.8
shall have been pledged pursuant to the Collateral Agreement and the
Administrative Agent shall have received certificates or other instruments
representing all such Capital Stock (if certificated), together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) all Indebtedness of the Borrower and each Subsidiary that is owing to any
Credit Party shall be evidenced by a promissory note or other instrument and
shall have been pledged pursuant to the Collateral Agreement and the
Administrative Agent shall have received all such promissory notes and other
instruments, together with instruments of transfer with respect thereto endorsed
in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the first priority Liens intended
to be created by the Collateral Agreement and perfect such Liens to the extent
required by, and with the priority required by, the Collateral Agreement, shall
have been filed, registered or recorded or delivered to the Administrative Agent
for filing, registration or recording, all subject to the Permitted
Encumbrances; and

(e) each Credit Party shall have obtained all consents and approvals required
(without giving effect to Sections 9-406 through 9-409 of the Uniform Commercial
Code as in effect on the date hereof in the State of Delaware) to be obtained by
it in connection with the execution and delivery of all Security Documents to
which it is a party, the performance of its obligations thereunder and the
granting by it of the Liens thereunder.

 

11



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Revolving Credit Commitment of such Lender to (b) the
Revolving Credit Commitment of all the Lenders.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Lease Obligations which is
capitalized on the consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP as in effect on the date hereof, are included in “additions to property,
plant or equipment” or comparable items reflected in the consolidated statement
of cash flows of Borrower and its Subsidiaries; provided, however, Consolidated
Capital Expenditures shall not include expenditures made from the proceeds of
any insurance or condemnation payments (or payments made in lieu of
condemnation) received by Borrower and its Subsidiaries and used to repair or
replace the damaged property with respect to which such proceeds were received
or the purchase price paid in Permitted Acquisitions.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash (including amortization of discount and amortization of debt
issuance costs).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted from revenues in
determining such Consolidated Net Income for such period, the sum of (i) the
aggregate amount of consolidated interest expense for such period, (ii) the
aggregate amount of all provisions for all Taxes (whether or not paid, estimated
or accrued) based upon or determined by reference to the income and profits for
such period, (iii) all amounts attributable to depreciation, amortization
(including but not limited to amortization of goodwill and other intangible
assets, amortization and write-offs of financing costs and premiums paid in
connection with any early extinguishment of Indebtedness) and any non-cash
impairment charges related to goodwill, other intangible or long-lived assets
for such period, (iv) all extraordinary, unusual or non-recurring charges
(including without limitation, restructuring charges), (v) charges, reserves and
provisions made with respect to litigation, in each case to the extent cash
reserves have been established with

 

12



--------------------------------------------------------------------------------

respect to such charges, reserves and provisions, and (vi) all other non-cash
charges, minus (b) without duplication and to the extent added to revenues in
determining such Consolidated Net Income for such period, the sum of (i) all
extraordinary gains during such period, and (ii) after-tax income derived from
discontinued operations or from the subject of Asset Sales, all as determined on
a consolidated basis in accordance with GAAP.

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA plus
Consolidated Rental Expense.

“Consolidated Fixed Charges” means for any period, the sum of (a) the aggregate
amount of scheduled principal payments made during such period on Indebtedness,
including Capital Lease Obligations, of the Borrower and its Subsidiaries,
(b) Consolidated Cash Interest Expense, and (c) Consolidated Rental Expense of
Borrower and its Subsidiaries.

“Consolidated Growth Capital Expenditures” means for any period, any
Consolidated Capital Expenditures relating to acquisition of real estate for
development of new restaurants, ongoing construction, the construction or
opening after the Closing Date of new restaurants owned or operated by Borrower
or any of its Subsidiaries, the remodeling of restaurants owned or operated by
Borrower or any of its Subsidiaries, or Consolidated Capital Expenditures
related to information technology improvements or expansion of Borrower’s office
headquarters.

“Consolidated Interest Expense” means, for any period, the interest expense,
both expended and capitalized (including the interest component in respect of
Capital Lease Obligations), accrued or paid by the Borrower and its Subsidiaries
during such period (excluding any amortization or write-off of financing costs
otherwise included therein and excluding any fees paid pursuant to Section 5.3
hereof and the write-off of unamortized deferred financing costs taken by
Borrower in connection with the refinancings of Borrower and its Subsidiaries on
a consolidated basis with respect to all outstanding Indebtedness of Borrower
and its Subsidiaries), net of interest income of Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Maintenance Capital Expenditures” means for any period, any
Consolidated Capital Expenditures that are not Consolidated Growth Capital
Expenditures.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus
(ii) (a) the income (or loss) of any Person (other than a Subsidiary of the
Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries, (c) the
income of any Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax

 

13



--------------------------------------------------------------------------------

gains or losses attributable to Asset Sales or returned surplus assets of any
Plan, and (e) (to the extent not included in clauses (a) through (d) above) any
net extraordinary gains or net extraordinary losses.

“Consolidated Rental Expense” for any period, the aggregate amount of fixed and
contingent rentals payable by Borrower and its Subsidiaries for such period with
respect to operating (non-capital) leases of real and personal property
determined on a consolidated basis in accordance with GAAP as in effect on the
date hereof.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date.

“Consolidated Total Leverage Ratio” means, on any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four immediately preceding fiscal quarters of the
Borrower ended on such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Lender.

“Conversion Strategy” means sales by Borrower and the Guarantors to franchisees
thereof of restaurants and other outlets and units with respect to direct
marketing areas.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of

 

14



--------------------------------------------------------------------------------

which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any

 

15



--------------------------------------------------------------------------------

Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of a Plan
to satisfy the minimum funding contributions required by Section 412 of the
Code; (c) the filing pursuant to Section 412(c) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

16



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including Section 13.8 hereof). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement (as amended),
dated as of December 23, 2010 by and among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

17



--------------------------------------------------------------------------------

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Commitment Percentage
of the L/C Obligations then outstanding, and (iii) such Lender’s Commitment
Percentage of the Swingline Loans then outstanding, or (b) the making of any
Loan or participation in any Letter of Credit by such Lender, as the context
requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letters” means (i) the separate fee letter agreement dated November 26,
2013 among the Borrower, the Administrative Agent and Wells Fargo Securities,
LLC and (ii) the separate fee letter agreement dated November 7, 2013 among the
Borrower and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Financial Covenants” means the covenants set forth at Sections 9.11 and 9.12
hereof.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

18



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, without regard to the Proposed
Accounting standards Update to Leases (Topic 840) issued by the Financial
Accounting Standards Board on August 17, 2010 (as the same may be amended from
time to time) or any change in GAAP arising therefrom or any similar change.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit or contingent liabilities or obligations with respect to
assigned or subleased operating leases in the ordinary course of business.

“Guarantors” means, collectively, each direct and indirect Domestic Subsidiary
of the Borrower.

“Guaranty” means, the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article XIII.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

19



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

“Increased Amount Date” has the meaning assigned thereto in Section 5.13.

“Incremental Lender” has the meaning assigned thereto in Section 5.13.

“Incremental Loans” has the meaning assigned thereto in Section 5.13.

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to loans or monetary advances of
any kind, all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(b) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) accounts payable and due within 12 months
incurred in the ordinary course of business, (ii) obligations incurred under
ERISA and (iii) obligations incurred under Permitted Earnout Agreements, other
than in the case of (ii) and (iii) to the extent recorded as Indebtedness on the
consolidated balance sheet of the Borrower), (c) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (d) all Guarantees by such Person of Indebtedness of others,
(e) all Capital Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (g) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the

 

20



--------------------------------------------------------------------------------

extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
contingent liability of a Person arising from guarantees of operating leases
which are assigned or sublet in the ordinary course of business shall not
constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in (a), Other Taxes.

“Interest Period” “Interest Period” means, as to each LIBOR Rate Loan, the
period commencing on the date such LIBOR Rate Loan is disbursed or converted to
or continued as a LIBOR Rate Loan and ending on the date one (1), two (2), three
(3), or six (6) months or, if agreed by all of the relevant Lenders twelve
(12) months thereafter, in each case as selected by the Borrower in its Notice
of Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Maturity Date; and

(e) there shall be no more than ten (10) Interest Periods in effect at any time.

“Investment” means, for any Person, any capital stock, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of any other Person, any loans or advances made to any other
Person, any Guarantee of the obligations of any other Person, any other
investment or interest in any other Person and any purchase or acquisition (in
one transaction or a series of transactions) of any assets of any other Person
constituting a business unit; provided, that the term Investment shall not
include (A) accounts receivables of the Borrower and its Subsidiaries that
(i) are payable within 180 days, (ii) are incurred in ordinary course of
business and (iii) are incurred on commercially reasonably terms, to the extent
such accounts receivables may constitute a loan or advance and (B) advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business.

 

21



--------------------------------------------------------------------------------

“IP Rights” has the meaning assigned thereto in Section 7.20.

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Wells Fargo, in its capacity as issuer thereof, or any
successor thereto.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“L/C Commitment” means the lesser of (a) $20,000,000 and (b) the Revolving
Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Lenders.

“Lender” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption or pursuant to Section 5.13, other than any Person
that ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

 

22



--------------------------------------------------------------------------------

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period for a period equal to one month (commencing on
the date of determination of such interest rate) which appears on the Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =                       

LIBOR

   1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letters, and each other
document, instrument,

 

23



--------------------------------------------------------------------------------

certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured Party in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Secured Hedge Agreement
and any Secured Cash Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Stock” shall have the meaning provided such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property, prospects or financial condition of the Borrower
and its Subsidiaries taken as a whole, (b) the validity or enforceability of any
of the material Loan Documents, (c) (i) the ability of the Borrower or the
Guarantors to perform any of their respective obligations under the Loan
Documents or (ii) the ability of the Administrative Agent or the Lenders to
enforce the Obligations or (d) the rights of or benefits available to the
Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedge Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Hedge Agreement were terminated at such time.

“Material Real Property Lease” has the meaning set forth in Section 7.5(b).

“Material Subsidiary” shall mean a Subsidiary or Subsidiaries that, as of the
end of the most recent ended fiscal quarter, account individually or in the
aggregate for 5.00% or more of the Borrower’s consolidated (i) total assets,
(ii) shareholders’ equity, (iii) operating income (calculated for the four most
recent fiscal quarters) or (iv) total revenue, determined in each case in
accordance with GAAP.

“Maturity Date” means the earliest to occur of (a) December 18, 2018, (b) the
date of termination of the entire Revolving Credit Commitment by the Borrower
pursuant to Section 2.5, and (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.1.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and the Issuing Lender in their sole discretion.

 

24



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

25



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning specified in Section 12.9(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Perfection Certificate” means a certificate provided by the Administrative
Agent to the Borrower substantially in the form of Exhibit H or any other form
approved by the Administrative Agent.

“Permitted Acquisition” means any acquisition by the Borrower or any Guarantor
of the assets of, or all of the Capital Stock in, a Person or division or line
of business of a Person that is engaged in a line or lines of business
reasonably related (ancillary or complementary) to the line of business or lines
of business of the Borrower or any Subsidiary if, immediately after giving
effect thereto, (a) no Default or Event of Default has occurred and is
continuing or would result therefrom, (b) in the case of an acquisition of
Capital Stock in a Person, 100% of the Capital Stock in such Person, and any
other Subsidiary resulting from such acquisition, shall be owned directly or
indirectly by the Borrower or a Guarantor and all actions required to be taken,
if any, with respect to each Subsidiary resulting from such acquisition under
Sections 8.11 and 8.13 have been or are concurrently taken, (c) the Borrower and
the Subsidiaries are in compliance, on a pro forma basis after giving effect to
such acquisition, with the Financial Covenants recomputed as at the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available as if such acquisition had occurred on the first day of
each relevant period for testing such compliance, the business acquired shall be
related to the food service industry or suitable for or related to franchising,
(d) after giving effect to any such Permitted Acquisition, there is at least
$25,000,000 in availability under the Revolving Credit Facility and (e) the
Borrower has delivered to the Administrative Agent an officers’ certificate to
the effect set forth in clauses (a), (c) and (d) above, together with all
relevant financial information for the business or entity being acquired.

“Permitted Earnout Agreements” shall mean any agreement by Borrower or one of
its Subsidiaries to pay (i) the seller or sellers of any Person or assets
acquired in accordance with the provisions of this Agreement at any time
following the consummation of such acquisition by reference to the financial
performance of the assets acquired or (ii) the purchaser or purchasers in
connection with any Asset Sales the amounts of any deferred maintenance
obligations or monies

 

26



--------------------------------------------------------------------------------

from repair escrow agreements; provided that the aggregate amount of all such
payments which may be owed under such agreements contemplated by clauses (i) and
(ii) at any time of determination shall not exceed $15,000,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges or
claims that are not yet due or are being contested in compliance with
Section 8.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 8.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, indemnity and appeal bonds, performance and
return-of-money and fiduciary bonds and other obligations of a like nature, in
each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII;

(f) easements, zoning restrictions, rights-of-way, licenses, covenants,
conditions, minor defects, encroachments or irregularities in title and similar
encumbrances on real property that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Borrower
or any Subsidiary at the Real Property Assets or Real Property Leases subject to
such Liens;

(g) leases or subleases to the extent permitted hereunder granted to others not
interfering in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

(h) any (i) interest or title of a lessor or sublessor under any lease,
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii);

(i) Liens on goods held by suppliers arising in the ordinary course of business
for sums not yet delinquent or being contested in good faith, if such reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made therefor and as long as such Lien remains unperfected;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

27



--------------------------------------------------------------------------------

(k) rights of franchisees under franchise agreements in keeping with the
Borrower’s historical practices;

(l) with respect to any Real Property Lease in which the Borrower owns a
leasehold estate, any defect or encumbrance caused by or arising out of the
failure to record the lease or a memorandum thereof in the applicable real
property records in the county where such Real Property Lease is located other
than any defect or encumbrance created or suffered by the Borrower; and

(m) the effect of any moratorium, eminent domain or condemnation proceedings;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) investments in Cash or Cash Equivalents;

(b) investments consisting of notes received from employees of Borrower and its
Subsidiaries in connection with, and in an amount not to exceed the purchase
price of, their purchase of Borrower Common Stock, provided such notes are
secured by the Borrower Common Stock being purchased with the proceeds thereof;

(c) investments held or to be held by a grantor trust established by Borrower
for the purpose of providing a deferred compensation plan for certain members of
management; provided that the aggregate amount of all such investments made
shall not at any time exceed $10,000,000;

(d) investments in the Guarantors; and

(e) investments consisting of notes received in connection with Specified Asset
Sales or Asset Sales to the extent permitted under Section 9.3.

“Permitted Joint Venture Investment” means one or more Investments by the
Borrower or a Guarantor in Joint Ventures; provided that, (i) each such Joint
Venture interest shall be at least 10% of the total Joint Venture interests of
each such Joint Venture and (ii) the businesses of each such Joint Venture shall
consist of the development and operation of a business which may be conducted by
the Borrower hereunder

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.”

 

28



--------------------------------------------------------------------------------

“Platform” has the meaning assigned thereto in Section 8.2.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Public Lender” has the meaning assigned thereto in Section 8.2.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the Guarantee
under Section 13.1 or the grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other Credit Party that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Regulatory Shares” means, with respect to any Person, shares of such Person
required to be issued as qualifying shares to directors or persons similarly
situated or shares issued to Persons other than Borrower or a wholly owned
Subsidiary of Borrower in response to regulatory requirements of foreign
jurisdictions pursuant to a resolution of the Board of Directors of such Person,
so long as such shares do not exceed one percent of the total outstanding shares
of equity such Person and any owners of such shares irrevocably covenant with
Borrower to remit to Borrower or waive any dividends or distributions paid or
payable in respect of such shares.

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Real Property Assets” means fee owned estate interests of Borrower or any of
its Subsidiaries in land, buildings, improvements, and fixtures attached
thereto, other than mall located, kiosk and “in-line unit” type property.

“Real Property Lease” has the meaning set forth in Section 7.5(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any time, (a) at such time as there are three or
more Lenders hereunder, at least three (3) Lenders having Total Credit Exposures
representing more

 

29



--------------------------------------------------------------------------------

than fifty percent (50%) of the Total Credit Exposures of all Lenders or (b) at
such time as there are fewer than three Lenders hereunder, Lenders having Total
Credit Exposures representing one hundred percent (100%) of the Total Credit
Exposures of all Lenders. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock in the Borrower or any option, warrant or other right to
acquire any such Capital Stock in the Borrower.

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to, and to purchase participations in L/C
Obligations and Swingline Loans for the account of, the Borrower hereunder in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on the Register, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 5.13) and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Loans, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 5.13). The aggregate Revolving
Credit Commitment of all the Lenders on the Closing Date shall be $125,000,000.
The initial Revolving Credit Commitment of each Lender is set forth opposite the
name of such Lender on Schedule 2.1.

“Revolving Credit Exposure” means, as to any at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form

 

30



--------------------------------------------------------------------------------

attached as Exhibit A-1, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided, that “Secured Obligations” of any Credit Party shall exclude any
Excluded Swap Obligations with respect to any Credit Party.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed

 

31



--------------------------------------------------------------------------------

by the Administrative Agent from time to time pursuant to Section 11.5, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.

“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any property or assets securing the Secured
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

“Specified Asset Sales” means Asset Sales with respect to (i) sales or leases or
transfers of franchise related properties to franchisees pursuant to the
Borrower’s “turnkey” development programs, (ii) sales, leases or transfers of
franchises and related assets and properties repossessed or reacquired by the
Borrower from franchisees and subsequently resold to new franchisees all in the
ordinary course of business, (iii) sales or dispositions of franchise related
properties and assets that are no longer in operation and are surplus to the
Borrower’s needs in the ordinary course of business in an aggregate amount not
in excess of $15,000,000 in any twelve month period and $50,000,000 in the
aggregate during the term of this Agreement; provided that such limitation shall
not apply to sales and dispositions of the assets listed on Schedule 1.1 hereto,
(iv) exchanges of properties or assets for other properties or assets (other
than cash or cash equivalents) that (1) are useful in the business of the
Borrower and its Subsidiaries as then being conducted and (2) have a fair market
value at least equal to the fair market value of the assets or properties being
exchanged (as evidenced by a resolution of the directors of the Borrower in the
case of transactions having a fair market value in excess of $1,000,000) in the
ordinary course of business and (v) sales of franchise related properties in
connection with a market relocation program or the Borrower’s Conversion
Strategy.

“Subject Transaction” means as defined in Section 9.13.

“Subordinated Debt” means the subordinated debt evidenced by subordinated
Indebtedness issued or incurred by the Borrower subordinated in right of payment
to the payment in full of the Obligations of the Borrower to the Credit Parties
under the Loan Documents and other senior obligations of the Borrower; provided
that (i) the negative covenants in such subordinated Indebtedness are less
burdensome than the negative covenants in this Agreement as in effect at the
time such subordinated Indebtedness is incurred, (ii) the affirmative covenants
in such subordinated Indebtedness are no more burdensome than the affirmative
covenants in this Agreement as in effect at the time such subordinated
Indebtedness is incurred, (iii) the events of default in such subordinated
Indebtedness relating to insolvency and nonpayment of amounts owed thereunder
are no more restrictive than the corresponding defaults in this Agreement as in
effect at the time such subordinated Indebtedness is incurred, (iv) such
subordinated Indebtedness does not cross-default to other Indebtedness (but may
cross-accelerate to other material Indebtedness of Borrower or any Subsidiary
that has guaranteed such subordinated Indebtedness), (v) the subordination
provisions in such subordinated Indebtedness reasonably satisfactory to the
Administrative Agent, (vi) such subordinated Indebtedness does not provide for
any scheduled payment or mandatory prepayment of principal earlier than one
(1) year after the final maturity of Loans under this agreement other than
redemptions made at the option of the holders of such subordinated Indebtedness
upon a change in control of the Borrower in circumstances that would also
constitute a Change in Control under this Agreement (provided

 

32



--------------------------------------------------------------------------------

that any such redemption cannot be made fewer than 30 days after such change in
control and that any such redemption is fully and absolutely subordinated to the
indefeasible payment in full of all principal, interest and other amounts under
the Loan Documents) and (vii) no Default or Event of Default shall have occurred
and be continuing at the date of incurrence.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

33



--------------------------------------------------------------------------------

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.11(g).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

Section 1.3 Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such

 

34



--------------------------------------------------------------------------------

provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change in GAAP with respect to the recognition of leases in
financial statements (and, for the avoidance of doubt, notwithstanding any
subsequent change in GAAP, obligations under leases classified as operating
leases under GAAP as of the date hereof shall not be reclassified as
Indebtedness or interest expense and payments with respect to rights under such
leases shall not be reclassified as Consolidated Capital Expenditures for
purposes of this Agreement).

Section 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the UCC, the Investment Company Act of
1940, the Interstate Commerce Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

Section 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

 

35



--------------------------------------------------------------------------------

Section 1.9 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

Section 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.4 and 9.6, any amount in a currency other
than Dollars will be converted to Dollars in a manner consistent with that used
in calculating Consolidated Net Income in the annual financial statements of the
Borrower and its Subsidiaries delivered pursuant to Section 8.1(a).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2 and 9.4, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.10 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

ARTICLE II

REVOLVING CREDIT FACILITY

Section 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Lender severally agrees to make Revolving Credit Loans to the Borrower from time
to time from the Closing Date through, but not including, the Maturity Date as
requested by the Borrower in accordance with the terms of Section 2.3; provided,
that (a) the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the Revolving Credit Exposure of any Lender shall not at any
time exceed such Lender’s Revolving Credit Commitment. Each Revolving Credit
Loan by a Lender shall be in a principal amount equal to such Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Maturity
Date.

Section 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.2(e) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may in its
sole discretion make Swingline Loans to the Borrower from time to time from the
Closing Date through, but not including, the Maturity Date; provided, that
(a) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (b) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the Swingline Commitment.

 

36



--------------------------------------------------------------------------------

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Commitment Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Lenders on the books and records of the Administrative
Agent. Each Lender shall fund its respective Commitment Percentage of Revolving
Credit Loans as required to repay Swingline Loans outstanding to the Swingline
Lender upon demand by the Swingline Lender but in no event later than 1:00 p.m.
on the next succeeding Business Day after such demand is made. No Lender’s
obligation to fund its respective Commitment Percentage of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 11.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article VI. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 10.1(h) or (i) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Commitment Percentage of the aggregate amount
of such Swingline Loan. Each Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any

 

37



--------------------------------------------------------------------------------

payment on account thereof, the Swingline Lender will distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

Section 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. If the Borrower fails to specify a type
of Loan in a Notice of Borrowing, then the applicable Loans shall be made as
Base Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in any
such Notice of Borrowing, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Commitment Percentage of the Revolving Credit Loans to be made on
such borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Lender has not made available to the

 

38



--------------------------------------------------------------------------------

Administrative Agent its Commitment Percentage of such Loan. Revolving Credit
Loans to be made for the purpose of refunding Swingline Loans shall be made by
the Lenders as provided in Section 2.2(b).

Section 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Lenders, Extensions of Credit in an amount equal to
such excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Lenders, in an amount equal
to such excess (such Cash Collateral to be applied in accordance with
Section 10.1).

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
with respect to Base Rate Loans (other than Swingline Loans), $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to LIBOR Rate Loans
and $500,000 or a whole multiple of $100,000 in excess thereof with respect to
Swingline Loans. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(e) Hedge Agreements. No repayment or prepayment of Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.

 

39



--------------------------------------------------------------------------------

Section 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $1,000,000 or any whole multiple of $500,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Lender according to its Commitment
Percentage. All Commitment Fees accrued until the effective date of any
termination of the Revolving Credit Commitment shall be paid on the effective
date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.1. Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.

Section 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.

ARTICLE III

LETTER OF CREDIT FACILITY

Section 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.2(e) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents and on the agreements of the Lenders
set forth in Section 3.4(a), the Issuing Lender agrees to issue standby letters
of credit (the “Letters of Credit”) for the account of the Borrower or any
Subsidiary thereof on any Business Day from the Closing Date through but not
including the fifth (5th) Business Day prior to the Maturity Date in such form
as may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Commitment or (b) the Revolving Credit Outstandings would exceed the

 

40



--------------------------------------------------------------------------------

Revolving Credit Commitment. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) be a standby letter of credit issued to support obligations of the
Borrower or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date no more than twelve
(12) months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one (1) year periods pursuant to
the terms of the Letter of Credit Application or other documentation acceptable
to the Issuing Lender), which date shall be no later than the fifth
(5th) Business Day prior to the Maturity Date and (iv) be subject to the Uniform
Customs and/or ISP98, as set forth in the Letter of Credit Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York. The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

Section 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three (3) Business Days after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by the Issuing Lender and the Borrower. The Issuing Lender shall
promptly furnish to the Borrower a copy of such Letter of Credit and promptly
notify each Lender of the issuance and upon request by any Lender, furnish to
such Lender a copy of such Letter of Credit and the amount of such Lender’s
participation therein.

Section 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin with respect to
Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Commitment Percentages.

 

41



--------------------------------------------------------------------------------

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit as set forth in the
applicable Fee Letter. Such issuance fee shall be payable quarterly in arrears
on the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Maturity Date
and thereafter on demand of the Administrative Agent.

(c) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse the Issuing Lender for such
normal and customary fees, costs, charges and expenses as are incurred or
charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.

Section 3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by the Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with the Issuing Lender that, if a draft is paid under any Letter of Credit for
which the Issuing Lender is not reimbursed in full by the Borrower through a
Revolving Credit Loan or otherwise in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Commitment Percentage of the amount of such draft, or any
part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

 

42



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section, the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

Section 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Loan as a Base Rate Loan on the applicable
repayment date in the amount of (i) such draft so paid and (ii) any amounts
referred to in Section 3.3(c) incurred by the Issuing Lender in connection with
such payment, and the Lenders shall make a Revolving Credit Loan as a Base Rate
Loan in such amount, the proceeds of which shall be applied to reimburse the
Issuing Lender for the amount of the related drawing and such fees and expenses.
Each Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse the Issuing Lender for
any draft paid under a Letter of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

Section 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be

 

43



--------------------------------------------------------------------------------

transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.

Section 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

[RESERVED]

ARTICLE V

GENERAL LOAN PROVISIONS

Section 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days (or four (4) Business Days with respect to a LIBOR Rate
based on a twelve month Interest Period) after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2.

(b) Default Rate. Subject to Section 10.2, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, Swingline Loans or
Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable

 

44



--------------------------------------------------------------------------------

Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any Debtor Relief Law.

(c) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2013; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

Section 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to

 

45



--------------------------------------------------------------------------------

be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. If the Borrower fails to give a
timely Notice of Conversion/Continuation prior to the end of the Interest Period
for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be converted
to a Base Rate Loan. Any such automatic conversion to a Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loan. If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

Section 5.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Lenders, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Revolving Credit Commitment of the Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee. The Commitment Fee shall be payable
in arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing December 31, 2013 and ending on the date upon which
all Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. The Commitment Fee shall be distributed by the
Administrative Agent to the Lenders (other than any Defaulting Lender) pro rata
in accordance with such Lenders’ respective Commitment Percentages.

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the applicable Fee Letter. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

Section 5.4 Sharing of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.

 

46



--------------------------------------------------------------------------------

Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of or interest on the Swingline Loans or of
any fee, commission or other amounts payable to the Swingline Lender shall be
made in like manner, but for the account of the Swingline Lender. Each payment
to the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to the definition of Interest
Period, if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 5.15(a)(ii).

Section 5.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

47



--------------------------------------------------------------------------------

Section 5.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 5.7 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking

 

48



--------------------------------------------------------------------------------

industry rules on interbank compensation and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

Section 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent

 

49



--------------------------------------------------------------------------------

manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of making or maintaining such Loans during such Interest
Period, then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and
(i) in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period;
or (ii) in the case of Base Rate Loans as to which the interest rate is
determined by reference to LIBOR, the Borrower shall convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrower
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.

Section 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or

 

50



--------------------------------------------------------------------------------

maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

Section 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the actual cost to
such Lender, the Issuing Lender or such other Recipient of making, converting
to, continuing or maintaining any Loan (or of maintaining its obligation to make
any such Loan), or to increase the actual cost to such Lender, the Issuing
Lender or such other Recipient of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Lender or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

51



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Lender, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph
(a) or (b) of this Section and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender, the Issuing Lender or
such other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender, the Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, the Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender, the Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such
Lender, the Issuing Lender or such other Recipient, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, the Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 5.11 Taxes.

(a) Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
the Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the

 

52



--------------------------------------------------------------------------------

applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.11, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

53



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

54



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

55



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

56



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 5.10 or
5.11) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 5.13 Incremental Loans.

(a) At any time, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more increases in the Revolving
Credit Commitments (any such increase, an “Incremental Revolving Credit
Commitment”) to make revolving credit loans under the Revolving Credit Facility
(any such increase, an “Incremental Loan”); provided that (1) the total
aggregate amount for all such Incremental Revolving Credit Commitments shall not
exceed $125,000,000 and (2) the total aggregate amount for each Incremental
Revolving Credit Commitment (and the Incremental Loan made thereunder) shall not
be less than a minimum principal amount of $10,000,000 or, if less, the
remaining amount permitted pursuant

 

57



--------------------------------------------------------------------------------

to the foregoing clause (1). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Revolving Credit Commitment shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Revolving Credit
Commitment (any such Person, an “Incremental Lender”). Any proposed Incremental
Lender offered or approached to provide all or a portion of any Incremental
Revolving Credit Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Credit Commitment. Any Incremental Revolving
Credit Commitment shall become effective as of such Increased Amount Date;
provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Revolving Credit
Commitment, (2) the making of any Incremental Loan pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(B) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that (1) the
Borrower will be in compliance on a pro forma basis with the Financial Covenants
both before and after giving effect to (1) any Incremental Revolving Credit
Commitment, (2) the making of any Incremental Loan pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(C) each of the representations and warranties contained in Article VII shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

(D) the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);

(E) each Incremental Revolving Credit Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;

 

58



--------------------------------------------------------------------------------

(F) in the case of each Incremental Loan (the terms of which shall be set forth
the relevant Lender Joinder Agreement):

(x) such Incremental Loan shall mature on the Maturity Date, shall bear interest
at the rate applicable to the Revolving Credit Loans and shall be subject to the
same terms and conditions as the Revolving Credit Loans;

(y) the outstanding Revolving Credit Loans and Commitment Percentages of
Swingline Loans and L/C Obligations will be reallocated by the Administrative
Agent on the applicable Increased Amount Date among the Lenders (including the
Incremental Lenders providing such Incremental Loan) in accordance with their
revised Commitment Percentages (and the Lenders (including the Incremental
Lenders providing such Incremental Loan) agree to make all payments and
adjustments necessary to effect such reallocation and the Borrower shall pay any
and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment); and

(z) except as provided above, all of the other terms and conditions applicable
to such Incremental Loan shall, except to the extent otherwise provided in this
Section 5.13, be identical to the terms and conditions applicable to the
Revolving Credit Facility (other than upfront fees);

(G) any Incremental Lender with an Incremental Loan shall be entitled to the
same voting rights as the existing Lenders under the Revolving Credit Facility
and any Extensions of Credit made in connection with each Incremental Loan shall
receive proceeds of prepayments on the same basis as the other Revolving Credit
Loans made hereunder;

(H) such Incremental Revolving Credit Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

(I) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan) reasonably requested by Administrative
Agent in connection with any such transaction.

(b) On any Increased Amount Date on which any Incremental Loan becomes
effective, subject to the foregoing terms and conditions, each Incremental
Lender with an Incremental Revolving Credit Commitment shall become a Lender
hereunder with respect to such Incremental Revolving Credit Commitment.

 

59



--------------------------------------------------------------------------------

Section 5.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 5.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

Section 5.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.

 

60



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

61



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 5.14.

(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that (x) the
conditions set forth in Section 6.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 5.14.

 

62



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

Section 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby) and the Security Documents, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no Default or Event of Default shall exist
hereunder or thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the transactions contemplated hereby, no
Default or Event of Default has occurred and is continuing; (D) since
December 30, 2012, no event has occurred or condition arisen, either

 

63



--------------------------------------------------------------------------------

individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; and (E) each of the Credit Parties, as
applicable, has satisfied each of the conditions set forth in Section 6.1 and
Section 6.2.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Encumbrances).

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Capital Stock pledged pursuant to the Security Documents, together
with an undated stock power for each such certificate duly executed in blank by
the registered owner thereof and (B) each original promissory note pledged
pursuant to the Security Documents together with an undated allonge for each
such promissory note duly executed in blank by the holder thereof.

 

64



--------------------------------------------------------------------------------

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Encumbrances).

(iv) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property and liability insurance covering each
Credit Party (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents.

(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened or proposed before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of October 6,
2013 and related unaudited interim statements of income and retained earnings.

(ii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on an annual basis for each year
during the term of the Credit Facility.

(iii) Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) each Credit Party and each
Subsidiary thereof is each solvent (as set forth in Section 7.18), (B) attached
thereto are calculations evidencing compliance on a pro forma basis after giving
effect to the transactions contemplated hereunder with the

 

65



--------------------------------------------------------------------------------

Financial Covenants and (C) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the
Borrower and its Subsidiaries.

(iv) Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the Arranger
and the Lenders the fees set forth or referenced in Section 5.3 and any other
accrued and unpaid fees or commissions due hereunder and (B) all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(f) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Existing Indebtedness. All Indebtedness under the Existing Credit Agreement
shall be repaid in full, all commitments (if any) in respect thereof shall have
been terminated and all guarantees and security therefor shall be released, and
the Administrative Agent shall have received pay-off letter in form and
substance satisfactory to it evidencing such repayment, termination and release.

(iii) PATRIOT Act, etc. The Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

66



--------------------------------------------------------------------------------

Section 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or the Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, continuation, conversion, issuance or
extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
from the Borrower in accordance with Section 2.3(a) or Section 5.2, as
applicable.

(d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

(e) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

Section 7.1 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

67



--------------------------------------------------------------------------------

Section 7.2 Authorization; Enforceability. The Agreement and the transactions
contemplated hereby are within the Credit Parties’ corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. Each of this Agreement and the Security Documents has been duly executed
and delivered by the Credit Parties and constitutes a legal, valid and binding
obligation of the Credit Parties, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 7.3 Governmental Approvals; No Conflicts. The Agreement and the
transactions contemplated hereby (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
which has not been or will not be timely obtained, registered or filed, as the
case may be, except (x) as such have been obtained or made and are in full force
and effect or (y) filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries other than as
anticipated and created under the Loan Documents.

Section 7.4 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 30, 2012, reported on by PriceWaterhouseCoopers LLP,
independent public accountants, certified by its chief financial officer and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
October 6, 2013 certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis as of such dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.

(b) Since December 30, 2012, no event, development or circumstance has occurred
that has had or could reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

Section 7.5 Properties.

(a) Each of the Borrower and its Subsidiaries has good, marketable fee title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for Permitted Encumbrances and minor defects in title that
do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) With respect to substantially all of the operating leases pursuant to which
the Borrower or one of its Subsidiaries has a leasehold interest (each a “Real
Property Lease”), each of the following is true except to the extent that, if
not true, the consequences of same would not reasonably be expected to result in
a Material Adverse Effect:

(i) such Real Property Leases are in full force and effect;

(ii) to the best knowledge of Borrower, all rent, additional rent and/or other
charges reserved in or payable by Borrower or its applicable Subsidiary, as
tenant, under the Real Property Leases, have been paid to the extent that they
have been determined and are payable to the date hereof and are not being
contested in good faith by Borrower, any such amounts being contested have been
paid or rescinded for by Borrower or its applicable Subsidiary, and no such
contest may reasonably be expected to result in the exercise by the applicable
landlord of a remedy of termination of such Real Property Lease;

(iii) to the actual knowledge of Borrower, no Person has questioned Borrower’s
or its applicable Subsidiary’s quiet and peaceful possession of the premises
which are the subject of such Real Property Lease;

(iv) no default by Borrower or its applicable Subsidiary, as tenant, under any
of the material terms of any Real Property Lease has occurred and remains
uncured; nor, to the best knowledge of Borrower, is there any existing condition
which, with the passage of time or the giving of notice, or both, would result
in a default by Borrower or its applicable Subsidiary under the terms of any
Real Property Lease;

(v) Borrower covenants and agrees that it shall, or shall cause its applicable
Subsidiary to, other than in the ordinary course of business and if such action
would not reasonably be expected to result in a Material Adverse Effect:
(A) promptly and faithfully observe, perform and comply with all the material
terms, covenants and provisions of each Real Property Lease on its part to be
observed, performed and complied with, within the applicable grace periods, if
any; (B) refrain from doing anything, as a result of which, there could be a
material default under or a breach of any of the terms of any Real Property
Lease; (C) not do, permit or suffer any event or omission as a result of which
there would occur a default or breach under any Real Property Lease after the
passing of the applicable grace periods, if any; (D) not cancel, terminate,
surrender, modify, amend or in any way alter or permit the alteration of any of
the provisions of any Real Property Lease or grant any material consents or
waivers thereunder; and not exercise any right it may have under any Real
Property Lease to cancel or surrender the same without the prior written consent
of the Administrative Agent, such consent not to be unreasonably withheld,
conditioned or delayed; and (E)

 

69



--------------------------------------------------------------------------------

give the Administrative Agent any notice of any default under any Material Real
Property Leases received or sent by Borrower or its applicable Subsidiary,
within three (3) Business Days and promptly deliver to the Administrative Agent
a copy of all responses to default notices, similar instruments received or
delivered by Borrower or its applicable Subsidiary, in connection with any
Material Real Property Leases. As used herein, “Material Real Property Lease”
means the office lease for Borrower’s headquarters at 400 Perimeter Center
Terrace, Atlanta, Georgia and any other domestic (US located) lease the Borrower
or its Subsidiaries may enter into with an aggregate value of minimum base
rental payments exceeding $200,000 in any 12 month period.

(c) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(d) The properties listed on Schedule 7.5 are all of Borrower’s material
existing fee owned real property assets as of the Closing Date.

Section 7.6 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Loan Documents.

(b) Except for with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

Section 7.7 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No material default has
occurred and is continuing with respect to any of the aforementioned in this
Section 7.7.

Section 7.8 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

70



--------------------------------------------------------------------------------

Section 7.9 Taxes. Each of the Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 7.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions stated in the Plan
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan.

Section 7.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 7.12 Licenses, etc. The Borrower and each of its Subsidiaries have
obtained and hold in full force and effect, all franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals which are necessary for the
operation of their respective businesses as presently conducted, except where
the failure to obtain and hold the same, individually or in the aggregate, may
not reasonably be expected to have a Material Adverse Effect.

Section 7.13 Labor Matters. As of the Closing Date, there are no strikes,
lockouts, slowdowns or any other material labor disputes against the Borrower or
any Subsidiary pending or threatened. All payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary. The consummation of the Agreement will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

Section 7.14 Use of Proceeds; Margin Regulations. All proceeds of each Loan, and
each Letter of Credit, will be used by the Borrower only in accordance with the
provisions of Section 8.8. No part of the proceeds of any Loan will be used by
the Borrower to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock. Neither the making
of any Loan nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations U or X.

 

71



--------------------------------------------------------------------------------

Section 7.15 Subsidiaries. Schedule 7.15 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Subsidiary that is a Guarantor, in each case as of the Closing
Date.

Section 7.16 Security Interests. The representations and warranties in the
Security Documents are true and correct in all material respects.

Section 7.17 Insurance. Schedule 7.17 sets forth a description of all insurance
maintained by or on behalf of the Borrower and its Subsidiaries as of the
Closing Date. Except as noted on Schedule 7.17, as of the Closing Date, all
premiums in respect of such insurance have been paid. The Borrower believes that
the insurance maintained by or on behalf of the Borrower and its Subsidiaries is
adequate.

Section 7.18 Solvency. Immediately after the consummation of the Agreement and
the transactions contemplated hereby, (a) the fair value of the assets of all of
the Credit Parties, at a fair valuation, will exceed their collective debts and
liabilities, subordinated, contingent or otherwise; (b) Borrower and its
Subsidiaries are able to pay their collective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (c) Borrower and its Subsidiaries, taken as a whole,
do not have unreasonably small capital with which to conduct their respective
businesses in which they are engaged, as such business is now conducted and is
proposed to be conducted following the Closing Date.

Section 7.19 OFAC. No Credit Party nor any of its Subsidiaries (i) is an “enemy”
or an “ally of the enemy” within the meaning of Section 2 of the Trading with
the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended,
(ii) is in violation of (A) the Trading with the Enemy Act, as amended, (B) any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act, (iii) is
a Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned
Countries, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

Section 7.20 Intellectual Property; Licenses, etc. Each Credit Party and its
Subsidiaries own, or possess the legal right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses. Set
forth on Schedule 7.20 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Credit Party as of the Closing Date.
Except for such claims and infringements that could not reasonably be expected
to have a Material Adverse Effect, no claim has been asserted and is pending by
any Person challenging or questioning the use of any IP Rights or the validity
or effectiveness of any IP Rights, nor does any Credit Party know of any

 

72



--------------------------------------------------------------------------------

such claim, and, to the knowledge of the Credit Parties, the use of any IP
Rights by any Credit Party or any of its Subsidiaries or the granting of a right
or a license in respect of any IP Rights from any Credit Party or any of its
Subsidiaries does not infringe on the rights of any Person. As of the Closing
Date, none of the IP Rights owned by any of the Credit Parties or any of its
Subsidiaries is subject to any licensing agreement or similar arrangement except
as set forth on Schedule 7.20.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all Reimbursement Obligations shall have been reimbursed, each of the Credit
Parties covenants and agrees with the Lenders that:

Section 8.1 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PriceWaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, an Officer’s Compliance Certificate (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with the Financial Covenants and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 7.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

73



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports (including any accountants’ reports, comment letters and
material press releases or press releases relating to financial matters), proxy
statements and other materials filed by the Borrower or any Subsidiary with the
Securities and Exchange Commission or with any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; provided that with respect to filings with the
Securities and Exchange Commission, only a notice of such filing shall be
provided;

(f) within 75 days of the commencement of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

(g) within 90 days after the end of each fiscal year of the Borrower, a summary
of the insurance coverage in full force and effect;

(h) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Responsible Officer of the Borrower listing, if
applicable, (A) all applications by any Credit Party, if any, for Copyrights,
Patents or Trademarks (each such term as defined in the Collateral Agreement)
made since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), (B) all issuances of registrations or letters on
existing applications by any Credit Party for Copyrights, Patents and Trademarks
(each such term as defined in the Collateral Agreement) received since the date
of the prior certificate (or, in the case of the first such certificate, the
Closing Date), and (C) all Trademark Licenses, Copyright Licenses and Patent
Licenses (each such term as defined in the Collateral Agreement) entered into by
any Credit Party since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date); and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender, acting through the Administrative Agent, may
reasonably request.

(j) Notwithstanding any other provision of this Agreement, until the Borrower
has delivered all the financial information and statements required to be
delivered by Section 8.1 hereunder in accordance therewith, the Borrower shall
provide to the Lenders, not later than

 

74



--------------------------------------------------------------------------------

thirty (30) days after the end of each of the Borrower’s twenty-eight (28) day
fiscal periods, a financial report containing, without limitation, information
regarding domestic comparative store sales, system sales, total revenues,
Indebtedness, Cash, Cash Equivalents, and any other information the
Administrative Agent may reasonably request from time to time, in each case to
at least the level of detail as customarily provided to executive management
and/or the board of directors of the Borrower.

Notwithstanding anything to the contrary set forth herein, to the extent the
delivery deadlines for Sections 8.1(a), (b), (f) and (g) fall on a non-Business
Day, the Borrower may deliver such items on the Business Day next succeeding
such day.

Section 8.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

(d) the occurrence of any environmental event that, alone or together with any
other environmental events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $1,000,000; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Documents required to be delivered pursuant to Section 8.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 12.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent if the Administrative Agent requests the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the

 

75



--------------------------------------------------------------------------------

Administrative Agent by electronic mail electronic versions of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Officer’s Compliance Certificates
required by Section 8.1(c) to the Administrative Agent. Except for such
Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

Section 8.3 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, disposition or dissolution permitted under Section 9.3.

Section 8.4 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to pay its obligations, including Tax liabilities and Material
Indebtedness, that, if not paid, could result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 8.5 Maintenance of Properties. The Borrower will, and will cause each of
its Subsidiaries to keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear,
casualty and condemnation (subject to restoration obligations) excepted.

 

76



--------------------------------------------------------------------------------

Section 8.6 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
accordance with sound business practices sufficient to permit the preparation of
financial statements auditable in accordance with GAAP, in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Borrower shall have the right to have its representatives present during any
such examinations and conferences.

Section 8.7 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.8 Use of Proceeds and Letters of Credit. The proceeds of the Revolving
Credit Loan will be used only to refinance certain existing indebtedness
(including indebtedness outstanding under the Existing Credit Agreement), to
finance acquisitions and working capital needs, and for other general corporate
purposes (including, without limitation, payment of fees, expenses, and other
transaction costs contemplated hereunder). No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

Section 8.9 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are (as determined in good faith by the Borrower)
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations, to a date not
less than six months following the Maturity Date and (b) all insurance required
to be maintained pursuant to the Security Documents. The Borrower will furnish
to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

Section 8.10 Information Regarding Collateral.

(a) The Borrower will furnish to the Administrative Agent prompt written notice
of any changes as required by the Collateral Agreement (i) in any Credit Party’s
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of any
Credit Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (iii) in any Credit
Party’s identity, jurisdiction of incorporation or organization, or corporate or
organizational structure or (iv) in any Credit Party’s Organization
Identification Number. The Borrower agrees not to effect or permit any change

 

77



--------------------------------------------------------------------------------

referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. The Borrower
also agrees promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 8.1, the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower setting forth the information required pursuant to the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section.

Section 8.11 Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Closing Date, the Borrower will notify the Administrative
Agent thereof and, within ten Business Days (or such longer period as the
Administrative Agent may permit in light of the circumstances) after such
Subsidiary is formed or acquired, cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary (if it is a Guarantor) and to
any Capital Stock in or Indebtedness of such Subsidiary owned by or on behalf of
any Credit Party to the extent required by the Collateral and Guarantee
Requirement. The Borrower shall, and shall cause its Subsidiaries to, use
reasonable efforts to have Domestic Subsidiaries that are not Guarantors comply
with the Collateral and Guarantee Requirement, including, without limitation,
having third party stockholders of any such Subsidiary provide any necessary
consents to such compliance.

Section 8.12 Compliance with Contractual Obligations. The Borrower will, and
will cause each of its Subsidiaries to, comply in all material respects with its
obligations under each agreement to which it is a party and enforce its rights
thereunder in a commercially reasonable manner, to the extent a failure to do so
could reasonably be expected to result in a Material Adverse Effect.

Section 8.13 Further Assurances.

(a) The Borrower will, and will cause each Guarantor to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Credit Parties. The Borrower also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any material assets are acquired by the Borrower or any Guarantor after
the Closing Date (other than assets constituting Collateral under the Collateral
Agreement that become subject to the Lien of the Collateral Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent or

 

78



--------------------------------------------------------------------------------

the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the Obligations and will take, and cause the Guarantors to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Credit Parties.

Section 8.14 Casualty and Condemnation. The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding.

Section 8.15 End of Fiscal Years; Fiscal Quarters. The Borrower will, for
financial reporting purposes, cause each of its fiscal years and quarters to end
on the dates shown on the period calendar attached hereto as Schedule 8.15.

ARTICLE IX

NEGATIVE COVENANTS

Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all
Reimbursement Obligations shall have been reimbursed, each of the Credit Parties
covenants and agrees with the Lenders that:

Section 9.1 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness with respect to the Loans and Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 9.1(b),
and any extensions, renewals or replacements of any such Indebtedness as long as
the principal amount thereof is not increased and the Indebtedness remains
unsecured to the extent originally unsecured;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) the proceeds from such
Indebtedness shall not be issued by a Subsidiary that is subject to a
restrictive agreement permitted under Section 9.8; (ii) all such intercompany
Indebtedness shall be evidenced by intercompany notes; (iii) the obligations of
each obligor on such Indebtedness shall be subordinated in right of payment to
the payment and performance of such obligor’s obligations, if any, (whether as a
borrower, guarantor or pledgor of Collateral under the Loan Documents to which
such obligor is a party) pursuant to the terms of the intercompany notes;
(iv) such intercompany Indebtedness shall be reduced pro tanto by the amount of
any payments made by such obligor in respect of its Obligations under any
guarantee of the Obligations; and (v) the intercompany notes evidencing such
indebtedness shall be pledged to Lenders;

(d) (i) Guarantees by the Borrower of any Indebtedness of its Subsidiaries
permitted under this Section 9.1 (including, without limitation, assumed
Indebtedness permitted under

 

79



--------------------------------------------------------------------------------

Section 9.1(f)) or (ii) Guarantees by Borrower or any of the Guarantors of loans
to franchisees which together with Investments consist of direct loans to
franchisees as permitted in Sections 9.3 or 9.4, non-cash consideration received
by the Borrower or any of its Subsidiaries to the extent permitted under
Section 9.3(vi) and other Investments permitted under Section 9.4(c) not to
exceed an aggregate amount of $35,000,000 at any time outstanding; provided,
that such Guarantees (i) are unsecured, (ii) shall constitute debt for the
purpose of compliance with Section 9.4(c) herein, (iii) would not create a
Default and (iv) have terms and conditions that are substantially similar to or
consistent with those customarily offered by the Borrower to such franchisees
and provided further that the aggregate amount of obligations Guaranteed shall
not exceed in any event $20,000,000;

(e) Borrower and its Subsidiaries may become and remain liable with respect to
Indebtedness incurred in connection with the re-imaging or construction of
properties for its “turnkey” and re-imaging programs, including loans to
franchisees for re-imaging purposes, in an aggregate principal amount not to
exceed $15,000,000 outstanding at any time;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
or assumption of any Indebtedness subject to prepayment premiums in connection
with a Permitted Acquisition, provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary or at such time the Permitted Acquisition
is consummated and is not created in contemplation of or in connection with
either such Person becoming a Subsidiary or the consummation of such Permitted
Acquisition and (ii) after giving effect to the Permitted Acquisition (and the
assumption of Indebtedness in connection therewith) and after giving pro forma
effect thereto, the Consolidated Total Leverage Ratio of Borrower shall be less
than 3:50 to 1.00, and the Borrower shall provide the Administrative Agent a
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, showing calculations in reasonable detail to demonstrate compliance with
this clause (f), at least five Business Days prior to the date of making such
Permitted Acquisition and incurrence of Indebtedness;

(g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(h) Indebtedness of the Borrower that constitutes Subordinated Debt or
subordinated guarantees of Subordinated Debt subordinated to the same extent as
the underlying indebtedness; provided that with respect to future Subordinated
Debt, at the time of the incurrence of such Indebtedness and after giving effect
thereto (i) no Default shall occur or be continuing, (ii) such Indebtedness
shall mature after the Maturity Date and (iii) the amortization of such
Indebtedness shall be reasonably acceptable to the Administrative Agent;

(i) Indebtedness consisting of contingent obligations in respect of Letters of
Credit;

(j) Indebtedness under Hedge Agreements permitted under Section 9.5;

(k) Permitted Earnout Agreements;

(l) Permitted Investments to the extent also constituting Indebtedness;

(m) Indebtedness otherwise permitted under Sections 9.4;

 

80



--------------------------------------------------------------------------------

(n) (i) Indebtedness for guaranties of operating leases in the ordinary course
of business; the aggregate net rental expense with respect to such leases not to
exceed $5,000,000 of contingent liability for base rent in any consecutive
twelve (12) month period and (ii) in connection with either the sale or
refranchising of Borrower’s restaurants to franchisees or the Borrower’s and its
Subsidiaries’ “turnkey” and re-imaging programs, Indebtedness for guaranties of
operating leases of the applicable franchisees, which guaranties identified in
this clause (ii) will not be subject to the restriction on amount set forth in
clause (i) above;

(o) unsecured Indebtedness regarding any license, note or similar debt
instrument issued to Al Copeland and certain of his family members with regard
to the Popeye’s spice royalty purchase in an aggregate principal amount not to
exceed $30,000,000;

(p) other Indebtedness (including without limitation pursuant to Capital Lease
Obligations) not falling within another exception listed above, in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding; provided
that such Indebtedness may be secured by Liens on any assets purchased,
constructed or financed with such Indebtedness and the proceeds of such
Indebtedness shall be used to provide not less than 70% of the original purchase
price of such asset or the amount expended to construct or improve such asset as
the case may be; and

(q) Indebtedness consisting of letters of credit issued by JPMorgan Chase Bank,
N.A. in an aggregate principal amount not to exceed $500,000 as set forth on
Schedule 9.1(q).

Section 9.2 Liens. The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances and Liens securing the Obligations;

(b) any Lien (other than Permitted Encumbrances) on any property or asset of the
Borrower or any Subsidiary either existing on the date hereof and set forth in
Schedule 9.2 or on any property acquired in connection with a Permitted
Acquisition and which secures Indebtedness permitted under Section 9.1(f) above;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof or as of the date acquired in
connection with a Permitted Acquisition in which Indebtedness is assumed as
permitted in Section 9.1(f) above;

(c) Liens securing Indebtedness permitted by Sections 9.1(e) and (n);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be; and

 

81



--------------------------------------------------------------------------------

(e) any Lien arising from put or call options in connection with Permitted Joint
Venture Investments.

Section 9.3 Fundamental Changes and Asset Sales.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets, or all or substantially all of the stock of any of the Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default or Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary; provided that to
the extent either such Subsidiary is a Guarantor, the surviving entity shall be
a Guarantor, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another Subsidiary; provided that any such
sale, lease or other disposition of assets of a Guarantor shall be made to
another Credit Party, (iv) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that (A) any assets of such Subsidiary shall be transferred to
a Credit Party prior to or as a result of such liquidation or dissolution and
(B) any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 9.4, (v) Borrower and its Subsidiaries may sell or otherwise dispose of
assets in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets shall be in amount at least equal to the
fair market value thereof, (vi) Borrower or its Subsidiaries may make Specified
Asset Sales provided that, such Specified Asset Sales can be made for Cash or
non-Cash consideration until the amount of non-Cash consideration exceeds
$10,000,000 in the aggregate; thereafter, such Specified Asset Sales shall be
made for at least 66 2/3% in Cash (provided that the limitation with respect to
Cash consideration set forth in this Section 9.3(vi) shall not apply to the
asset sales described under clause (iv) of the definition of Specified Asset
Sales), (vii) Borrower or its Subsidiaries may take any action permitted by
Section 9.4 below to the extent constituting an Asset Sale, (viii) subject to
Section 9.14, Borrower and its Subsidiaries may make Asset Sales (other than
Specified Asset Sales) having an aggregate fair market value not in excess of
$20,000,000 in any fiscal year; provided that (A) the consideration received for
each such Asset Sale shall be in an amount at least equal to the fair market
value thereof and (B) the consideration for each such Asset Sale is at least 66
2/3% in Cash, (ix) any Person may merge into the Borrower or any Subsidiary of
the Borrower in connection with a Permitted Acquisition that is permitted under
Section 9.4 so long as such Borrower or Subsidiary of the Borrower is the
surviving corporation or, if such transaction involves a Guarantor, such
Guarantor is the surviving corporation, and (x) Borrower may reorganize for the
purpose of changing its jurisdiction of incorporation to the State of Delaware
or the State of Georgia after having provided prior written notice to the
Administrative Agent.

 

82



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto and that will not materially
change its or its Subsidiary’s material lines of business taken as a whole as of
the Closing Date. For the avoidance of doubt, the type of business conducted by
the Borrower and its Subsidiaries as of the Closing Date is the franchising of
food-service related businesses and the provision of directly related services
and products and the distribution, wholesale and retailing of food and food
related products.

Section 9.4 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Investment, except:

(a) Permitted Investments;

(b) (i) Permitted Joint Venture Investments in an aggregate amount not exceed
$50,000,000 at any time outstanding (as determined at the time each such
Investment is made and giving effect to any repayments thereof) and
(ii) Investments by Subsidiaries in capital expenditures;

(c) Investments consisting of extensions of credit to franchisees as permitted
by Section 9.1(e) and (n) or which otherwise provide credit support to
franchisees in respect of the deferral of royalty payments, rental payments,
taxes, equipment sales, financing of restaurant properties, franchise agreements
and development or territory agreements of such franchisees, which Investments
described above (other than any Indebtedness permitted under Section 9.1(n))
together with Indebtedness permitted under Section 9.1(d) shall not exceed
$20,000,000 in the aggregate at any time outstanding;

(d) Guarantees constituting Indebtedness permitted by Section 9.1;

(e) Permitted Acquisitions if, (i) at the time of the making of such Permitted
Acquisition and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and is continuing or would result therefrom,
(ii) after giving pro forma effect to the making of such Permitted Acquisition
(and all transactions in connection therewith), the Borrower shall be in
compliance with the Financial Covenants and (iii) after giving effect to any
such Permitted Acquisition, there is at least $25,000,000 in availability under
the Revolving Credit Facility, and the Borrower shall provide the Administrative
Agent a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, showing calculations in reasonable detail to demonstrate
compliance with this clause (e), at least five Business Days prior to the date
of making such Permitted Acquisition;

(f) any matter permitted in Section 9.3 to the extent it is an Investment; and

(g) other Investments not addressed above in an aggregate amount not to exceed
$10,000,000, provided that such Investment permitted by the this clause
(g) shall reduce the Investments permitted pursuant to Section 9.4(b) on a
dollar for dollar basis.

 

83



--------------------------------------------------------------------------------

Section 9.5 Hedge Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Hedge Agreement, except (a) Hedge Agreements
entered into in the ordinary course of business to hedge or mitigate risks with
respect to commodities or currencies to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Capital Stock of the Borrower or
any of its Subsidiaries), and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate, from floating to fixed
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

Section 9.6 Restricted Payments.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment; provided, however, the Borrower may declare and make Restricted
Payments (together with any payments or distributions described in
Section 9.6(b)(iii)) in an aggregate amount not to exceed $50,000,000 if at the
time of declaring and making such Restricted Payment (or any payment or
distribution described in Section 9.6(b)(iii)), and after giving pro forma
effect thereto, as applicable, the Consolidated Total Leverage Ratio shall be
greater than 3:00 to 1.00; provided, however, if the Consolidated Total Leverage
Ratio is less than or equal to 3.00 to 1.00 at the time any such Restricted
Payment (or any such payment or distribution described in Section 9.6(b)(iii))
is made and after giving pro forma effect thereto, as applicable, the Credit
Parties may make unlimited Restricted Payments (or any payment or distribution
described in Section 9.6(b)(iii)); provided, further, however that in each case,
(x) at the time of the making of any such Restricted Payment (or any payment or
distribution described in Section 9.6(b)(iii)) and immediately after giving
effect thereto, as applicable, no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (y) after giving effect
to any such Restricted Payment (or any such payment or distribution of described
in Section 9.6(b)(iii)), there is at least $25,000,000 in availability under the
Revolving Credit Facility.

(b) The Borrower will not, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any subordinated Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
prepayment, retirement, acquisition, cancellation or termination of any
Indebtedness, except (i) payment or prepayment of Indebtedness created or
permitted under the Loan Documents, (ii) the scheduled interest payments on
Subordinated Debt permitted pursuant to this Agreement in accordance with the
terms thereof and only to the extent required thereby, provided that at the time
of any payment of such restricted payment pursuant to this clause (ii) and
immediately after giving effect thereto, (A) no Event of Default shall have
occurred and be continuing under clause (a) of Article VII, or (B) no Event of
Default shall have occurred under clause (e) or (f) of Article VII, provided
further that before prohibiting payment for such Event of Default under (e) or
(f) of Article VII, the Administrative Agent shall have given the notice
required under the Subordinated Debt indenture of its election to block such
payments, subject to the subordination provisions of the permitted Subordinated
Debt and (iii) other payments or distributions not addressed above provided,
however, the Borrower may make such payments or distributions (together with any
Restricted Payments made pursuant to Section 9.6(a)) in an aggregate amount not
to exceed

 

84



--------------------------------------------------------------------------------

$50,000,000 if at the time of making such payment or distribution (or any
Restricted Payment made pursuant to Section 9.6(a)), and after giving pro forma
effect thereto, as applicable, the Consolidated Total Leverage Ratio shall be
greater than 3:00 to 1.00; provided, however, if the Consolidated Total Leverage
Ratio is less than or equal to 3.00 to 1.00 at the time any such payment or
distribution (or any Restricted Payment made pursuant to Section 9.6(a)) are
made and after giving pro forma effect thereto, as applicable, the Credit
Parties may make unlimited payments or distributions hereunder (or any
Restricted Payments made pursuant to Section 9.6(a)); provided, further, however
that in each case, (x) at the time of the making of any such payment or
distribution (or any Restricted Payment made pursuant to Section 9.6(a)) and
immediately after giving effect thereto, as applicable, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(y) after giving effect to any the making of any such payment or distribution
(or any such Restricted Payment permitted pursuant to Section 9.6(a)), there is
at least $25,000,000 in availability under the Revolving Credit Facility.

Section 9.7 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
or between wholly owned Subsidiaries not involving any other non-Affiliate and
between Borrower and other non-wholly owned Subsidiaries on a commercially
reasonable basis, (c) any Restricted Payment permitted by Section 9.6,
(d) reasonable and customary compensation or employee benefit arrangements with
any officer or member of the Board of Directors of Borrower or any of its
Subsidiaries entered into in the ordinary course of business and consistent with
past practices, and (e) employee stock purchase plans.

Section 9.8 Restrictive Agreements. The Borrower will not, will not permit any
Guarantor to and will use reasonable commercial efforts to prohibit any of its
Subsidiaries that are not Guarantors to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Capital Stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
the Loan Documents, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to (A) secured Indebtedness permitted by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness or (B) Permitted Joint Venture Investments if such
restrictions or conditions apply only to the property or assets of the
applicable Joint Venture and, in each case, are no more restrictive in any
material respect than these provisions and (iv) clause (a) of the foregoing
shall not apply to customary provisions in contracts and leases entered into in
the ordinary course restricting the assignment thereof.

 

85



--------------------------------------------------------------------------------

Section 9.9 Sale and Leaseback Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement (other than with
or between Borrower and any of its Subsidiaries), directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
except for sale leasebacks to the extent such sale leasebacks and other
Indebtedness permitted under Section 9.1(p) do not exceed $30,000,000 in the
aggregate.

Section 9.10 Amendment of Material Documents. The Borrower will not, nor will it
permit any Guarantors to, amend, modify or waive any of its rights under (a) its
certificate of incorporation, by-laws or other organizational documents if such
amendment, modification or waiver would materially and adversely affect the
interests of the Lenders or (b) any indenture, credit agreement or other
document entered into to evidence or govern the terms of any Indebtedness
permitted pursuant to Section 9.1(h) if the effect of such amendment,
modification or waiver is to increase the interest rate on the Indebtedness,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
(other than to delay, waive or eliminate any such event of default), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof (or of any guaranty thereof), or if the effect
of such amendment or change, together with all other amendments or changes made,
is to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of the Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to Borrower or Lenders.

Section 9.11 Minimum Consolidated Fixed Charge Coverage Ratio. As of the last
day of any fiscal quarter ending on or after the Closing Date, the Borrower will
not permit the ratio of (i) Consolidated EBITDAR less provisions for current
taxes based upon or determined by reference to income of Borrower and its
Subsidiaries and payable in cash with respect to such period less Consolidated
Maintenance Capital Expenditures to (ii) Consolidated Fixed Charges, in each
case for the period of four consecutive fiscal quarters ending on or most
recently ended prior to such day to be less than 1.25:1.00.

Section 9.12 Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter, the Borrower will not permit the Consolidated Total Leverage Ratio as
of such day to exceed 3.50:1.00.

Section 9.13 Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with Consolidated Total
Leverage Ratio, Consolidated EBITDA shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as

 

86



--------------------------------------------------------------------------------

interpreted by the staff of the Securities and Exchange Commission, which would
include cost savings resulting from head count reduction, closure of facilities
and similar restructuring charges, which pro forma adjustments shall be
certified by the chief financial officer of Borrower) using the historical
audited financial statements (or, if audited statements are not available (other
than in the case of a Permitted Acquisition of a non-franchisee in excess of
$30,000,000), using the best available financial statements) of any business so
acquired or to be acquired or sold or to be sold and the consolidated financial
statements of the Borrower and its Subsidiaries which shall be reformulated as
if such Subject Transaction, and any Indebtedness incurred or repaid in
connection therewith, had been consummated or incurred or repaid at the
beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

Section 9.14 Disposal of Subsidiary Stock. Except for any sale of any Regulatory
Shares or all of the Capital Stock of a Subsidiary owned by the Borrower or its
Subsidiaries, in each case in compliance with the provisions of Section 9.3
hereof, Borrower shall not directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any shares of Capital Stock or other equity
securities of any of its Subsidiaries, except to qualify directors if required
by applicable law; or permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any shares of Capital
Stock or other equity securities of any of its Subsidiaries (including such
Subsidiary), except to Borrower, a Guarantor, or to qualify directors if
required by applicable law.

ARTICLE X

DEFAULT AND REMEDIES

Section 10.1 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;

 

87



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 8.2, 8.3 (with respect to the Borrower’s
existence), 8.8 or in Article IX;

(e) the Borrower or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b), (d) or (e) of this Article) or in any of the Security
Documents (other than with respect to Collateral with an aggregate fair market
value of which does not exceed $1,000,000), and such failure shall continue
unremedied for a period of thirty days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
continues beyond applicable cure periods;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (h) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

88



--------------------------------------------------------------------------------

(k) any money judgments, writ or warrant of attachment or similar process which
is beyond all rights of appeal involving in the aggregate at any time an amount
in excess of $5,000,000 (in any case not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Credit Party not to be, a valid and perfected
Lien on any Collateral having an aggregate fair market value of $1,000,000 or
more, with the priority required by the applicable Security Document, except
(i) as a result of the sale or other disposition of the applicable Collateral in
a transaction permitted under the Loan Documents or (ii) as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under any Security
Document; and

(o) at any time after the execution and delivery thereof, (i) the Collateral
Agreement for any reason, other than the satisfaction in full of all Obligations
and termination of the Commitments, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void (other than with respect to
Collateral with an aggregate fair market value of which does not exceed
$1,000,000) or (iii) any Credit Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Credit Commitments, and thereupon the Revolving Credit Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived

 

89



--------------------------------------------------------------------------------

by the Borrower; and in case of any event with respect to the Borrower described
in clause (h) or (i) of this Article, the Revolving Credit Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, the Borrower shall at such time deposit in a Cash
Collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such Cash Collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay the other Secured
Obligations on a pro rata basis. After all such Letters of Credit shall have
expired or been fully drawn upon, the Reimbursement Obligation shall have been
satisfied and all other Secured Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.

Notwithstanding anything contained in the preceding paragraphs, if at any time
within 60 days after an acceleration of the Loans pursuant to such paragraph
Borrower shall pay all arrears of interest and all payments on account of
principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default (other than non-payment of the principal of and accrued interest on the
Loans, in each case which is due and payable solely by virtue of acceleration)
shall be remedied or waived, then Required Lenders, by written notice to
Borrower, may at their option rescind and annul such acceleration and its
consequences; but such action shall not affect any subsequent Event of Default
or impair any right consequent thereon. The provisions of this paragraph are
intended merely to bind Lenders to a decision which may be made at the election
of Required Lenders and are not intended to benefit Borrower and do not grant
Borrower the right to require Lenders to rescind or annul any acceleration
hereunder or preclude Lenders from exercising any of their rights and remedies
under the Loan Documents, even if the conditions set forth herein are met.

Section 10.2 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective

 

90



--------------------------------------------------------------------------------

agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.1 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.1
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.3 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.1 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

91



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Excluded Swap Obligations with respect to any Credit Party shall not be paid
with amounts received from such Credit Party or such Credit Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to the Secured Obligations otherwise set
forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

Section 10.4 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

92



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

Section 10.5 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

93



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Article XI
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 11.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

94



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.1) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by

 

95



--------------------------------------------------------------------------------

or through any one or more sub agents appointed by the Administrative Agent. The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

Section 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all

 

96



--------------------------------------------------------------------------------

of the rights, powers, privileges and duties of the retiring or removed
Administrative Agent (other than any rights to indemnity payments owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 12.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Lender
and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

Section 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 11.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers, or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.

 

97



--------------------------------------------------------------------------------

Section 11.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Obligations under the Loan Documents (other than
contingent indemnification obligations and expense reimbursement obligations not
then due or asserted) and the expiration or termination of all Letters of
Credit, (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents, or (C) if approved, authorized or ratified
in writing in accordance with Section 12.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Encumbrance; and

(iii) to release any Guarantor from its obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Subsidiary Guaranty Agreement, in each case in accordance with the terms of
the Loan Documents and this Section 11.9. In the case of any such sale, transfer
or disposal of any property constituting Collateral in a transaction
constituting an Asset Sale permitted pursuant to Section 9.3, the Liens created
by any of the Security Documents on such property shall be automatically
released without need for further action by any person.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

Section 11.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.3
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or

 

98



--------------------------------------------------------------------------------

that other satisfactory arrangements have been made with respect to, Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Cash Management
Agreements and Secured Hedge Agreements, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

AFC Enterprises, Inc.

400 Perimeter Center Terrace

Suite 1000,

Atlanta, GA 30342

Attention: Treasurer

Facsimile No.: (404) 459-4699

E-mail: grady.walker@popeyes.com

With copies to:

Cohen Pollock Merlin & Small, P.C.

3350 Riverwood Parkway, SE

Suite 1600

Atlanta, GA 30339-3359

Attention: Steven A. Fetter, Esq.

Facsimile No.: (770) 857-4825;

Email: sfetter@cpmas.com);

If to Wells Fargo as Administrative Agent and Issuing Lender:

For Notices of Borrowing, Notices of Conversion and

Notices of Interest Period Selection:

Wells Fargo Bank, National Association

1808 Aston Ave., Suite 250

 

99



--------------------------------------------------------------------------------

Carlsbad, CA 92008

Attn: Loan Administration

Tel: 888-272-6333, or 760-918-2700

Fax: (760) 918-2727

For all other notices, as Administrative Agent, with a copy to:

Wells Fargo Bank, National Association

1808 Aston Ave., Suite 250

Carlsbad, CA 92008

Attn: Loan Administration

Tel: (760) 918-2700

Fax: (760) 918-2727

E-mail: maureen.malphus@wellsfargo.com

With a copy to:

Wells Fargo Bank, National Association

1808 Aston Ave., Suite 250

Carlsbad, CA 92008

Attn: Jake Norton

Tel: (760) 918-2716

Fax: (760) 918-2727

E-mail: jacob.norton@wellsfargo.com

(for Requests for Credit Extensions):

Wells Fargo Bank, National Association

1808 Aston Ave., Suite 250

Carlsbad, CA 92008

Attn: Jake Norton

Tel: (760) 918-2716

Fax: (760) 918-2727

E-mail: jacob.norton@wellsfargo.com

Ref: AFC Enterprises, Inc.

ABA #121000248

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

100



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the

 

101



--------------------------------------------------------------------------------

Administrative Agent’s transmission of communications through the Internet
(including, without limitation, the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party; provided that in
no event shall any Agent Party have any liability to any Credit Party, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).

Section 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 10.1) or the amount
of Loans of any Lender, in any case, without the written consent of such Lender;

(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(d) change Section 5.6 or Section 10.3 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(e) except as otherwise permitted by this Section 12.2, change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; or

 

102



--------------------------------------------------------------------------------

(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.3), in each case, without the written
consent of each Lender; or

(g) release Guarantors comprising substantially all of the credit support for
the Secured Obligations, in any case, from the Guaranty (other than as
authorized in Section 11.9), without the written consent of each Lender; or

(h) release all or substantially all of the Collateral without the written
consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender, affect the rights or duties of the
Issuing Lender under this Agreement or any Letter of Credit Application relating
to any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver
or consent shall, unless in writing and signed by the Swingline Lender, affect
the rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent i, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, and (vi) the Administrative Agent and the Borrower shall
be permitted to amend any provision of the Loan Documents (and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Loans to share ratably in the benefits of this Agreement
and the other Loan Documents and (2) to include the Incremental Loans, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

Section 12.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the Credit Facility, the

 

103



--------------------------------------------------------------------------------

preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party), other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party or any Subsidiary thereof, or any Environmental Claim related in any way
to any Credit Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as

 

104



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction. This Section 12.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Lenders’ Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 12.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective

 

105



--------------------------------------------------------------------------------

Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.3
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 12.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in

 

106



--------------------------------------------------------------------------------

such New York State court or, to the fullest extent permitted by Applicable Law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender, the Issuing Lender
or the Swingline Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 12.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

 

107



--------------------------------------------------------------------------------

Section 12.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

Section 12.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and

 

108



--------------------------------------------------------------------------------

Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Credit
Facility;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Revolving Credit Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consents of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

109



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void).

 

110



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(a), (b), (c) or (d) that directly and adversely affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.10 or 5.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.

 

111



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 12.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative or other compulsory process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
under this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility; (h) with the consent of the Borrower,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms

 

112



--------------------------------------------------------------------------------

and other information customarily found in such publications, (j) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the Issuing Lender or any of their respective Affiliates from a
third party that is not, to such Person’s knowledge, subject to confidentiality
obligations to the Borrower, (k) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates,
(l) to the extent that such information is independently developed by the
Administrative Agent, such Lender or the Issuing Lender, or (m) for purposes of
establishing a “due diligence” defense. For purposes of this Section,
“Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

Section 12.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

Section 12.13 Survival.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

113



--------------------------------------------------------------------------------

Section 12.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

Section 12.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 12.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

114



--------------------------------------------------------------------------------

Section 12.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the PATRIOT Act.

Section 12.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

Section 12.20 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

ARTICLE XIII

GUARANTY

Section 13.1 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Hedge Bank, each Cash Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Secured Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Secured Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash Collateralization or otherwise), the Guarantors will, jointly
and severally, promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Secured Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Hedge Agreement or Cash Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 

115



--------------------------------------------------------------------------------

Section 13.2 Obligations Unconditional.

The obligations of the Guarantors under Section 13.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Hedge Agreement or
Cash Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Secured Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any law or regulation or
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 13.2 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article XIII until such time as the Secured Obligations
under the Loan Documents (other than contingent indemnification and expense
reimbursement obligations not then due or asserted) have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Secured Obligations shall
be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Hedge Agreement between any Credit Party and any Hedge Bank, or
any Cash Management Agreement between any Credit Party and any Cash Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Hedge Agreement or such Cash Management Agreements shall be done or
omitted;

(c) the maturity of any of the Secured Obligations shall be accelerated, or any
of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Hedge Agreement
between any Credit Party and any Hedge Bank or any Cash Management Agreement
between any Credit Party and any Cash Management Bank, or any other agreement or
instrument referred to in the Loan Documents, such Hedge Agreement or such Cash
Management Agreements shall be waived or any other guarantee of any of the
Secured Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Secured Obligations shall fail to attach
or be perfected; or

(e) any of the Secured Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

116



--------------------------------------------------------------------------------

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Hedge Agreement between any Credit Party and any Hedge
Bank or any Cash Management Agreement between any Credit Party and any Cash
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Hedge Agreement or such Cash Management Agreements, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

Section 13.3 Reinstatement.

The obligations of the Guarantors under this Article XIII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Secured Obligations is rescinded or must be
otherwise restored by any holder of any of the Secured Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

Section 13.4 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Secured Obligations, except through the exercise of rights of
subrogation pursuant to Section 13.2 and through the exercise of rights of
contribution pursuant to Section 13.6.

Section 13.5 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Secured Obligations may be declared to be forthwith due
and payable as provided in Section 10.1 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 10.1) for purposes of Section 13.1 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Secured
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Secured Obligations
being deemed to have become automatically due and payable), the Secured
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 13.1. The
Guarantors acknowledge and agree that their obligations hereunder are secured in
accordance with the terms of the Security Documents and that the Lenders may
exercise their remedies thereunder in accordance with the terms thereof.

Section 13.6 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as

 

117



--------------------------------------------------------------------------------

permitted under applicable law. Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Loan Documents and no Guarantor shall exercise such rights of contribution until
all Secured Obligations under the Loan Documents (other than contingent
indemnification and expense reimbursement obligations not then due or asserted)
have been paid in full and the Commitments have terminated.

Section 13.7 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article XIII is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Secured
Obligations whenever arising.

Section 13.8 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under the Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 13.8 for the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article XIII, or otherwise under this Agreement or any
other Loan Document, voidable under Debtor Relief Laws, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until all of the Obligations and all the
obligations of the Guarantors shall have been paid in full in cash and the
Commitments terminated. Each Qualified ECP Guarantor intends that this
Section 13.8 constitute, and this Section 13.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of the Commodity Exchange Act.

[Signature pages to follow]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

AFC ENTERPRISES, INC.,

a Minnesota corporation, as Borrower

By:  

/s/ H. Melville Hope, III

Name:   H. Melville Hope, III Title:   Chief Financial Officer

AFC PROPERTIES, INC.,

a Georgia corporation, as a Guarantor

By:  

/s/ Harold M. Cohen

Name:   Harold M. Cohen Title:   Secretary



--------------------------------------------------------------------------------

AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender, Issuing Lender and Lender By:  

/s/ Stephen A. Leon

Name:   Stephen A. Leon Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Stephanie Pendleton

Name:   Stephanie Pendleton Title:   Senior Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as Lender By:  

/s/ Dan Komitor

Name:   Dan Komitor Title:   Senior Relationship Manager



--------------------------------------------------------------------------------

CAPITAL ONE N.A., as Lender By:  

/s/ Jacob Villere

Name:   Jacob Villere Title:   VP – Corporate Banking



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Lender By:  

/s/ Jordan S. Kiel

Name:   Jordan S. Kiel Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

            , 201    

FOR VALUE RECEIVED, the undersigned, AFC ENTERPRISES, INC., a Minnesota
corporation (the “Borrower”), promises to pay to                             
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below, the unpaid principal amount of all Revolving Credit Loans made by the
Lender from time to time pursuant to that certain Credit Agreement, dated as of
December 18, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among the Borrower, the Guarantors
party thereto, the Lenders who are or may become a party thereto, as Lenders,
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 5.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States in
immediately available funds to the account designated in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

AFC ENTERPRISES, INC., a Minnesota corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWINGLINE NOTE

            , 201    

FOR VALUE RECEIVED, the undersigned, AFC ENTERPRISES, INC., a Minnesota
corporation (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal amount of all Swingline Loans made by
the Lender from time to time pursuant to that certain Credit Agreement, dated as
of December 18, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors party thereto, the Lenders who are or may become a party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States in immediately available funds to the account designated in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Debt referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

AFC ENTERPRISES, INC., a Minnesota corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

1808 Aston Avenue, Suite 250

Carlsbad, California 92008

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of December 18, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among AFC Enterprises, Inc., a Minnesota corporation (the “Borrower”),
the Guarantors party thereto, the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

1. The Borrower hereby requests that the Lenders make [a Revolving Credit Loan]
[a Swingline Loan] to the Borrower in the aggregate principal amount of
$        . (Complete with an amount in accordance with Section 2.3, as
applicable, of the Credit Agreement.)

2. The Borrower hereby requests that such Loan be made on the following Business
Day:                             . (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement for Revolving Credit Loans or Swingline
Loans).

3. The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan

  

Interest Rate

  

Interest Period

(LIBOR Rate only)

  

Termination Date for Interest Period
(if applicable)

   [Base Rate or LIBOR          Rate]1      

 

1  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
or (ii) the Base Rate for Swingline Loans.



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

AFC ENTERPRISES, INC., a Minnesota corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

1808 Aston Avenue, Suite 250

Carlsbad, California 92008

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of December 18, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among AFC Enterprises, Inc., a Minnesota corporation
(the “Borrower”), the Guarantors party thereto, the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

JPMorgan Chase Bank, N.A.

New York, NY USA

ABA #021000021

AFC Enterprises, Inc.

Account # 709370068

Attn: Cash Management

Swift Code # CHASUS33

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

AFC ENTERPRISES, INC., a Minnesota corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

1808 Aston Avenue, Suite 250

Carlsbad, California 92008

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Credit Agreement dated as of December 18, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among AFC Enterprises, Inc., a Minnesota corporation
(the “Borrower”), the Guarantors party thereto, the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with Section 2.4 of
the Credit Agreement.)

2. The Loan to be prepaid is [check each applicable box]

 

¨    a Swingline Loan ¨    a Revolving Credit Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

AFC ENTERPRISES, INC., a Minnesota corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

1808 Aston Avenue, Suite 250

Carlsbad, California 92008

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of December 18,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among AFC Enterprises, Inc., a Minnesota
corporation (the “Borrower”), the Guarantors party thereto, the lenders who are
or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

1. The Loan to which this Notice relates is a Revolving Credit Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

¨

   Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan      

Outstanding principal balance:

   $                      

 

 

    

Principal amount to be converted:

   $                      

 

 

    

Requested effective date of conversion:

        

 

 

    

Requested new Interest Period:

        

 

 

 

¨

   Converting a portion of LIBOR Rate Loan into a Base Rate Loan      

Outstanding principal balance:

   $                      

 

 

    

Principal amount to be converted:

   $                      

 

 

    

Last day of the current Interest Period:

        

 

 

    

Requested effective date of conversion:

        

 

 

 



--------------------------------------------------------------------------------

¨    Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan      
Outstanding principal balance:    $                      

 

 

     Principal amount to be continued:    $                      

 

 

     Last day of the current Interest Period:         

 

 

     Requested effective date of continuation:         

 

 

     Requested new Interest Period:         

 

 

 

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

AFC ENTERPRISES, INC., a Minnesota corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of AFC Enterprises, Inc., a corporation organized
under the laws of Minnesota (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 8.1 of the Credit
Agreement dated as of December 18, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors party thereto, the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                      and for the                      period[s] then
ended and such statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. The Applicable Margins and calculations determining such figures are set
forth on the attached Schedule 1, the Borrower and its Subsidiaries are in
compliance with the Financial Covenants contained in Sections 9.11 and 9.12 of
the Credit Agreement as shown on such Schedule 1 and the Borrower and its
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.

5. No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 7.4 of the Credit
Agreement [except, if such change has occurred, specify the effect of such
change on the financial statements accompanying this certificate].

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

AFC ENTERPRISES, INC., a Minnesota corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

[To be provided in a form acceptable to the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]2 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    See Schedules
attached hereto 3.    Borrower:    AFC Enterprises, Inc., a Minnesota
corporation 4.    Administrative Agent:    Wells Fargo Bank, National
Association, as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The Credit Agreement dated as of December 18, 2013, among
AFC Enterprises, Inc., as Borrower, the Guarantors party thereto, the Lenders
parties thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent (as amended, restated, supplemented or otherwise modified)
6.    Assigned Interest:    See Schedules attached hereto [7.    Trade Date:   
                    ]5

[Remainder of Page Intentionally Left Blank]

 

5  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:              , 2     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEES See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]6 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent [, Issuing Lender and Swingline Lender] By  

 

Title:   [Consented to:]7 [BORROWER] By  

 

Title:  

 

6  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent.

7  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned8

   Aggregate
Amount of
Commitment/
Loans for all
Lenders9      Amount of
Commitment/
Loans
Assigned10      Percentage
Assigned of
Commitment/
Loans11      CUSIP
Number    $         $           %          $         $           %          $  
      $           %      

 

[NAME OF ASSIGNEE]12 [and is an Affiliate/Approved Fund of [identify Lender]13]
By:  

 

  Title:

 

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” etc.)

9  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

10  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

11  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

12  Add additional signature blocks, as needed.

13  Select as applicable.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under [Section 14.10(b)(iii),
(v) and (vi)] of the Credit Agreement (subject to such consents, if any, as may
be required under Section 14.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
[Section 6.2] [Section 8.1]14 thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, (vi) it has, independently and without reliance upon
the Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and

 

14  Update as necessary to refer to Financial Statement delivery Section in
Credit Agreement.



--------------------------------------------------------------------------------

without reliance on the Administrative Agent, [the] [any] the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PERFECTION CERTIFICATE

Reference is hereby made to that certain credit agreement to be dated on or
about December 18, 2013 (the “Credit Agreement”), to be entered into among AFC
Enterprises, Inc. (the “Debtor”), the lenders and arrangers party thereto and
Wells Fargo Bank, National Association (“Wells Fargo”), as administrative agent.

The Debtor hereby certifies to Wells Fargo on behalf of itself and the other
grantors specified below (the “Grantors”) as follows:

 

I. GRANTOR INFORMATION.

A.1. Legal Names, Organizations, Other Legal Names, Jurisdictions of
Organization, Changes in the Identity, and Organizational Identification
Numbers. (1) The full and exact legal name (as it appears in each respective
certificate or articles of incorporation, certificate of formation or similar
organizational documents, in each case as amended to date), (2) the type of
organization, (3) each other legal name that any of the Debtor or a particular
Grantor has had since its organization together with the date of the relevant
change, (4) the jurisdiction of organization (or formation, as applicable),
(5) any change in the identity or corporate structure of any of the Debtor or a
particular Grantor in any way within the past five years and (6) the
organizational identification number and tax i.d. number of the Debtor and each
other Grantor are as follows:

 

Name of Debtor/Grantor

  

Type of Organization
(e.g. corporation,
limited liability
company, limited
partnership)

  

Other legal names and
dates of change

  

Changes in identity or
corporate structure in
past five years

  

Jurisdiction of
Organization/
Formation

  

Organizational
Identification Number/
Federal Tax
Identification Number

A.2. New Debtor Events. Below is a description of all the occasions in which the
Debtor or any other Grantor has become a “new debtor” (as defined in
Section 9-102(a)(56) of the Uniform Commercial Code) with respect to a currently
effective security agreement previously entered into by any other person,
excluding equipment leases or purchase money/retail installment contracts less
than $25,000:

 

Name of Debtor/Grantor

  

Description of Event

  

Date of Event



--------------------------------------------------------------------------------

A.3 Below is a true and correct organizational chart showing the ownership
relationship of the Debtor and all of its affiliates.

B. Chief Executive Offices and Mailing Addresses. The chief executive office
address, the preferred mailing address (if different than chief executive office
or residence), and the places of business (on a state and county basis) of the
Debtor and each other Grantor are as follows:

 

Name of Debtor/Grantor

  

Address of Chief Executive Office

  

Mailing Address (if different than
CEO or residence)

  

Places of Business (indicate: owned /
leased)



--------------------------------------------------------------------------------

II. LOCATION OF ASSETS.

A.1. Inventory and Equipment. Set forth below are all the locations where the
Debtor or any other Grantor currently maintains or has maintained any material
amount (fair market value of $10,000 or more) of its tangible personal property
(including goods, inventory and equipment) of such Debtor or any other Grantor
(whether or not in the possession of such Debtor or any other Grantor) within
the past five (5) years:

 

Debtor/Grantor

  

Address/City/State/Zip Code

  

County

A.2. Warehousemen and bailees. Except as set forth below, no persons (including
warehousemen and bailees) other than the Debtor or any other Grantor have
possession of any material amount (fair market value of $10,000 or more) of
assets of the Debtor or any other Grantor:

 

Debtor/Grantor

  

Address/City/State/Zip Code

  

County

  

Description of Assets and Value

B. Securities. Set forth below is a list of all equity interests owned by the
Debtor and each Grantor and each of their subsidiaries together with the type of
organization which issued such equity interests (e.g. corporation, limited
liability company, partnership or trust):

 

Debtor/Grantor /
Subsidiary

  

Issuer

  

Type of
Organization

  

# of Shares
Owned

  

Total Shares
Outstanding

  

% of Interest
Pledged

  

Certificate No.
(if uncertificated,
please
indicate so)

  

Par Value

C. Securities Accounts. Set forth below is a list of all securities accounts in
which the Debtor or any other Grantor customarily maintains securities or other
assets having an aggregate value in excess of $10,000:

 

Debtor/Grantor

  

Type of Account

  

Name & Address of Financial Institutions

See Schedule II-C attached hereto      



--------------------------------------------------------------------------------

D. Deposit Accounts. Set forth below is a list of all bank accounts (checking,
savings, money market or the like) in which the Debtor or any other Grantor
customarily maintains an average daily balance in excess of $25,000:

 

Debtor/Grantor

  

Type of Account

  

Name & Address of Financial Institutions

See Schedule II-D attached hereto      

E. Instruments. Set forth below is a list of all instruments (other than checks
to be deposited in the ordinary course of business), promissory notes, tangible
chattel paper and other evidence of indebtedness owed to the Debtor or any other
Grantor (including intercompany notes), in each case in the principal amount of
greater than $10,000:

 

Debtor/Grantor

  

Issuer of Instrument

  

Principal Amount of Instrument

  

Maturity Date

See Schedule II-E attached hereto (excluding past due receivables or payment
plans entered into with franchisees for royalty, advertising, re-imaging or
similar fees in the ordinary course of business)         

F. Intellectual Property. Set forth below is a list of all copyrights, patents
and trademarks and other intellectual property owned or used, or hereafter
adopted, held or used, by the Debtor and each other Grantor:

 

Debtor/Grantor

  

Copyrights / Copyright
Registrations / Applications
for Copyright Registrations

  

Filing Date

  

Status

  

Registration No.

See Schedule II-F attached hereto            

 

Debtor/Grantor

  

Patents / Patent Applications

  

Filing Date

  

Status

  

Registration No.

See Schedule II-F attached hereto-            



--------------------------------------------------------------------------------

Debtor/Grantor

  

Trademarks / Trade Names /
Service Marks / Trademark
and Service Mark
Registrations / Applications
for Trademark and Service
Mark Registrations

  

Filing Date

  

Status

  

Registration No.

See Schedule II-F attached hereto-            

G. Real Property / Fixtures. Set forth below are all the locations where the
Debtor or any other Grantor owns or leases any real property:

 

Debtor/Grantor

  

Address/City/State/Zip Code

  

County

  

Owned or Leased

  

Use of Real Property /
Fixtures

See Schedule II-G attached hereto            

H. Letters of Credit. Set forth below is a list of all Letters of Credit for
which any Grantor is the beneficiary:

 

Debtor/Grantor

  

Issuer of Letter of Credit

  

Issue Date

  

$ Amount

I. Insurance. Set forth below is a list of all property and casualty insurance,
comprehensive general liability insurance, product liability insurance, business
interruption insurance and all other insurance maintained by the Debtor and each
other Grantor:

 

Debtor/Grantor

  

Insurance Type

  

Policy Number

  

Amount of Coverage

  

Coverage Dates

J. Commercial Tort Claims. Set forth below is a list of all commercial torts
claims held by the Debtor and each other Grantor, including a brief description
thereof, other than breach of contract and Lanham Act claims related to
franchisees:

 

Debtor/Grantor

  

Amount of Claim

  

Description of Claim



--------------------------------------------------------------------------------

K. Mobile Goods. Set forth below is a list of all railroad cars, aircraft or
motor vehicles (covered by certificates of title or ownership) with a value of
over $100,000 and owned by the Debtor or any other Grantor:

 

Debtor/Grantor

  

Location State

  

Vehicle Make

  

Model

  

Year

  

Serial #

L. Locations of Other Collateral. Set forth below are all locations (other than
listed above) where the Debtor and any other Grantor maintains assets with an
aggregate value exceeding $25,000.

 

Debtor/Grantor

  

Collateral

  

Location

M. Third-Party Collateral Sites. Set forth below are all the names and addresses
of all persons other than Debtor and any other Grantor that have possession of
assets of the Debtor or any other Grantor with an aggregate value exceeding
$25,000, excluding any leased sites identified on Schedule II-G.

 

Name

  

Collateral

  

Location of Collateral

 

III. FINANCING INFORMATION

Set forth below are all current creditors of the Debtor or any Grantor that will
be refinanced with the funding of the initial loans under the Credit Agreement
and all letters of credit currently outstanding on behalf of the Debtor or any
Grantor (together with an indication of whether any such letters of credit will
be replaced or collateralized with the closing of the Credit Agreement).

 

Name

  

Creditors to be Refinanced

  

Letters of Credit/Replaced or Collateralized



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of this      day of             , 2013 by its
officer thereunto duly authorized.

 

AFC Enterprises, Inc. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule II-C

Securities Accounts



--------------------------------------------------------------------------------

Schedule II-D

Deposit Accounts



--------------------------------------------------------------------------------

Schedule II-E

Instruments



--------------------------------------------------------------------------------

Schedule II-F

Intellectual Property



--------------------------------------------------------------------------------

Schedule II-G

Real Property / Fixtures



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 18, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AFC Enterprises, Inc., a Minnesota corporation, as Borrower,
the Guarantors party thereto, Wells Fargo Bank, National Association, as
Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 18, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AFC Enterprises, Inc., a Minnesota corporation, as Borrower,
the Guarantors party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and each Lender from time to time party thereto.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 18, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AFC Enterprises, Inc., a Minnesota corporation, the
Guarantors party thereto, Wells Fargo Bank, National Association as
Administrative Agent, and each Lender from time to time party thereto.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December 18, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AFC Enterprises, Inc., a Minnesota corporation, the
Guarantors party thereto, Wells Fargo Bank, National Association as
Administrative Agent, and each Lender from time to time party thereto.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

SCHEDULE 1.1

Certain Specified Asset Sales

None



--------------------------------------------------------------------------------

Schedule 2.1

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Credit
Commitment      Revolving Credit
Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 35,000,000.00         28.000000000 % 

Bank of America, N.A.

   $ 35,000,000.00         28.000000000 % 

Fifth Third Bank

   $ 20,000,000.00         16.000000000 % 

Capital One N.A.

   $ 20,000,000.00         16.000000000 % 

Branch Banking and Trust Company

   $ 15,000,000.00         12.000000000 %    

 

 

    

 

 

 

TOTAL:

   $ 125,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.5

Real Property

See Attached



--------------------------------------------------------------------------------

Schedule 7.5 to the Credit Agreement – Real Property

Schedule 7.5 REAL PROPERTY

 

PFC#

 

NCS#

  

State

  

County/Parish

  

Address

Company Owned > Company Operated

(Equipment Owned by AFC)

   2464      LA    Jefferson    4305 Transcontinental, Metairie, LA 70006 2485  
   LA    Orleans    5757 Read Road, New Orleans, LA 70127 2601      LA   
Jefferson    5950 Lapalco Blvd., Marrero, LA 70072 4581      TN    Shelby   
4720 Showcase Blvd., Memphis, TN 38118 7255      LA    Orleans    8700 Chef
Menteur Hwy., New Orleans, LA 70127 7277      TN    Orleans    4238 South
Claiborne Ave., New Orleans, LA 70125 10669      IN    Shelby    6185 Macon
Road, Memphis, TN 38134 11284      IN    Marion    3128 E. Washington,
Indianapolis, IN 46201 11298      IN    Marion    3633 W. 86th Street,
Indianapolis, IN 46268 11339      IN    Marion    2902 Madison Ave.,
Indianapolis, IN 46225 11359      SC    York    2445 Cherry Road, Rock Hill, SC,
25722 11524      IN    Marion    5020 East County Line Road, Indianapolis, IN
46237 11621      IN    Hendrick    2304 E. Main Street, Plainfield, IN 46168

Company Owned > Leased to Franchisee / Viking

(Equipment Owned by AFC leased to Franchisee)

   11420      CA    Shasta    86 Lake Blvd., Redding, CA 96003 11421      CA   
Shasta    3088 McMurray Drive, Anderson CA 96007 11422      CA    Sutter    808
Colusa Ave., Yuba City, CA 95991 11423      CA    Marysville    1135 N. Beale
Rd., Marysville, CA 95901 11424      CA    Butte    1161 Mangrove Ave., Chico,
CA 95926 11425      CA    Butte    1796 Oro Dam Blvd., Oroville, CA 95966 11426
     CA    Kern    1221 Mt. Vernon Ave., Bakersfield, CA 93306 11427      CA   
Kern    1449 White Lane, Bakersfield CA 93307 11428      MN    Kern    2700
Panama Lane, Bakersfield, CA 93313 11429      MN    Rasmey    1624 Rice Street,
St. Paul, MN 55117 11430      MN    Hennepin    301 West Broadway Avenue,
Minneapolis, MN 55411 11431      MN    Hennepin    9255 Lyndale Avenue,
Bloominton, MN 55420 11432      MN    Hennepin    2918 Chicago, Minneapolis, MN
55407 11433      MN    Rasmey    1089 University Ave., St. Paul, MN 55104 11434
     MN    Hennepin    220 W. 66th Street, Richfield, MN 55423 11435      MN   
Rasmey    1938 Beam Avenue, St. Paul MN 55109 11436      MN    Hennepin    8025
Brooklyn Blvd., Brooklyn Park, MN 55445 11437      MN    Rasmey    1722
Surburban Avenue, St. Paul, MN 55106

Company Owned > Leased To Franchisee

(Equipment Owned by Franchisee)

   534      PA    Philadelphia    314 W. Lehigh Ave., Philadelphia, PA 1037     
TX    Dallas    12435 Plano Garland, TX 75243 1082      CO    Denver    4400
Federal Blvd. Denver, CO 1409      TX    Dallas    3308 West Davis Dallas, TX
75211 1449      TX    Dallas    1436 Beltline Rd., Garland, TX 75042 1515     
TX    Dallas    6502 Lemmon Ave. Dallas, TX 75209 4506      TX    Dallas    1011
E. Pleasant Run DeSoto, TX 45115 4508      TX    Tarrant    8393 Grapevine Hwy.
a/k/a 8393 Boulevard 26, N. Richland Hills, TX 76180 5627      TN    Madison   
1691 S. Highland Jackson, TN 38301 5986      PA    Philadelphia    800 S. Broad
St. Philadelphia, PA 19146

 

Page 1 of 2



--------------------------------------------------------------------------------

Schedule 7.5 to the Credit Agreement – Real Property

 

PFC#

 

NCS#

  

State

  

County/Parish

  

Address

Company Owned > Surplus

(Equipment Owned by AFC) Vacant Land

  

9045

a/k/a

9201

     LA    Orleans   

 

Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE 7.15

Listing of Subsidiaries

AFC Properties, Inc.



--------------------------------------------------------------------------------

SCHEDULE 7.17

Insurance



--------------------------------------------------------------------------------

SCHEDULE 7.17 TO THE CREDIT AGREEMENT - INSURANCE

AFC Enterprises Insurance Schedule 2013 - 2014

 

   

Type of Coverage

 

Policy

Period

 

Insurance Company

 

Policy

Number

  Limit/Deductible   Premium    

General Liability (includes 4,112 of TRIA)

  10/1/2013-2014   Liberty Mutual   TB2-Z51-286122-023    

 

 
 
 
 
 

Limit: $2,000,000

 

Limit: $1,000,000
Limit: $2,000,000
Limit: $1,000,000
Limit: $2,000,000
$0

  

 

  
  
  
  
  

 

Annual Aggregate

 

Each Occurrence

Products

Personal/Advertising

Per Location Aggregate

Deductible

   

 

 

 

 

$339,313.00

 

Deposit = 84,828.25

10 equal installments

#REF!

  

 

  

  

  

 

Automobile Liability

  10/1/2013-2014   Liberty Mutual   ASC-Z51-286122-033    
 
 
  Limit: $1,000,000
Limit: $5,000
Limit: $75,000
$1,000   
  
  
    

Combined Single Limit

Medical Payments

Uninsured/Underinsured

Coll./Comp. Deductible

   

 

 

 

 

$4,860.00

 

Deposit = 1,216.50

10 equal installments

#REF!

  

 

  

  

  

LOGO [g647595ex10_1pg168.jpg]  

Workers’ Compensation - All States including TX

  10/1/2013-2014   Liberty Mutual   WC6-Z51-286122-013    

 

 

 

 

 

Statutory

 

$1M/$1M/$1M

 

$0

$1,000,000

  

 

  

 

  

  

 

Workers’ Compensation

 

Employer’s Liability

 

Deductible

Aggregate

   

 

 

 

 

$475,460.00

 

Deposit = 119,263.25

10 equal installments

#REF!

  

 

  

  

  

 

Stop-Gap Employers Liability

             

Foreign Voluntary Workers Compensation

  10/1/2013 - 2014   World Source/Insurance Co. of the State of PA   WS11006281
   

 

 
 
 
 
 
 

 
 

Limit: $2,000,000

 

Limit: $1,000,000
Limit: $1,000,000
Limit: $2,000,000
Limit: $1,000,000
Limit: $250,000
$25,000

Limit: $1,000,000
Limit: $1,000,000

  

 

  
  
  
  
  
  

  
  

 

Master Program Aggregate

 

General Aggregate Limit

Each Occurrence

Products

Personal/Advertising

Damage to Premises

Medical Expense

Auto: Hired/Nonowned

WC:ea. Acc/disease & aggregate

   

 

$3,035.00

 

  

 

 

 

Excess Umbrella Liability

             

First Layer (includes 1,267 of TRIA)

  10/1/2013-2014   Liberty   TH7-Z51-286122-063    
  Limit: $25m xs
Primary Policies   
     Occurrence and Aggregate    


 

$51,958.00


Paid in full at inception

  


  

 

Second Layer

  10/1/2013-2014  

Fireman’s

Fund/Allianz Group

  SHX 53031002R    
  Limit: $50m xs
$25m   
     Occurrence and Aggregate    


 

$47,689.00


Paid in full at inception

  


  

 

 

Primary Property

 

 

12/1/13 - 2014

 

 

XL Europe LTD/Indian Harbor

 

 

#PRO0036431-02

 

 

 

 

Limit: $5,000,000

 

  

 

 

Per Occurrence - All Risk Coverage*

Surplus lines tax (SLT) 4%

Policy renewal fee

 

 

$

$

$

 

                494,630

19,785

                        —  

 

  

  

  

 

TIV per Schedule: $83,135,764 Coverage: (includes Viking) Real & Personal
Property, Business Interruption, Newly Acquired Property, Extra Expense, Debris
Removal, Demo ICC, Valuable Papers, Accounts Receivable, EDP, and Off Premises

  12/1/13 - 2014   (Primary $5M)      
 

 

 

 

 

 

Deductible: $25,000
Deductible: $25,000

 

 

 

Deductible: $25,000

 

  
  

 

 

 

  

 

 

All Other Perils, EXCEPT;

Earthquake, EXCEPT;

2% of Total Insurable Values at time of the loss at each Location involved in
the loss or damage, subject to a minimum of $100,000 and on Occurrence as
respects Locations in the New Madrid Earthquake Flood, EXCEPT;

 

 

Page 1 of 3



--------------------------------------------------------------------------------

AFC Enterprises Insurance Schedule 2013 - 2014

 

   

Type of Coverage

  Policy
Period  

Insurance Company

  Policy
Number   Limit/Deductible   Premium  

LOGO [g647595ex10_1pg169.jpg]

            Deductible: 3 %    Excess of available NFIP whether purchased or
not, plus 2 day waiting period as respects business interruption. In no event
shall this policy provide coverage unless the total loss is greater than
$1,000,000 in any one occurrence, as respects locations wholly or partially
within Special Flood Hazard Areas of Total Insurable Values at the time of the
loss on a per unit basis arising out of a Named Storm, (including, but not
limited to, all Flood, wind, wind gusts, storm surges, tornados, cyclones, hail
or rain) and subject to a minimum deductible of $100,000 any one Occurrence    

 

Excess Property

 

 

12/1/2013-14

 

 

 

12/1/2013-14

 

 

Alterra Excess & Surplus

 

 

 

($20m xs $5m)

 

 

MKLS11XP000815

 

 

Limit: $

 

5m p/o $20m xs $5m

 

  

 

 

Per Occurrence - All Risk Coverage*

 

SLT 4%

 

Flood in Zone A/V, New Madrid EQ

 

 

 

 

 

 

$28,000.00

 

$1,120.00

 

  

 

  

 

 

Excess Property

 

 

12/1/2013-14

 

12/1/2013-14

 

 

James River Ins Co

 

($20m xs $5m)

 

 

00046262-4

 

 

Limit: $

 

5m p/o $20m xs $5m

 

  

 

 

Per Occurrence - All Risk Coverage*

 

SLT 4%

 

Flood in Zone A/V, New Madrid EQ

 

Renewal Fee

 

 

 

 

 

 

 

 

 

 

$28,000.00

 

$1,140.00

 

 

 

$500.00

 

  

 

  

 

 

 

  

 

Excess Property

 

 

12/1/2013

12/1/2014

 

 

Maxum

 

 

MSP 6020893-02

 

 

Limit: $

 

5m p/o $20m xs $5m

 

  

 

 

Per Occurrence - All Risk Coverage*

Flood in Zone A/V, New Madrid EQ

    $28,000.00               

 

SLT 4%

 

 

 

 

$1,120.00

 

  

 

Excess Property

  12/1/2013


12/1/2014

  Scottsdale Insurance   AJS0000002   Limit: $ 5m p/o $20m xs $5m     

Per Occurrence - All Risk Coverage*

Flood in Zone A/V, New Madrid EQ

    $28,000.00                SLT 4%     $1,120.00     

National Flood Insurance Program

 

(A total of 25 locations

 

(SOV) see schedule of values)

  various - 2014   Travelers   Individual policy for

 

each location insured

 

(See NFIP Tab)

   

Various per scheduled values

 

each site (see NFIP Tab)

    $102,989.00     

 

Pollution

             

 

Pollution & Remediation Legal Liability

 

 

1/14/10-1/14/15

 

 

Indian Harbor Ins.

 

 

PEC000068801

 

 

 

 

$5,000,000

 

  

 

 

Limit

 

 

 

 

$132,939.04

 

  

 

Five year policy

          Various      Retentions 100/K     (Taxes 5,113.04 ) 

 

Page 2 of 3



--------------------------------------------------------------------------------

AFC Enterprises Insurance Schedule 2013 - 2014

 

   

Type of Coverage

  Policy
Period  

Insurance Company

  Policy
Number   Limit/Deductible   Premium  

LOGO [g647595ex10_1pg170.jpg]

  D&O   3/25/2013-3/25/2014

 

3/25/2013-3/25/2014

 

XL

 

See policy summary for all coverages

 

  ELU124933-12    

 

 

$10,000,000

 

$500,000

  

 

  

 

Limit

 

Retention

   

 

 

$138,750.00

 

Include Side A

  

 

  

 

Excess D&O 1 layer

 

  3/27/2013-3/27/2014   Navigators Insurance   NY12DOL605205IV     1st Excess
10X10      Excess Limit     $85,750.00     

Excess D&O 2 layer

 

  3/27/2013-3/27/2014   Travelers Cas & Surety   105588242     2nd Excess 10x20
         $49,711.00     

Excess D&O 2 layer

 

  3/27/2013-3/27/2014   ACE   DOXG23642141004     Side A D&O 10X30      Excess  
  $60,000.00     

Popeyes Foundation D&O

 

  3/25/2013-3/25/2014   Darwin National Assurance Co   0306-5121   $ 1,000,000
     Limit     $1,249.00     

Employment Practices Liability

 

(EPL) Claim Made Policy

 

  3/27/2013-

 

3/27/2014

  National Union Fire Insurance Co..   18413044    

 

 

 

$15,000,000

 

250,000

500,000

  

 

  

  

 

Limit

 

Deductible

Deductible for class action & 3rd party

   

 

 

$78,500.00

 

Paid in full at inception

  

 

  

 

 

Fiduciary Liability

 

 

3/27/2013 -

 

3/27/2014

 

 

Illinois National Insurance

 

 

18411913

 

 

 

 

 

 

$5,000,000

 

$25,000

 

  

 

  

 

 

Limit

 

Retention (each claim)

 

 

 

 

 

$10,050.00

 

  

  Crime   3/27/2013 -

 

3/27/2014

  Westchester Fire Insurance   DOXG23671050-001    

 

 

$5,000,000

 

$100,000

  

 

  

 

Limit

 

Deductible

 

    $16,000.00      Special Crime(3 year Policy)   3/27/2013 to 3/27/2016  
Hiscox Insurance Company, Inc.   UKA3005651.13    

 

 

$10,000,000

 

$500

  

 

  

 

Limit

 

Deductible

 

    $10,068.00     

Advertisers Liability / Media

 

  4/27/2013 – 3/27/2014   AXIS Specialty Insurance   MCN000105461101    

 

 

$5,000,000

 

$50,000

  

 

  

 

Limit

 

Retention

 

   

 

 

$9,524.00

 

Paid in full at inception

  

 

  

 

Advertisers Liability / Media

 

  3/27/13 - 4/27/13  

AXIS Specialty Insurance

*Got 1 mo. extension, but kept renewal date as 3/27

  MCN000105461101    

 

 

$5,000,000

 

$50,000

  

 

  

 

Limit

 

Retention

 

 

 

$

 

 

680.00

 

 

  

 

General Liability - Canada

 

  5/14/13 - 5/13/14   Purves Redmond LTD   TCL12313    


 

2,000,000


1,000

  


  

 

Limit

Deductible

  $ 4,132.00     

Popeyes Car - Liability

 

  3/31/13 - 10/1/13   Libery Mutual   AS1-Z51-286122-032     see above        $
669.00      Popeyes Car - Physical Damage   4/10/13 - 4/10/14   Markel Insurance
Co.   7021RS006940-0     24,000.00      ACV   $ 1,000.00   

Total Premium

         

 

Page 3 of 3



--------------------------------------------------------------------------------

Store

No.

  

Address

  

City

  

County

  

ST

  

Zip Code

124    8901 AIRLINE HIGHWAY    METAIRIE    JEFFERSON PARISH    LA    70003 2003
   1301 VETERANS MEMORIAL BLVD.    METAIRIE    JEFFERSON PARISH    LA    70005
2009    4905 WESTBANK EXPRWY    MARRERO    JEFFERSON PARISH    LA    70072 2017
   4701 VETERANS MEMORIAL BLVD.    METAIRIE    JEFFERSON PARISH    LA    70006
2020    1243 ST. CHARLES AVE    NEW ORLEANS    ORLEANS PARISH    LA    70130
2023    3444 WILLIAMS BLVD    KENNER    JEFFERSON PARISH    LA    70065 2027   
4041 MAGAZINE STREET    NEW ORLEANS    ORLEANS PARISH    LA    70115 2030    621
CANAL STREET    NEW ORLEANS    ORLEANS PARISH    LA    70130 2068    2148 BELLE
CHASSE HWY.    TERRYTOWN    JEFFERSON PARISH    LA    70056 2079    3825 GENERAL
DEGAULL    NEW ORLEANS    ORLEANS PARISH    LA    70114 2094    4605 AIRLINE HWY
   METAIRIE    JEFFERSON PARISH    LA    70001 2100    7212 VETERANS MEMORIAL   
METAIRIE    JEFFERSON PARISH    LA    70003 2239    3100 S. CARROLLTON AVE.   
NEW ORLEANS    ORLEANS PARISH    LA    70118 2245    4480 Chef Menteur    NEW
ORLEANS    ORLEANS PARISH    LA    70126 2249    1401 Lafayette St.    GRETNA   
JEFFERSON PARISH    LA    70053 2383    2000 Gentilly Blvd.    NEW ORLEANS   
ORLEANS PARISH    LA    70119 2464    4305 Transcontinental    METAIRIE   
JEFFERSON PARISH    LA    70006 2474    3016 LOYOLA DR.    KENNER    JEFFERSON
PARISH    LA    70065 2485    5757 Read Road    NEW ORLEANS    ORLEANS PARISH   
LA    70127 2601    5950 LAPALCO BLVD    MARRERO    JEFFERSON PARISH    LA   
70072 3059    6232 Elysian Fields Avenue    NEW ORLEANS    ORLEANS PARISH    LA
   70122 11210    3021 W. 16th Street    INDIANAPOLIS    MARION COUNTY    IN   
46222 11284    3128 E. Washington    INDIANAPOLIS    MARION COUNTY    IN   
46201 11298    3633 W. 86th St.    INDIANAPOLIS    MARION COUNTY    IN    46268
11339    2902 Madison Ave    INDIANAPOLIS    MARION COUNTY    IN    46225 11491
   7615 Pendleton Pike    INDIANAPOLIS    MARION COUNTY    IN    46226 11523   
625 E. Carmel Dr.    CARMEL    MARION COUNTY    IN    46032 11524    5020 E.
County Line Rd.    INDIANAPOLIS    MARION COUNTY    IN    46237 3430    992
Goodman Road    HORN LAKE    DESOTO COUNTY    MS    38637 4273    1700 Belk Blvd
   OXFORD    LAFAYETTE COUNTY    MS    38655 4581    4720 Showcase Boulevard   
MEMPHIS    SHELBY COUNTY    TN    38118 4690    4624 Elvis Presley Blvd.   
MEMPHIS    SHELBY COUNTY    TN    38116 4692    619 Hwy 7 South    HOLLY SPRINGS
   MARSHALL COUNTY    MS    38635 4856    2235 Lamar Avenue    MEMPHIS    SHELBY
COUNTY    TN    38114 4989    6546 Winchester Road    MEMPHIS    SHELBY COUNTY
   TN    38115 11557    1370 Union Ave.    MEMPHIS    SHELBY COUNTY    TN   
38104 5561    1344 Missouri Street    WEST MEMPHIS    CRITTENDEN COUNTY    AR   
72301 7096    6085 Stage Road    BARTLETT    SHELBY COUNTY    TN    38134 7255
   8700 Chef Menteur Hwy    NEW ORLEANS    ORLEANS PARISH    LA    70127 7277   
4238 S. Claiborne Avenue    NEW ORLEANS    ORLEANS PARISH    LA    70125 7283   
1105 W. Poplar Avenue    COLLIERVILLE    SHELBY COUNTY    TN    38017 7431   
8350 W. Judge Perez Dr.    CHALMETTE    ST. BERNARD PARISH    LA    70043 7433
   1216 Elmwood Park Blvd    HARAHAN    JEFFERSON PARISH    LA    70123 9111   
3660 Austin Peay Hwy    MEMPHIS    SHELBY COUNTY    TN    38128 10660    1296
N.Gemantown Pkwy    MEMPHIS    SHELBY COUNTY    TN    38016 10669    6185 Macon
Road    MEMPHIS    SHELBY COUNTY    TN    38134 11335    379 West Plaza Dr.   
MOORESVILLE    IREDELL COUNTY    NC    28117 11520    3318 Wilkinson Boulevard
   CHARLOTTE    MECHLENBURG COUNTY    NC    28208 11359    2445 Cherry Rd.   
ROCK HILL    YORK COUNTY    SC    25722 11336    1489 Concord Pkwy., No.   
CONCORD    CABARRUS COUNTY    NC    28025 11381    3004 Jefferson Highway    NEW
ORLEANS       LA    7199    360 Pharr Road, Suites 101 & 102    ATLANTA   
FULTON COUNTY    GA    30305 Copr Ofc    400 Perimeter Center Terrace, Suite 100
   ATLANTA    DEKALB COUNTY    GA    30346 Viking Acquisition       7    808
Colusa Ave    Yuba City       CA    95991 129    7995 Glenn Lane    Eden Prairie
      MN    55344



--------------------------------------------------------------------------------

SCHEDULE 7.20

Intellectual Property

See Attached



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Antigua & Barbuda   TM Antigua & Barbuda: POPEYES & Palladium Design in Class 29
  99179283   2/27/1998   5328   4/18/2000    29 Antigua & Barbuda   TM Antigua &
Barbuda: POPEYES in Class 29     1/21/1998   2062   2/19/2001    29 Argentina  
TM Argentina: POPEYES in Class 29   3.085.713   5/10/2011   2.520.146  
8/24/2012    29 Argentina   TM Argentina: POPEYES in Class 43   3.269.455  
8/12/2013        43 Aruba   TM Aruba: POPEYES in Class 29 and 43   93/100111  
9/30/1993   16483   1/14/1994    29, 43 Australia   TM Australia: P LOUISIANA
KITCHEN SEAL in Cl 29, 43   1395777   11/19/2010   1395777   7/8/2011    29, 43
Australia   TM Australia: POPEYES & Palladium Design in Class 29 and 42   828691
  3/22/2000   828691   3/22/2000    29, 42 Australia   TM Australia: POPEYES
(Stylized) in Class 29   A503835   1/31/1989   A503835   1/31/1989    29
Australia   TM Australia: POPEYES (Stylized) in Class 30   A503836   1/31/1989  
A503836   1/31/1989    30 Australia   TM Australia: POPEYES in Class 29 and 42  
828,692   3/22/2000   828,692   3/5/2001    29, 42 Austria   TM Austria: POPEYES
CHICKEN & BISCUITS & PALLADIUM DES. (42)   AM 2632/97   5/15/1997   172,635  
11/18/1997    42 Bahamas   TM Bahamas: POPEYES in Class 29   19726   6/25/1997  
19726   3/13/1998    29 Bahamas   TM Bahamas: POPEYES in Class 42   8470  
7/21/1976   8470   7/21/1976    42 Bahrain   TM Bahrain: GOLDEN MEAL   47119  
3/8/2006   47119   5/12/2009    29 Bahrain   TM Bahrain: GOLDEN MEAL in Class 43
  47120   3/8/2006   47120   5/12/2009    43 Bahrain   TM Bahrain: P LOUISIANA
KITCHEN SEAL in Cl 29   86476   5/18/2011        29 Bahrain   TM Bahrain: P
LOUISIANA KITCHEN SEAL in Cl 43   86477   5/18/2011        43 Bahrain   TM
Bahrain: POPEYES (Stylized) in Class 29   201/88   3/30/1988   11536   3/30/1988
   29 Bahrain   TM Bahrain: POPEYES (Stylized) in Class 42   202/88   3/30/1988
  588   3/30/1988    42 Bahrain   TM Bahrain: POPEYES in Class 29   1132/2001  
6/6/2001   TM 29765   2/23/2003    29 Bahrain   TM Bahrain: POPEYES in Class 42
  1133/2001   6/6/2001   4474   6/11/2002    42 Benelux   TM BX: POPEYES in
Class 29, 30, 31 and 32   614846   4/4/1976   340729   8/4/1976    29, 30, 31,
32 Bermuda   TM Bermuda: POPEYES (Stylized) in Class 29   9706   5/3/1982   9706
  5/3/1982    29

 

Page 1 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Bermuda   TM Bermuda: POPEYES (Stylized) in Class 30   9643   6/24/1982   9643  
6/24/1982    30 Bolivia, Plurinational State of   TM Bolivia: POPEYES &
Palladium Design in Class 29   078258   5/15/1997   68995   11/23/1998    29

Bolivia, Plurinational

State of

  TM Bolivia: POPEYES & Palladium Design in Class 42   78259   5/15/1997   68994
  11/23/1998    42 Bolivia, Plurinational State of   TM Bolivia: POPEYES in
Class 29   78050   5/15/1997   68975 - C   11/23/1998    29 Bolivia,
Plurinational State of   TM Bolivia: POPEYES in Class 42   78051   5/15/1997  
68974 - C   11/23/1998    42 Brazil   TM Brazil: P LOUISIANA KITCHEN SEAL in Cl
29            29 Brazil   TM Brazil: P LOUISIANA KITCHEN SEAL in Cl 43        
   43 Brazil   TM Brazil: POPEYES FRANGO & BISCUITS and Palladium Design in Cl
29   820024791   8/19/1997   820024791   2/1/2005    29 Brazil   TM Brazil:
POPEYES in Class 29   820024813   8/19/1997   820024813   2/1/2005    29 Brazil
  TM Brazil: POPEYES in Class 43 (Local Cl 38.6)   031780   7/12/1976  
006658610   3/25/1978    43 Cambodia   TM Cambodia: P LOUISIANA KITCHEN SEAL in
Cl 29   39552   11/30/2010   KH/37484/11   6/14/2011    29 Cambodia   TM
Cambodia: P LOUISIANA KITCHEN SEAL in Cl 43   39553   11/30/2010   KH/37485/11  
6/14/2011    43 Cambodia   TM Cambodia: POPEYES in Class 29   39554   11/30/2010
  KH/37299/11   5/26/2011    29 Cambodia   TM Cambodia: POPEYES in Class 43  
39555   11/30/2010   KH/37300/11   5/26/2011    43 Canada   TM Canada: BIG FLAVA
in Class 29   1293694   3/14/2006   TMA706,584   2/5/2008    29 Canada   TM
Canada: LOVE THAT CHICKEN!   500870   3/24/1983   315225   6/13/1986    03, 08,
16, 21, 25, 28, 29, 30, 31, 32, 34, 42 Canada   TM Canada: ORIGINAL NEW ORLEANS
FLAVOR   500869   3/24/1983   TMA315,281   6/13/1986    03, 08, 16, 21, 25, 29,
30, 31, 32, 34, 42 Canada   TM Canada: P LOUISIANA KITCHEN SEAL in Cl 29, 43  
1,428,869   9/24/2009   TMA783,476   11/25/2010    29, 43 Canada   TM Canada:
POPEYES (Stylized) in Class 29, 30, 31 and 43   498404   2/4/1983   363165  
11/10/1989    29, 30, 31, 43 Canada   TM Canada: POPEYES CAJUN FRIED CHICKEN &
BISCUITS   535203   1/22/1985   349807   1/6/1989    29, 30, 31, 32, 42

 

Page 2 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Canada   TM Canada: POPEYES CHICKEN & BISCUITS & PALLADIUM DES. (29, 42)  
0810135   4/17/1996   TMA511805   5/13/1999    29,42 Canada   TM Canada: POPEYES
FAMOUS FRIED CHICKEN and Sign Design   0500876   3/24/1983   TMA391,883  
12/20/1991    29, 30, 31, 32, 42 Canada   TM Canada: POPEYES in Class 29, 30, 31
and 42   0499668   3/1/1983   TMA336,983   2/12/1988    29, 30, 31, 42 Cayman
Islands   TM Cayman Islands: P LOUISIANA KITCHEN and Design   CT8221699  
6/22/2010   CT8221699   7/19/2010    29, 43 Cayman Islands   TM Cayman Islands:
POPEYES in Class 29 and 42   CT171280   6/2/2009   CT171280   6/2/2009    29, 42
Chile   TM Chile: PO’BOY   1.075.959   2/5/2013        30 Chile   TM Chile:
POPEYES SAZON QUE TE CONQUISTA in Class 29   1.078.358   10/11/2013        29
Chile   TM Chile: POPEYES SAZON QUE TE CONQUISTA in Class 43   1.078.360  
10/11/2013        43 Chile  

TM Chile: P LOUISIANA KITCHEN SEAL

in Cl 29

  967.497   8/29/2011   1.001.274   3/21/2013    29 Chile   TM Chile: P POPEYES
LOUISIANA KITCHEN SEAL in Cl 29   1.045.208   2/8/2013        29 Chile   TM
Chile: P POPEYES LOUISIANA KITCHEN SEAL in Cl 43   1.045.209   2/8/2013       
43 Chile   TM Chile: POPEYES in Class 29   381646   6/26/1997   825.947
(formerly 508.318)   3/25/1998    29 Chile   TM Chile: POPEYES in Class 43  
381647   6/26/1997   676.254   10/20/2003    43 Chile   TM Chile: POPEYES
LOUISIANA KITCHEN & Design in Cl 29   1.045.211   2/8/2013        29 Chile   TM
Chile: POPEYES LOUISIANA KITCHEN & Design in Cl 43   1.045.212   2/8/2013       
43 China   TM China: CAJUN OUR WAY POPEYES CHICKEN & BISCUITS w/Chinese and
Crown Design in Cl 29   3425041   1/3/2003   3425041   8/28/2004    29 China  
TM China: CAJUN OUR WAY POPEYES CHICKEN & BISCUITS w/Chinese and Crown Design in
Cl 29 (Color)   3425039   1/3/2003   3425039   8/28/2004    29 China   TM China:
CAJUN OUR WAY POPEYES CHICKEN & BISCUITS w/Chinese and Crown Design in Cl 31  
3664661   8/7/2003   3664661   2/7/2005    31

 

Page 3 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

China   TM China: CAJUN OUR WAY POPEYES CHICKEN & BISCUITS w/Chinese and Crown
Design in Cl 31 (Color)   3664658   8/7/2003   3664658   2/7/2005    31 China  
TM China: CAJUN OUR WAY POPEYES CHICKEN & BISCUITS w/Chinese and Crown Design in
Cl 43   3425042   1/3/2003   3425042   11/14/2004    43 China   TM China: CAJUN
OUR WAY POPEYES CHICKEN & BISCUITS w/Chinese and Crown Design in Cl 43 (Color)  
3425040   1/3/2003   3425040   11/14/2004    43 China   TM China: P LOUISIANA
KITCHEN SEAL in Cl 29   11314997   8/7/2012        29 China   TM China: P
LOUISIANA KITCHEN SEAL in Cl 43   11314998   8/7/2012        43 China   TM
China: P POPEYES LOUISIANA KITCHEN SEAL in Cl 29            29 China   TM China:
P POPEYES LOUISIANA KITCHEN SEAL in Cl 43            43 China   TM China:
POPEYES in Chinese in Class 29   919293   12/21/1996   919293   12/21/1996    29
China   TM China: POPEYES in Chinese in Class 29   960096471   8/23/1996  
1091140   8/28/1997    29 China   TM China: POPEYES in Chinese in Class 42  
960096472   8/23/1996   1109344   9/21/1997    42 China   TM China: POPEYES in
Chinese in Class 42   95029456   3/21/1995   931831   1/14/1997    42 China   TM
China: POPEYES in Class 29   93/101282   10/20/1993   746285   5/21/1995    29
China   TM China: POPEYES in Class 42   93/092432   9/29/1993   776871  
1/28/1995    42 China   TM China: POPEYES w/Chinese & Palladium Design in Class
29   9800108343   9/22/1998   1366627   2/21/2000    29 China   TM China:
POPEYES w/Chinese & Palladium Design in Class 42       1382610   4/7/2000    42
Colombia   TM Colombia: P LOUISIANA KITCHEN SEAL in Cl 29   10147172  
11/23/2010   423809   4/29/2011    29 Colombia   TM Colombia: P LOUISIANA
KITCHEN SEAL in Cl 43   10147175   11/23/2010   423810   4/29/2011    43
Colombia   TM Colombia: POPEYES (Commercial Ensign)   98068745   11/23/1998  
12307   12/29/1998    42

 

Page 4 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Colombia   TM Colombia: POPEYES (Commercial Name)   98068746   11/23/1998  
12319   12/29/1998    42 Colombia   TM Colombia: POPEYES and Sign Design in
Class 42       104,652   11/14/1983    42 Colombia   TM Colombia: POPEYES in
Class 29   97049589   8/27/1997   221194   5/26/1999    29 Colombia   TM
Colombia: POPEYES in Class 42   97049590   8/27/1997   232814   2/16/2001    42
Costa Rica   TM Costa Rica: P LOUISIANA KITCHEN SEAL in Cl 29   2010-5292  
6/10/2010   203841   9/20/2010    29 Costa Rica   TM Costa Rica: P LOUISIANA
KITCHEN SEAL in Cl 43   2010-5294   6/10/2010   203842   9/20/2010    043 Costa
Rica   TM Costa Rica: POPEYES CHICKEN & BISCUITS and Banner Design  
01/2010-005295   6/10/2010        43 Costa Rica   TM Costa Rica: POPEYES in
Class 29   65601   1/28/1988   70426   8/9/1989    29 Costa Rica   TM Costa
Rica: POPEYES in Class 30   64617   1/28/1988   69.289   11/21/1988    30 Costa
Rica   TM Costa Rica: POPEYES in Class 43   01/2010-005293   6/10/2010   204906
  11/1/2010    43 Cuba   TM Cuba: AFC ENTERPRISES and Star Design in Class 35  
333/2004   5/20/2004   2004-0333   11/11/2005    35 Cuba   TM Cuba: POPEYES  
111597   5/27/1981   111597   5/27/1981    29 Cuba   TM Cuba: POPEYES (Stylized)
in Class 43   335/2004   5/20/2004   2004-0335   5/11/2006    43 Cuba   TM Cuba:
POPEYES in Class 42   334/2004   5/20/2004   2004-0334   12/26/2007    43 Cuba  
US Cuba: AFC in Classes 35   332/2004   5/20/2004   2197/2005   11/11/2005    35
Cyprus   TM CY: POPEYES CHICKEN & BISCUITS and Banner Design in Class 29   43984
  11/28/1995   43984   12/10/1999    29 Cyprus  

TM CY: POPEYES CHICKEN &

BISCUITS and Banner Design in Class 42

  43985   11/28/1995   43985   12/10/1999    42 Cyprus   TM Cyprus: GOLDEN MEAL
in Class 29   80670   7/2/2012        029 Cyprus   TM Cyprus: GOLDEN MEAL in
Class 43   80671   7/2/2012        043 Cyprus   TM Cyprus: LOVE THAT CHICKEN! in
Class 29   80674   7/2/2012        029 Cyprus   TM Cyprus: LOVE THAT CHICKEN! in
Class 43   80675   7/2/2012        043

 

Page 5 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Cyprus   TM Cyprus: P LOUISIANA KITCHEN SEAL in Cl 29   80672   7/2/2012       
29 Cyprus   TM Cyprus: P LOUISIANA KITCHEN SEAL in Cl 43   80673   7/2/2012    
   43 Cyprus   TM Cyprus: POPEYES in Class 29   43982   11/28/1995   43982  
11/28/1995    29 Cyprus   TM Cyprus: POPEYES in Class 42   43983   11/28/1995  
43983   11/28/1995    42 Czech Republic   TM Czech Republic: POPEYES in Class 29
and 42   83254/93   10/4/1993   192696   8/21/1996    29, 42 Dominica   TM
Dominica: POPEYES (Stylized) in Class 29, 30   138/03   11/11/2003   138/2003  
11/11/2003    29, 30 Dominica   TM Dominica: POPEYES (Stylized) in Class 43  
1376667   10/4/2005   26/2005      43 Dominica   TM Dominica: POPEYES in Class
29 and 30 (Local Cl 42)   137/03   11/11/2003   137/2003   11/11/2003    29, 30
Dominican Republic   TM Dominican Republic: LOVE THAT CHICKEN! in Class 43  
2007-26739   5/22/2007   162347   8/14/2007    43 Dominican Republic   TM
Dominican Republic: P LOUISIANA KITCHEN SEAL in Cl 29, 43   2011-808   1/13/2011
  187032   4/15/2011    29, 43 Dominican Republic   TM Dominican Republic:
POPEYES CHICKEN & SEAFOOD     5/22/2007   163486   10/30/2007    29, 43
Dominican Republic   TM Dominican Republic: POPEYES in Classes 29 and 43  
2007-26742   5/22/2007   168758   8/14/2008    29, 43 Egypt   TM EG: POPEYES (in
English and Arabic) & Palladium Design in Cl 29   96666   7/25/1995   96666  
2/6/2012    29 Egypt   TM EG: POPEYES (In English and Arabic) & Palladium Design
in Cl 43   96667   7/25/2006   96667   2/14/2012    43 Egypt   TM EG: POPEYES
CHICKEN & BISCUITS & PALLADIUM DES. (29)   96668   7/25/1999   96668  
12/30/2009    29 Egypt   TM EG: POPEYES CHICKEN & BISCUITS & PALLADIUM DES. (43)
  96669   7/25/1995   96669   7/25/2005    43 Egypt   TM EG: POPEYES in Arabic
in Class 29   96664   7/25/1995   96664   12/30/2009    29 Egypt   TM EG:
POPEYES in Arabic in Class 42   96665   7/25/1995   96665   12/30/2009    42
Egypt   TM Egypt: LOVE THAT CHICKEN! in Class 43   200698   5/6/2007   200698  
9/3/2009    43 Egypt   TM Egypt: P LOUISIANA KITCHEN SEAL in Cl 29   235330  
8/30/2009   235330   9/27/2012    029

 

Page 6 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Egypt   TM Egypt: P LOUISIANA KITCHEN SEAL in Cl 43   235331   8/30/2009  
235331   2/6/2012    043 Egypt   TM Egypt POPEYES GOLDEN MEAL (Stylized)  
188761   6/25/2006   188761   3/10/2010    29 Egypt   TM Egypt: POPEYES GOLDEN
MEAL (Stylized) in 43   188762   6/25/2006   188762   3/10/2010    43 Egypt   TM
Egypt: POPEYES in Class 29   60183   2/10/1982   60183   8/24/1988    29 Egypt  
TM Egypt POPEYES in Class 42   96695   7/26/1995   96695   7/26/1995    42 El
Salvador   TM El Salvador: P LOUISIANA KITCHEN SEAL in Cl 29   2011112041  
8/24/2011   234/187/485-486   5/21/2012    29 El Salvador   TM El Salvador: P
LOUISIANA KITCHEN SEAL in Cl 43   2011112042   8/24/2011   234 Book: 187 Pg:
485-6   5/21/2012    43 El Salvador   TM El Salvador: POPEYES Commercial Name.  
  7/31/1997   246   8/21/1998    43 El Salvador   TM El Salvador: POPEYES in
Class 29   7581/98   12/18/1997   141   7/23/1999    29 El Salvador   TM El
Salvador: POPEYES in Class 42   7576/98   12/18/1997   85   1/8/2001    42
European Community   TM EU: P LOUISIANA KITCHEN SEAL in Cl 29 and 43   008221699
  4/16/2009   008221699   1/12/2010    29, 43 European Community   TM European
Community: CAJUN OUR WAY in Classes 29, 30 and 43   2938934   11/19/2002  
002938934   10/27/2004    29, 30, 43 European Community   TM European Community:
POPEYES CHICKEN & BISCUITS CAJUN OUR WAY and Crown Design   2959021   11/19/2002
  002959021   10/6/2003    29, 30, 43 European Community   TM European
Community: POPEYES in Class 29 and 42   171280   4/1/1996   000171280  
2/15/1999    29, 42 France   TM France: POPEYES (Stylized) in Class 29, 30 and
42   954404   9/14/1988   1488637   9/14/1988    29, 30, 42 Gaza   TM Gaza
District: POPEYES in Class 29   3894   7/31/1996   3894   5/20/1997    29 Gaza  
TM Gaza: POPEYES CHICKEN & BISCUITS & PALLADIUM DES. (29)   3896   7/31/1996  
3896   5/20/1997    29 Gaza   TM Gaza: POPEYES CHICKEN & BISCUITS & PALLADIUM
DES. (42)   4387   2/15/1997   4387   2/15/1997    42 Gaza   TM Gaza: POPEYES in
Arabic in Class 29   3895   7/31/1996   3895   5/20/1997    29 Gaza   TM Gaza:
POPEYES in Arabic in Class 42   4388   2/15/1997   4388  

2/15/1997

   42

 

Page 7 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Gaza   TM Gaza: POPEYES in Class 42   4386   2/15/1997   4386   1/3/1998    42
Georgia   TM Republic of Georgia: P LOUISIANA KITCHEN SEAL in Cl 29, 43  
63735/03   8/12/2011   M 2012 22917   8/3/2012    29, 43 Georgia   TM Republic
of Georgia: POPEYES in Class 29 and 43   63736/03   8/12/2011   M 2012 22918  
8/3/2012    29, 43 Germany   TM Germany: POPEYES & Palladium Design in Class 29
& 42   395 46 202.9   11/14/1995   395 46 202   6/14/1996    29, 42 Germany   TM
Germany: POPEYES in Class 29, 30, 32 and 42   P34 198/29 WZ   8/19/1986   2 099
579   2/8/1996    29, 30, 32, 42 Germany   TM Germany: POPEYES in Class 29, 32
and 42   W60422   6/19/1990   652.158   1/18/1993    29, 32, 42 Grenada   TM
Grenada: POPEYES (Stylized) in Class 43       68 of 2004   7/8/2004    43
Guatemala   TM GT: POPEYES CHICKEN & BISCUITS Commercial Name   4799-97  
6/12/1997   11570   6/12/1997    43 Guatemala   TM Guatemala: POPEYES CHICKEN &
BISCUITS and Doorway Design in Class 29     8/30/1994   95957   5/13/1999    029
Guatemala   TM Guatemala: POPEYES CHICKEN & BISCUITS and Doorway Design in Class
42   5921   8/30/1994   95956   5/13/1999    42 Guatemala   TM Guatemala:
POPEYES in Class 29   37905   2/2/1977   37905   10/18/1979    29 Guatemala   TM
Guatemala: POPEYES in Class 42   33079   1/24/1977   33079   9/8/1977    42
Guyana   TM Guyana: P LOUISIANA KITCHEN Seal in Class 16   23561A   2/11/2010  
     16 Guyana   TM Guyana: P LOUISIANA KITCHEN Seal in Class 29   23,560A  
2/11/2010        29 Guyana   TM Guyana: POPEYES & Palladium Design in Class 29  
16107A   7/31/1997   16107A   8/15/2006    29 Guyana   TM Guyana: POPEYES
(Stylized) in Class 29   14238A   10/15/1993   14238   2/26/1999    29 Guyana  
TM Guyana: POPEYES in Class 29   16109A   7/31/1997   16109A   11/25/2002    29
Haiti   TM Haiti: POPEYES in Class 29            29 Haiti   TM Haiti: POPEYES in
Class 43            43 Honduras   TM Honduras: POPEYES SAZON QUE TE CONQUISTA in
Class 29   36641/2013   10/10/2013        29 Honduras   TM Honduras: POPEYES
SAZON QUE TE CONQUISTA in Class 43   36642/2013   10/10/2013        43

 

Page 8 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Honduras   TM Honduras: LOVE THAT CHICKEN FROM POPEYES in Class 42   1965  
11/9/1989   1965   2/24/1995    42 Honduras   TM Honduras: P LOUISIANA KITCHEN
SEAL in Cl 29   20752/2009   7/13/2009   113.297   8/2/2010    29 Honduras   TM
Honduras: P LOUISIANA KITCHEN SEAL in Cl 43   20755/2009   7/13/2009   15.501  
3/8/2010    43 Honduras   TM Honduras: POPEYES Commercial Name.       1246  
2/14/2005    43 Honduras   TM Honduras: POPEYES & Palladium Design in Class 29  
8560/97   7/29/1997   98.597   10/18/2006    29 Honduras   TM Honduras: POPEYES
& Palladium Design in Class 43   12010/1997   10/14/1997   10.927   9/30/2005   
43 Honduras   TM Honduras: POPEYES FAMOUS FRIED CHICKEN & BISCUITS and Sign
Design       731   11/25/1988    35 Honduras   TM Honduras: POPEYES FAMOUS FRIED
CHICKEN & BISCUITS in Class 29   13070/99   9/29/1999   82924   10/31/2001    29
Honduras   TM Honduras: POPEYES FAMOUS FRIED CHICKEN & BISCUITS in Class 42  
1964   11/9/1989   1964   2/24/1995    42 Honduras   TM Honduras: POPEYES FAMOUS
FRIED CHICKEN in Class 29   13069/99   9/29/1999   82923   10/31/2001    29
Honduras   TM Honduras: POPEYES FAMOUS FRIED CHICKEN in Class 42   13068/99  
9/29/1999   5895   5/31/2000    42 Honduras   TM Honduras: POPEYES in Class 29  
    50.179   11/25/1988    29 Honduras   TM Honduras: POPEYES in Class 42  
8470/1997   7/25/1997   10.926   9/30/2005    42 Honduras   TM Honduras: Popeyes
Sign Design (no color) in Class 29   5337-89   11/9/1989   52.473   6/29/1990   
29 Hong Kong   TM Hong Kong: P LOUISIANA KITCHEN SEAL in Cl 29, 43   301915290  
5/13/2011   301915290   11/17/2011    29, 43 Hong Kong   TM Hong Kong: POPEYES
(Stylized) in Class 29   824 of 1977   7/26/1976   824 of 1977   6/13/1977    29
Hong Kong   TM Hong Kong: POPEYES in Class 29     6/20/1987   2474/89  
8/30/1989    29 Hong Kong   TM Hong Kong: POPEYES in Class 30   2999A/87  
6/20/1987   2475/89   6/20/1987    30 Hong Kong   TM Hong Kong: POPEYES in Class
31   2999B/87   6/20/1987   2476/89   6/20/1987    31

 

Page 9 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Hong Kong   TM Hong Kong: POPEYES in Class 32   2999C/87   6/20/1987   2477/89  
6/20/1987    32 Hungary   TM Hungary: POPEYES in Class 29 and 42   M93/4742  
10/8/1993   139918   8/15/1996    29, 42 Iceland   TM Iceland: POPEYES &
Palladium Design in Class 29 and 42   3702/1999   12/13/1999   173/2000  
2/3/2000    29, 43 Iceland   TM Iceland: POPEYES in Class 29 and 43   3701/1999
  12/13/1999   172/2000   2/3/2000    29, 43 India   TM India: P LOUISIANA
KITCHEN SEAL in Cl 29   2029313   9/27/2010        29 India   TM India: P
LOUISIANA KITCHEN SEAL in Cl 43   2029314   9/27/2010        43 India   TM
India: POPEYES in Class 29   661019   3/30/1995   661019   6/2/2005    29 India
  TM India: POPEYES in Class 42   1560504   5/21/2007        42 Indonesia   TM
Indonesia: LOVE THAT CHICKEN! in Class 43   J00.2006.022893   7/19/2006  
IDM000154898   2/19/2008    43 Indonesia   TM Indonesia: P LOUISIANA KITCHEN
SEAL in Cl 29   D00.2009.011034   4/2/2009   IDM000278180   10/27/2010    29
Indonesia   TM Indonesia: P LOUISIANA KITCHEN SEAL in Cl 43   J00.2009.011035  
4/2/2009   IDM000284855   12/16/2010    43 Indonesia   TM Indonesia: POPEYES
(Stylized) in Class 29   13268   7/27/1995   371329   10/17/1996    29 Indonesia
  TM Indonesia: POPEYES (Stylized) in Class 43   13269   7/27/1995   359655  
7/27/1995    43 Indonesia   TM Indonesia: POPEYES CHICKEN & BISCUITS & PALLADIUM
DES. (29)   13272   7/27/1995   423798   2/24/1999    29 Indonesia   TM
Indonesia: POPEYES CHICKEN & BISCUITS & PALLADIUM DES. (42)   13273   7/27/1995
  371339   10/17/1996    42 Indonesia   TM Indonesia: POPEYES GOLDEN MEAL
(Stylized) in Class 29   D00 2006 018795   6/14/2006   IDM000150438   12/18/2007
   29 Indonesia   TM Indonesia: POPEYES GOLDEN MEAL (Stylized) in Class 43   J00
2006 01898   6/14/2006   IDM000150439   12/18/2007    43 Indonesia   TM
Indonesia: POPEYES in Class 29   235110   2/9/1978   235110   2/9/1978    29
Indonesia   TM Indonesia: POPEYES in Class 42   13265   7/27/1995   373246  
11/7/1996    42 Israel   TM Israel: LOVE THAT CHICKEN! in Class 42   66573  
6/12/1987   66573   7/22/1992    42 Israel   TM Israel: ORIGINAL NEW ORLEANS
FLAVOR   66574   6/12/1987   66574   3/31/1992    42

 

Page 10 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Israel   TM Israel: POPEYES (Stylized) in Class 29   66568   6/12/1987   66568  
2/20/1992    29 Israel   TM Israel: POPEYES in Class 42   66564   6/12/1987  
66564   3/31/1992    42 Italy   TM Italy: POPEYES (Stylized) in Class 29 and 42
  23680   9/1/1988   539196   1/28/1991    29, 42 Jamaica   TM Jamaica: P
LOUISIANA KITCHEN SEAL in Cl 29 and 43   57,617   3/4/2011   57,617   3/2/2012
   29, 43 Jamaica   TM Jamaica: POPEYES (Stylized) in Class 29, 30 and 43  
43939   5/27/2003   43939   8/13/2004    29, 30, 43 Jamaica   TM Jamaica:
POPEYES CHICKEN & BISCUITS and Banner Design in Class 29   29/1242   10/19/1994
  28098   10/14/1994    29 Jamaica   TM Jamaica: POPEYES in Class 29   17890  
7/21/1976   17890   7/21/1976    29 Jamaica   TM Jamaica: POPEYES in Class 43  
43942   5/27/2003   43942   8/17/2004    43 Japan   TM Japan: P LOUISIANA
KITCHEN SEAL in Cl 29, 43   2013-80530   10/16/2013        29, 43 Japan   TM
Japan: POPEYES & Palladium Design in Class 29, 42   9-178663   11/19/1997  
4803573   9/17/2004    29, 42 Japan   TM Japan: POPEYES (in Katakana) in Class
29 and 42   10-65741   7/30/1998   4792828   8/6/2004    29, 42 Japan   TM
Japan: POPEYES in Class 29   04-214155   9/24/1992   3325050   6/20/1997    29
Japan   TM Japan: POPEYES in Class 31   52-70650   10/4/1977   2178254  
10/31/1989    31 Japan   TM Japan: POPEYES in Class 42   4-214158   9/24/1992  
3231056   11/29/1996    42 Japan   TM Japan: POPEYES in Classes 29, 30, 31
(Reclassified from Local 32.)   58-48646   5/27/1983   2699835   11/30/1994   
29, 30, 31 Jordan   TM Jordan: GOLDEN MEAL in Class 29     6/20/2006   86979  
6/4/2007    29 Jordan   TM Jordan: GOLDEN MEAL in Class 43     6/20/2006   86940
  6/4/2007    43 Jordan   TM Jordan: P LOUISIANA KITCHEN SEAL in Cl 29   26954  
6/23/2009   108017   5/2/2010    29 Jordan   TM Jordan: P LOUISIANA KITCHEN SEAL
in Cl 43   26953   6/23/2009   108018   5/2/2010    43 Jordan   TM Jordan:
POPEYES in Arabic in Class 29   39082   8/2/1995   39082   8/2/1995    29 Jordan
  TM Jordan: POPEYES in Arabic in Class 30   39724   8/2/1995   39724   8/2/1995
   30 Jordan   TM Jordan: POPEYES in Class 29   19310   9/3/1981   19310  
9/3/1981    29 Jordan   TM Jordan: POPEYES in Class 30  

19311

  9/3/1981   19311   9/3/1981    30

 

Page 11 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Jordan   TM Jordan: POPEYES in Class 32   19312   9/3/1981   19312   9/3/1981   
32 Jordan   TM Jordan: POPEYES in Class 43   27363   7/5/2012        43 Kuwait  
TM Kuwait: GOLDEN MEAL in Class 29   75503   3/4/2006   67152   5/25/2008    29
Kuwait   TM Kuwait: GOLDEN MEAL in Class 42   75504   3/4/2006   67153  
5/25/2008    42 Kuwait   TM Kuwait: P LOUISIANA KITCHEN SEAL in Cl 29   109627  
2/15/2010   87834   8/11/2010    29 Kuwait   TM Kuwait: P LOUISIANA KITCHEN SEAL
in Cl 43   109628   2/15/2010   87835   8/11/2010    43 Kuwait   TM Kuwait:
POPEYES (in English and Arabic) & Palladium Design in Cl 29   42082   1/3/1999  
40048   7/9/2002    29 Kuwait   TM Kuwait: POPEYES (In English and Arabic) &
Palladium Design in Cl 42   42083   1/3/1999   39441   7/9/2002    42 Kuwait  
TM Kuwait: POPEYES in Arabic in Class 29   42084   1/3/1999   40047   1/3/1999
   29 Kuwait   TM Kuwait: POPEYES in Arabic in Class 42   42085   1/3/1999  
39442   1/3/1999    42 Kuwait   TM Kuwait: POPEYES in Class 29   22,400  
1/3/1989   20,843   1/3/1989    29 Kuwait   TM Kuwait: POPEYES in Class 42  
37929   10/11/1997   56481   11/12/2005    42 Lebanon   TM Lebanon: POPEYES (in
English and Arabic) & Palladium Design in Cl 29 and 42   67001   9/26/1995  
67001   9/26/1995    29, 42 Lebanon   TM Lebanon: POPEYES in Classes 29 and 42  
67000   9/26/1995   67000   9/26/1995    29, 42 Libya Arab Jamahiriya   TM
Libya: POPEYES in Class 29   15948   10/22/2008        29 Libya Arab Jamahiriya
  TM Libya: POPEYES in Class 43   15949   10/22/2008        43 Macau   TM Macau:
POPEYES in Class 29   14595-M   3/13/1995   14595-M   3/4/1996    29 Macau   TM
Macau: POPEYES in Class 42   14596-M   3/13/1995   14596-M   3/4/1996    42
Macau   TM MO: POPEYES CHICKEN & BISCUITS and Banner Design in Class 29  
14597-M   3/14/1995   14597-M   3/4/1996    29 Macau   TM MO: POPEYES CHICKEN &
BISCUITS and Banner Design in Class 42   14598-M   3/14/1995   14598-M  
3/4/1996    42 Malaysia   TM Malaysia: GOLDEN MEAL in 29   07004827   3/21/2007
  07004827   8/4/2011    29 Malaysia   TM Malaysia: GOLDEN MEAL in 43   07004826
  3/21/2007   07004826   8/11/2011    43 Malaysia   TM Malaysia: P LOUISIANA
KITCHEN SEAL in Cl 29   09001386   2/3/2009        29

 

Page 12 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Malaysia   TM Malaysia: P LOUISIANA KITCHEN SEAL in Cl 43   09001387   2/3/2009
       43 Malaysia   TM Malaysia: POPEYES & Palladium Design   97/13764  
9/24/1997   97013764   1/7/2009    29 Malaysia   TM Malaysia: POPEYES in
Class 29   88/05833   11/2/1988   88/05833   11/2/1988    29 Malaysia   TM
Malaysia: POPEYES in Class 43   08003645   2/27/2008   08003645   11/17/2009   
43 Mexico   TM Mexico: POPEYES CHICKEN & BISCUITS and Banner Design in Color
(29)   850141   4/23/2007   1013872   11/27/2007   

29

Mexico   TM Mexico: POPEYES CHICKEN & BISCUITS and Banner Design in Color (43)  
850143   4/23/2007   990318   6/7/2007    43 Mexico   TM Mexico: POPEYES EL GRAN
SABOR in Class 29   43488   10/5/2007   44612   10/22/2007    29 Mexico   TM
Mexico: POPEYES EL GRAN SABOR in Class 43   43489   10/5/2007   44668  
10/24/2007    43 Mexico   TM Mexico: POPEYES EL MEJOR POLLO in Class 29   43490
  10/5/2007   44613   10/22/2007    29 Mexico   TM Mexico: POPEYES EL MEJOR
POLLO in Class 43   43491   10/5/2007   44669   10/24/2007    43 Mexico   TM
Mexico: POPEYES in Class 29   294590   5/9/1997   590945   10/27/1998    29
Mexico   TM Mexico: POPEYES in Class 43   100086   10/31/1990   396580  
6/19/1991    43 Mexico   TM Mexico: POPEYES TRADE DRESS   855719   5/21/2007  
995856   8/2/2007    43 Mexico   TM MX: COMBONOMICOS in Class 29   871629  
7/27/2007   1002204   9/14/2007    29 Mexico   TM MX: COMBONOMICOS in Class 43  
871628   7/27/2007   1002203   9/14/2008    43 Mexico   TM MX: YEYEBOLLO in
Class 29   871631   7/27/2007   1056568   8/27/2008    29 Mexico   TM MX:
YEYEBOLLO in Class 43   871630   7/27/2007   1002205   9/14/2008    43 Mexico  
TM MX: YEYENUGGETS in Class 29   871633   7/27/2007   1002207   9/l4/2008    29
Mexico   TM MX: YEYENUGGETS in Class 43   871632   7/27/2007   1002206  
9/14/2008    43 Morocco   TM Morocco: P LOUISIANA KITCHEN SEAL in Cl 29, 43  
134419   11/26/2010   134419   7/17/2011    29, 43 Morocco   TM Morocco: POPEYES
& Palladium Design in Class 29 and 42 (Casa Blanca)     8/13/1997   63779  
9/12/1997    29, 42

 

Page 13 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Morocco   TM Morocco: POPEYES & Palladium Design in Class 29 and 42 (Tangier
Zone)   12280   7/24/1997   12280   7/24/1997    29, 42 Morocco   TM Morocco:
POPEYES (In English and Arabic) & Palladium Design in Cl 29 and 42 (Casablanca)
    8/13/1997   63778   8/27/1997    29, 42 Morocco   TM Morocco: POPEYES (In
English and Arabic) & Palladium Design in Cl 29 and 42 (Tangier Zone)   12281  
7/24/1997   12281   7/24/1997    29, 42 Morocco   TM Morocco: POPEYES in Arabic
in Class 29 and 42 (Casa Blanca Zone)   None   8/28/1997   63777   9/12/1997   
29, 42 Morocco   TM Morocco: POPEYES in Arabic in Class 29 and 42 (Tangier Zone)
  12282   7/24/1997   12282   7/24/1997    29, 42 Morocco   TM Morocco: POPEYES
in Classes 29 and 42 (Tangier)   12286   7/24/1997   12286   7/24/1997    29, 42
Morocco   TM Morocco: POPEYES in Classes 29 and 42 Casablanca   63766  
8/29/1997   63776   9/12/1997    29, 42 Netherlands Antilles   TM Netherland
Antilles: POPEYES in Classes 16, 29 and 42   20534   1/9/1998   01347  
9/21/2001    16, 29, 42 New Zealand   TM New Zealand: POPEYES (Stylized) in
Class 29   165055   4/24/1986   165055   4/24/1986    29 New Zealand   TM New
Zealand: POPEYES in Class 29   116,155   6/30/1976   116,155   12/15/1977    29
New Zealand   TM New Zealand: POPEYES in Class 43   957590   4/20/2012   957590
  4/20/2012    43 Nicaragua   TM Nicaragua: POPEYES Commercial Name.   98-00141
  1/16/1998   39040   10/14/1998    43 Nicaragua   TM Nicaragua: POPEYES in
Class 29     1/16/1998   39087   10/20/1998    29 Nicaragua   TM Nicaragua:
POPEYES in Class 43     1/16/1998   39008   10/13/1998    42 Oman   TM Oman: P
LOUISIANA KITCHEN SEAL in Cl 29   65677   11/27/2010        29 Oman   TM Oman: P
LOUISIANA KITCHEN SEAL in Cl 43   65678   11/27/2010        43 Oman   TM Oman:
POPEYES in Class 29   9026   10/19/1993   9026   9/16/2001    29 Oman   TM Oman:
POPEYES in Class 42   9027   10/19/1993   9027   9/16/2001    42 Pakistan   TM
Pakistan: POPEYES & Palladium Design in Class 29   138836   11/27/1996   138836
  10/21/2002    29 Pakistan   TM Pakistan: POPEYES (in Urdu) in Class 29  
140264   3/11/1997   140264   8/21/2003    29

 

Page 14 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Pakistan   TM Pakistan: POPEYES in Class 29   138835   11/27/1996   138835  
11/26/2002    29 Pakistan   TM Pakistan: POPEYES in English & Urdu w/Palladium
Design (29)   140265   3/11/1997   140265   3/11/1997    29 Panama   TM Panama:
POPEYES SAZON QUE TE CONQUISTA in Class 29            29 Panama   TM Panama:
POPEYES SAZON QUE TE CONQUISTA in Class 43            43 Panama  

TM Panama: P LOUISIANA KITCHEN

SEAL in Cl 29

  182506   7/9/2009   182506   2/12/2010    29 Panama   TM Panama: P LOUISIANA
KITCHEN SEAL in Cl 43   182505   7/9/2009   182505   2/12/2010    43 Panama   TM
Panama: POPEYES Commercial Name.   93909   5/15/1998   93909   5/15/1998    43
Panama   TM Panama: POPEYES (Stylized) in Class 29   33399   5/6/1985   33399  
5/6/1985    29 Panama   TM Panama: POPEYES (Stylized) in Class 30   33497  
6/5/1984   33497   6/5/1984    30 Panama   TM Panama: POPEYES (Stylized) in
Class 31   33494   6/5/1984   33494   6/5/1984    31 Panama   TM Panama: POPEYES
(Stylized) in Class 42   33400   11/22/1984   33400   11/22/1984    42 Panama  
TM Panama: POPEYES in Class 29     12/24/1976   21825   10/20/1977    29 Panama
  TM Panama: POPEYES in Class 42   31307   6/17/1983   31307   6/17/1983    43
Papua New Guinea   TM Papua New Guinea: POPEYES in Class 29   A61136   5/28/1998
  A61136   5/28/1998    29 Papua New Guinea   TM Papua New Guinea: POPEYES in
Class 42   A61137   5/28/1998   A61137   5/28/2008    42 Peru   TM Peru: POPEYES
PALS in Class 43   543752-2013   8/19/2013        043 Peru   TM Peru: POPEYES
SAZON QUE TE CONQUISTA in Class 29   548126-2013   9/25/2013        29 Peru  

TM Peru: POPEYES SAZON QUE TE

CONQUISTA in Class 43

  5481237-2013   9/25/2013        43 Peru   TM Peru: P LOUISIANA KITCHEN SEAL in
Cl 29   445702   2/4/2011   175342   4/20/2011    29 Peru   TM Peru: P LOUISIANA
KITCHEN SEAL in Cl 43   445701   2/4/2011   66390   4/20/2011    43 Peru   TM
Peru: POPEYES in Class 42   49297   10/6/1997   17306   3/30/1999    42

 

Page 15 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Philippines   TM Philippines: P LOUISIANA KITCHEN SEAL in Cl 29, 43  
4-2011-010241   8/26/2011   4-2011-010241   4/12/2012    29, 43 Philippines   TM
Phillipines: POPEYES in Class 29   4-2012-000382   1/10/2012   4-2012-000382  
5/24/2012    29 Philippines   TM Phillipines: POPEYES in Class 43  
4-2013-001362   2/7/2013        43 Poland   TM PO: POPEYES CHICKEN & BISCUITS  
    142284   9/13/1999    29, 42 Poland   TM Poland: POPEYES & Palladium Design
in Class 29, 42   Z-202349   5/24/1999   139545   9/9/2002    29, 42 Poland   TM
Poland: POPEYES in Class 29 and 42   Z-125 391   9/30/1993   86 454   10/13/1995
   29, 42 Portugal   TM Portugal: POPEYES CHICKEN & BISCUITS & PALLADIUM DES.
(29 & 42)   312.246   8/25/1995   312.246   7/8/1996    29, 42 Puerto Rico   TM
Puerto Rico: POPEYES SAZON QUE TE CONQUISTA in Class 29            29 Puerto
Rico   TM Puerto Rico: POPEYES SAZON QUE TE CONQUISTA in Class 43            43
Puerto Rico   TM Puerto Rico: POPEYES and Sign Design in Class 29 (Loc Cl 46)  
20335   12/28/1976   20335   12/28/1976    29 Qatar   TM Qatar: GOLDEN MEAL  
38878   3/5/2006   38878   11/27/2007    29 Qatar   TM Qatar: GOLDEN MEAL in
Class 42   38879   3/5/2006   38879   11/28/2007    42 Qatar   TM Qatar: P
LOUISIANA KITCHEN SEAL in Cl 29   60913   2/7/2010   60913   2/7/2013    29
Qatar   TM Qatar: P LOUISIANA KITCHEN SEAL in Cl 43   60914   2/7/2010   60914  
2/7/2012    43 Qatar   TM Qatar: POPEYES (In English and Arabic) & Palladium
Design in Cl 42   14407   12/24/1995   14407   1/12/2004    42 Qatar   TM Qatar:
POPEYES in Arabic in Class 29   14404   12/24/1995   14404   9/8/2003    29
Qatar   TM Qatar: POPEYES in Arabic in Class 42   14405   12/24/1995   14405  
1/12/2004    42 Qatar   TM Qatar: POPEYES in Class 29   2644   3/8/1982   2644
(Cl 29)   3/8/1982    029 Qatar   TM Qatar: POPEYES in Class 42   2644  
3/8/1982   2644 (Cl 42)   3/8/1982    042 Russian Federation   TM RU: P
LOUISIANA KITCHEN SEAL in Cl 29, 43   2011732249   9/30/2011   492764  
7/29/2013    29, 43 Russian Federation   TM Russia: POPEYES in Class 29 and 42  
107809   12/23/1987   83577   12/23/1987    29, 42 Saint Lucia   TM Saint Lucia:
POPEYES (Stylized) in Class 29, 30 and 43   000298   8/6/2003   2003/000298  
4/5/2004    29, 30, 43

 

Page 16 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Saint Lucia   TM Saint Lucia: POPEYES in Class 29   202 of 1997   9/2/1997   202
of 1997   3/17/1998    29 Saint Lucia   TM Saint Lucia: POPEYES in Class 42  
203 of 1997   9/2/1997   203 of 1997   2/24/1998    42 Saint Vincent & the
Grenadines   TM Saint Vincent & the Grenadines: POPEYES (Stylized) in Class 29,
30   159/2005   8/24/2005   159 of 2005   1/22/2008    29, 30 Saint Vincent &
the Grenadines   TM Saint Vincent & the Grenadines: POPEYES (Stylized) in Class
43   325 of 2006   11/22/2006   325 of 2006   5/9/2008    43 Saint Vincent & the
Grenadines   TM Saint Vincent and the Grenadines: POPEYES in Class 29   326 of
2006   11/16/2006   326 of 2006   5/9/2008    29 Saint Vincent & the Grenadines
  TM Saint Vincent and the Grenadines: POPEYES in Class 30 and 43   160/2005  
8/24/2005   160 of 2005   1/22/2008    30, 43 Saudi Arabia   TM Saudi Arabia: P
LOUISIANA KITCHEN SEAL in Cl 29   146128   8/5/2009   146128   12/27/2010    29
Saudi Arabia   TM Saudi Arabia: P LOUISIANA KITCHEN SEAL in Cl 43   146129  
8/5/2009   1217/72   12/27/2010    43 Saudi Arabia   TM Saudi Arabia: POPEYES
CHICKEN & BISCUITS & PALLADIUM DES. (29)   32314   3/3/1996   397/85   3/16/1997
   29 Saudi Arabia   TM Saudi Arabia: POPEYES CHICKEN & BISCUITS & PALLADIUM
DES. (42)   32315   3/3/1996   398/78   3/16/1997    42 Saudi Arabia   TM Saudi
Arabia: POPEYES in Arabic in Class 29   32317   3/3/1996   398/80   3/16/1997   
29 Saudi Arabia   TM Saudi Arabia: POPEYES in Arabic in Class 42   32318  
3/3/1996   398/77   3/16/1997    42 Saudi Arabia   TM Saudi Arabia: POPEYES in
Class 29     3/24/1979   77/74   10/31/1980    29 Saudi Arabia   TM Saudi
Arabia: POPEYES in Class 42   32316   3/3/1996   398/79   3/16/1997    42
Singapore   TM Singapore: P LOUISIANA KITCHEN SEAL in Cl 29, 43   T0901795D  
2/20/2009   T0901795D   2/20/2009    29, 43 Singapore   TM Singapore: POPEYES
(Stylized) in Class 29   323/81   1/22/1981   T81/003231   1/22/1981    29
Singapore   TM Singapore: POPEYES Word Mark and Stylized Design in Class 43  
T02/12494A   8/16/2002   T02/12494A   8/16/2002    43 Slovakia   TM Slovakia:
POPEYES in Class 29 and 42   POZ1809-93   10/7/1993   178403   11/19/1997    29,
42

 

Page 17 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

South Africa   TM South Africa: P LOUISIANA KITCHEN SEAL in Cl 29   2010/07806  
4/14/2010   2010/07806   5/16/2013    29 South Africa   TM South Africa: P
LOUISIANA KITCHEN SEAL in Cl 43   2010/07807   4/14/2010   2010/07807  
5/16/2013    43 South Africa   TM South Africa: POPEYES & Palladium Design in
Class 29   09614056   10/2/1996   96/14056   2/21/2000    29 South Africa   TM
South Africa: POPEYES & Palladium Design in Class 35   0914057   10/2/1996  
96/14057   1/10/2000    35 South Africa   TM South Africa: POPEYES & Palladium
Design in Class 43   0914057   10/2/1996   0914057/1   1/10/2000    43 South
Africa   TM South Africa: POPEYES in Class 29   76/3299   6/29/1976   76/3299  
12/2/1977    29 South Africa   TM South Africa: POPEYES in Class 35   76/3300  
6/29/1976   3300   12/2/1977    35 South Africa   TM South Africa: POPEYES in
Class 42 (Re-classified to 43)   76/3300   6/29/1976   3300/1   12/2/1977    43
South Korea   TM Korea: POPEYES CHICKEN & BISCUITS English/Korean and Palladium
Design in Kor Cl 07 (29, 31)   48343/1994   12/2/1994   331354   1/15/1996   
29, 31 South Korea   TM Korea: POPEYES CHICKEN & BISCUITS English/Korean and
Palladium Design in Kor CM 12 (42)   7979/1994   10/4/1994   31881   6/12/1996
   43 South Korea   TM Korea: POPEYES English/Korean & Palladium Design in Kor
Cl. 2 (Cl 29)   48342/1994   12/2/1994   341288   6/17/1996    29 South Korea  
TM Korea: POPEYES English/Korean & Palladium Design in Kor Cl. 8 (Cl 29)  
48344/1994   12/2/1994   343212   7/19/1996    29 South Korea   TM Korea:
POPEYES in Class 43 (Loc Cl 112   87/1992   1/11/1992   22165   11/11/1993    43
South Korea   TM Korea: POPEYES w/Korean Characters in Cl. 29   11846/1982  
10/27/1982   94472   9/8/1983    29 South Korea   TM Korea: POPEYES w/Korean
Characters in Cl. 43 (Local Cl. 112)   790/1983   3/27/1983   4581   9/7/1984   
43 South Korea   TM Korea: POPEYESWING w/Korean Characters in Class 16 (Local Cl
25)   1164/1995   1/13/1995   401939   4/30/1998    16, 21 South Korea   TM
South Korea: POPEYES in Class 29   40-2013-0052915   8/6/2013        29 South
Korea   TM South Korea: WICKED CHICKEN & Design   40-2012-47555   7/25/2012  
40-0982862   7/17/2013    029

 

Page 18 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Spain   TM Spain: POPEYES (Stylized) in Class 42   1271041   8/26/1988   1271041
  4/2/1991    42 Suriname   TM Suriname: P LOUISIANA KITCHEN SEAL in Cl 29  
23223   6/1/2011        29 Suriname   TM Suriname: POPEYES & Palladium Design in
Class 29     4/29/1999   16227   4/29/1999    29 Suriname   TM Suriname: POPEYES
in Class 29   16226   4/29/1999   16226   4/29/1999    29 Taiwan   TM Taiwan: P
LOUISIANA KITCHEN SEAL in Cl 29, 43   102051455   9/13/2013        29, 43 Taiwan
  TM Taiwan: P POPEYES LOUISIANA KITCHEN SEAL in Cl 29, 43            29, 43
Taiwan   TM Taiwan: POPEYES in Classes 29 and 43   102051456   9/13/2013       
29, 43 Taiwan   TM Taiwan: POPEYES LOUISIANA KITCHEN & Design in Cl 29, 43      
     29, 43 Thailand   TM Thailand: GOLDEN MEAL (43)   660410   5/9/2007  
Bor38818   7/7/2008    43 Thailand   TM Thailand: P LOUISIANA KITCHEN SEAL in Cl
29   795560   2/4/2011   Kor353661   9/11/2012    29 Thailand   TM Thailand: P
LOUISIANA KITCHEN SEAL in Cl 43   795561   2/4/2011        43 Thailand   TM
Thailand: POPEYES (in Thai) in Class 42   267996   7/5/1994   3554   10/24/1995
   42 Thailand   TM Thailand: POPEYES (in Thai) in Class 29   267995   7/5/1994
  34313   9/18/1995    29 Thailand   TM Thailand: POPEYES (Stylized) in Class 29
  252169   9/20/1993   18161   9/25/1994    29 Thailand   TM Thailand: POPEYES
(Stylized) in Class 42   230246   7/2/1992   718   1/31/1994    42 Thailand   TM
Thailand: POPEYES CHICKEN & BISCUITS English/Thai & Palladium in Class 29  
267997   7/5/1994   37617   11/10/1995    29 Thailand   TM Thailand: POPEYES
CHICKEN & BISCUITS English/Thai & Palladium in Class 42   267998   7/5/1994  
SM3553   7/5/1994    42 Trinidad and Tobago   TM Trinidad & Tobago: POPEYES &
Palladium Design in Class 29 and 42   27599   10/14/1997   27599   5/3/1999   
29, 42 Trinidad and Tobago   TM Trinidad & Tobago: POPEYES in Class 29 (Local Cl
42)     7/28/1976   9614   7/19/1977    29

 

Page 19 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Trinidad and Tobago   TM Trinidad & Tobago: POPEYES in Class 42     10/9/1997  
27576   5/17/1999    42 Trinidad and Tobago   TM TT: P LOUISIANA KITCHEN SEAL in
Cl 29, 43   41015   5/22/2009   41015   7/6/2011    29, 43 Tunisia   TM Tunisa:
POPEYES CHICKEN & BISCUITS and Banner Design in Class 29 and 42   EE950360  
3/14/1995   EE95.0360   3/14/1995    29, 42 Tunisia   TM Tunisia: POPEYES in
Class 29 and 42   EE950361   3/14/1995   EE950361   3/14/1995    29, 42 Turkey  
TM Turkey: DIP’N CHICK’N in Class 29 and 30   2012/79323   9/18/2012        29,
30 Turkey   TM Turkey: PO’BOY in Classes 29 and 43   2008/24682   4/28/2008  
2008/24682   6/17/2009    29, 43 Turkey   TM Turkey: POPCHICKEN and Banner
Design in Class 30   2009/46894   9/2/2009   2009/46894   4/8/2011    30 Turkey
  TM Turkey: POPEYES PANINI GUSTO   2010/38081   6/9/2010   2010/38081  
5/15/2012    043 Turkey   TM Turkey: POPEYES TERBIYELI TAVUK   2013/16057  
2/20/2013        29, 43 Turkey   TM Turkey: POPEYES TERBIYELI TAVUK and Design  
2013/16064   2/20/2013        29, 43 Turkey  

TM Turkey: POPEYES TERBIYESIZ

TAVUK

  2013/16061   2/20/2013        29, 43 Turkey   TM Turkey: WICKED CHICKEN in
Classes 29 and 43   2010/32970   5/18/2010   2010/32970   9/7/2011    029, 043
Turkey   TM Turkey: BONAFIDE in Classes 29 and 43   2008/24681   4/28/2008  
2008/24681   6/17/2009    29, 43 Turkey   TM Turkey: CHICKADEE in Classes 29 and
43   2008/24683   4/28/2008   2008/24683   4/28/2008    29, 43 Turkey   TM
Turkey: LOVE THAT CHICKEN! (Stylized) in Class 43   2007/12746   3/14/2007  
2007/12746   3/14/2007    43 Turkey   TM Turkey: P LOUISIANA KITCHEN SEAL in Cl
29, 43   2009/04196   1/28/2009   2009/04196   12/16/2009    29, 43 Turkey   TM
Turkey: POPEYES GOLDEN MEAL (Stylized) in Cl 43   2008/43219   7/21/2008  
2008/43219   7/9/2009    43 Turkey   TM Turkey: POPEYES in Class 29, 30 and 32  
2010/73830   11/24/2010        29, 30, 32 Turkey   TM Turkey: POPEYES in Class
43   2007/08248   2/20/2007   2007 08248   2/20/2007    43

 

Page 20 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

Turkey   TM Turkey: POPEYES MAXI MEAL in Class 43   2008/56210   9/22/2008  
2008/56214   9/22/2008    43 Turkey   TM Turkey: POPEYES MAXI MENU in Class 43  
2008/56214   9/22/2008   2008/56210   9/22/2008    43 Turkey   TM Turkey:
POPROLL and Design in Cl 29   2009/07102   2/13/2009   2009/07102   12/23/2009
   029 Turkish Cyprus   TM Turkish Cyprus: GOLDEN MEAL in Class 29   7716  
12/12/2007   7716   12/29/2008    29 Turkish Cyprus   TM Turkish Cyprus: LOVE
THAT CHICKEN! in Class 29   7717   12/12/2007   7717   12/29/2008    29 Turkish
Cyprus   TM Turkish Cyprus: P LOUISIANA KITCHEN SEAL in Cl 29   9216   8/9/2011
  9216   8/9/2012    29 Turkish Cyprus   TM Turkish Cyprus: POPEYES in Class 29
  7718   12/12/2007   7718   12/29/2008    29 United Arab Emirates   TM UAE: P
LOUISIANA KITCHEN SEAL in Cl 29   129729   5/28/2009   104134   6/7/2010    29
United Arab Emirates   TM UAE: P LOUISIANA KITCHEN SEAL in Cl 43   129730  
5/28/2009   104133   6/7/2010    43 United Arab Emirates   TM United Arab
Emirates: GOLDEN MEAL   81905   6/17/2006   83770   9/2/2007    29 United Arab
Emirates   TM United Arab Emirates: GOLDEN MEAL in Class 43   81906   6/17/2006
  80298   3/15/2007    43 United Arab Emirates   TM United Arab Emirates:
POPEYES (In English and Arabic) & Palladium Design in Cl 29   014063   12/5/1995
  15685   8/15/1998    29 United Arab Emirates   TM United Arab Emirates:
POPEYES (In English and Arabic) & Palladium Design in Cl 42   014064   12/5/1995
  15689   8/13/1998    42 United Arab Emirates   TM United Arab Emirates:
POPEYES (Stylized) in Class 29   10470   5/1/1995   11898   9/3/1997    29
United Arab Emirates   TM United Arab Emirates: POPEYES (Stylized) in Class 42  
10471   5/1/1995   11913   9/6/1997    42 United Arab Emirates   TM United Arab
Emirates: POPEYES in Arabic in Class 29   14061   12/5/1995   15683   6/6/1998
   29 United Arab Emirates   TM United Arab Emirates: POPEYES in Arabic in Class
42   14062   12/5/1995   15684   6/6/1998    42 United Kingdom   TM United
Kingdom: POPEYES (Stylized) in Class 42   1376667   3/13/1989   1376667  
1/24/1992    42

 

Page 21 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

United Kingdom   TM United Kingdom: POPEYES in Class 29   1065063   6/29/1976  
1065063   6/29/1976    29 United States   TM US: AFC ENTERPRISES and Star Design
in Class 35   75/167,398   9/17/1996   2,215,069   12/29/1998    35 United
States   TM US: AFC ENTERPRISES in Class 35   75/160,522   8/27/1996   2,215,059
  12/29/1998    35 United States   TM US: AFC in Classes 35   74/339,479  
12/14/1992   2,010,357   10/22/1996    35 United States   TM US: BEIGNET STIX  
85/824,499   1/16/2013        30 United States   TM US: BONAFIDE   77/323,613  
11/7/2007   3,592,400   3/17/2009    29, 43 United States   TM US: BRING IT ALL
TO THE TABLE   86/073,118   9/24/2013        35, 41, 43 United States   TM US:
CAJUN CRAVERS in Class 29   78/092,368   11/8/2001   3,124,168   8/1/2006    29
United States   TM US: CAJUN OUR WAY in Classes 29 and 43   78/129,484  
5/17/2002   2,787,618   11/25/2003    29, 43 United States   TM US: CAJUN
SPARKLE in Class 30   73/535,680   5/3/1985   1,371,596   11/19/1985    30
United States   TM US: CATER THE FLAVOR   77/164,883   4/25/2007   3,506,014  
9/23/2008    43 United States   TM US: CHICKEN WAFFLE TENDERS in Class 29  
85/773,334   11/7/2012        029 United States   TM US: EDUCAJUN in Class 41  
78/975,224   5/17/2002   2,830,920   4/6/2004    41 United States   TM US: EYE
POPPIN FLAVOR in Class 43   78/794,343   1/19/2006   3,671,028   8/18/2009    43
United States   TM US: FLAVOR KREWE   77/203,010   6/11/2007   3,441,997  
6/3/2008    35 United States   TM US: FLAVORIETY   85/177,484   11/16/2010  
4,226,301   10/16/2012    32, 43 United States   TM US: FLAVORIETY and Design  
85/265,743   3/14/2011        032, 043 United States   TM US: FOOD WITH ATTITUDE
  85/304,933   4/26/2011   4,045,548   10/25/2011    043 United States   TM US:
FRANCHISOR OF CHOICE in Class 35   74/725,852   9/6/1995   2,091,908   8/26/1997
   35 United States   TM US: GARDEN DISTRICT SALADS and Design in Class 29  
78/366,184   2/11/2004   3,127,609   8/8/2006    29 United States   TM US:
GARDEN DISTRICT SALADS in Class 29   78/361,490   2/3/2004   3,142,938  
9/12/2006    29 United States   TM US: GET UP & GEAUX!   85/264,597   3/11/2011
  4,238,396   11/6/2012    029, 043 United States   TM US: GET UP & GEAUX! KIDS
MEAL Logo   85/265,741   3/14/2011   4,155,285   6/5/2012    029, 043 United
States   TM US: LOUISIANA LEAUX   85/266,120   3/14/2011   4,155,287   6/5/2012
   029, 043 United States   TM US: LOUISIANA LEAUX GET UP & GEAUX! and Design  
85/266,170   3/14/2011   4,155,288   6/5/2012    29, 43 United States   TM US:
LOUSIANA FAST   85/304,936   4/26/2011   4,045,549   10/25/2011    043 United
States   TM US: LOVE THAT CHICKEN FROM POPEYES in Class 42   73/162,712  
3/17/1978   1,257,959   11/15/1983    42

 

Page 22 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

United States   TM US: LOVE THAT CHICKEN! (Stylized) in Class 42   73/162,713  
3/17/1978   1,116,753   4/17/1979    42 United States   TM US: LOVE THAT SCHOOL
  77/093,580   1/29/2007   3,454,604   6/24/2008    36 United States   TM US: P
(Stylized) in Cl 29, 43   77/506,289   6/24/2008   3,681,088   9/8/2009    29,
43 United States   TM US: P LOUISIANA KITCHEN SEAL in Cl 29, 43   77/506,282  
6/24/2008   3,681,087   9/8/2009    29, 43 United States   TM US: P POPEYES
LOUISIANA KITCHEN SEAL in Cl 29, 43   77/506,307   6/24/2008   3,681,089  
9/8/2009    29, 43 United States   TM US: PO-BOYS TO GEAUX GEAUX   78/155,462  
8/19/2002   2,995,706   9/13/2005    43 United States   TM US: POPEYES
(Stylized) in Class 29, 30, 31 and 42   73/361,550   4/26/1982   1,267,567  
2/21/1984    29, 30, 31, 42 United States   TM US: POPEYES (Stylized) in Class
35   73/766,330   11/29/1988   1,551,239   8/8/1989    35 United States   TM US:
POPEYES BONAFIDE CHICKEN and Design   77/456,582   4/24/2008   3,546,452  
12/16/2008    29, 43 United States   TM US: POPEYES CAJUN CRAVERS in Class 29  
78/092,380   11/8/2001   3,068,867   3/14/2006    29 United States   TM US:
POPEYES CHICKADEES   78/737,712   10/21/2005   3,420,158   4/29/2008    29
United States   TM US: POPEYES CHICKEN & BISCUITS and Banner Design in Class 29
  74/551,044   7/19/1994   2,095,493   9/9/1997    29 United States   TM US:
POPEYES CHICKEN & BISCUITS and Banner Design in Class 42   74/551,046  
7/19/1994   2,000,593   9/17/1996    42 United States   TM US: POPEYES CHICKEN &
BISCUITS and Doorway Design in Class 42   74/551,045   7/19/1994   2,000,592  
9/17/1996    42 United States   TM US: POPEYES CHICKEN & BISCUITS EST. 1972 Sign
Design in Class 43   78/876,493   5/4/2006   3,272,168   7/31/2007    43 United
States   TM US: POPEYES FAMOUS FRIED CHICKEN & BISCUITS in Class 42   73/516,686
  1/8/1985   1,378,568   1/14/1986    42 United States   TM US: POPEYES FAMOUS
FRIED CHICKEN and Sign Design in Class 42   73/162,625   3/17/1978   1,257,958  
11/15/1983    42 United States   TM US: POPEYES FAMOUS FRIED CHICKEN in Class 29
  73/177,327   7/6/1978   1,257,702   11/15/1983    29 United States   TM US:
POPEYES FOOD WITH ATTITUDE in Class 42   75/408,209   12/19/1997   2,398,299  
10/24/2000    42 United States   TM US: POPEYES in Class 29   73/052,658  
5/19/1975   1,030,944   1/20/1976    29

 

Page 23 of 24



--------------------------------------------------------------------------------

Schedule 7.20 to Credit Agreement

Intellectual Property

 

Country

 

Trademark Desc.

 

App. No.

 

Filed

 

Reg. No.

 

Registered

  

Class(es)

United States   TM US: POPEYES in Class 29   73/162,707   3/17/1978   1,121,096
  6/26/1979    29 United States   TM US: POPEYES in Class 30   73/162,627  
3/17/1978   1,121,699   7/10/1979    30 United States   TM US: POPEYES in Class
35   73/766,279   11/29/1988   1,552,225   8/15/1989    35 United States   TM
US: POPEYES in Class 42   73/029,940   8/19/1974   1,021,254   9/23/1975    42
United States   TM US: POPEYES LOUISIANA KITCHEN & Design in Cl 29, 43  
77/506,242   6/24/2008   3,681,086   9/8/2009    29, 43 United States   TM US:
POPEYES LOUISIANA KITCHEN and Design in color in Class 43   85/407,037  
8/25/2011   4,232,451   10/30/2012    043 United States   TM US: SEAFOOD
CELEBRATION in Class 42   74/390,060   5/11/1993   1,823,416   2/22/1994    42
United States   TM US: SWEET HEAT   85/307,522   4/28/2011   4,170,198  
7/10/2012    029, 030, 043 United States   TM US: SWEET HEAT in Class 30  
73/787,015   3/16/1989   1,563,625   10/31/1989    30 United States   TM US:
TENDER BAR   85/970,893   6/26/2013        029, 043 United States   TM US: THE
NEW AGE OF OPPORTUNITY in Class 42   75/025,201   11/28/1995   2,017,585  
11/19/1996    42 United States   TM US: WE DO GOOD BA-YOU in Class 43  
78/127,833   5/10/2002   2,681,443   1/28/2003    43 Venezuela   TM Venezuela:
POPEYES Commercial Name.   4249   6/3/1977   14585-D   6/18/1979    43 Venezuela
  TM Venezuela: POPEYES in Class 29, 30 and 31   9023   12/15/1976   90956-F  
5/4/1979    29 Venezuela   TM Venezuela: POPEYES in Class 42   18958-98  
10/16/1998   S010718   9/10/1999    42 Viet Nam   TM Vietnam: P LOUISIANA
KITCHEN SEAL in Cl 29, 43   4-2009-23338   10/29/2009        29, 43 Viet Nam  
TM Vietnam: POPEYES CHICKEN & BISCUITS & PALLADIUM DES. (29, 42)   22112  
3/18/1995   18566   10/19/1995    29, 42 Viet Nam   TM Vietnam: POPEYES in Class
29 and42   N-4181/94   11/23/1994   17266   11/23/1994    29, 42 West Bank   TM
West Bank: POPEYES CHICKEN & BISCUITS & PALLADIUM DES. (29)   4399   7/27/1996  
4399   4/19/2000    29 West Bank   TM West Bank: POPEYES in Arabic in Class 29  
4398   7/27/1996   4398   4/19/2000    29 West Bank   TM West Bank: POPEYES in
Class 29   4400   7/27/1996   4400   4/20/2000    29 Yemen   TM Yemen: POPEYES
in Class 29   161444   8/20/2008   37005   11/24/2009    29 Yemen   TM Yemen:
POPEYES in Class 43   161445   8/20/2008   37006   11/24/2009    43

 

Page 24 of 24



--------------------------------------------------------------------------------

Registered Copyrights

 

Title

  

Registration
No.

  

Registration
Date

LK PLUS RE-IMAGING GUIDEBOOK    TX7558087    7/10/12 Love that chicken from
Popeyes    SR 40-456    10/5/82 Popeye’s Heritage design    VA1262769    5/18/04
Popeyes chicken & biscuits    VA1334525    4/26/05 Popeye’s heritage design. By
AFC Enterprises, Inc.    VA1327632    8/26/05 Artwork    VA1316839    4/26/05



--------------------------------------------------------------------------------

SCHEDULE 8.15

Borrower’s Fiscal Calendar through 2026

See attached schedule



--------------------------------------------------------------------------------

Schedule of Period Beginning Dates

 

    

YEAR

Pd

  

1994

  

1995

  

1996

  

1997

  

1998

  

1999

  

2000

  

2001

  

2002

  

2003

  

2004

1       12/26/94    1/1/96    12/30/96    12/29/97    12/28/98    12/27/99   
1/1/01    12/31/01    12/30/02    12/29/03 2       1/23/95    1/29/96    1/27/97
   1/26/98    1/25/99    1/24/00    1/29/01    1/28/02    1/27/03    1/26/04 3
      2/20/95    2/26/96    2/24/97    2/23/98    2/22/99    2/21/00    2/26/01
   2/25/02    2/24/03    2/23/04 4       3/20/95    3/25/96    3/24/97   
3/23/98    3/22/99    3/20/00    3/26/01    3/25/02    3/24/03    3/22/04 5   
   4/17/95    4/22/96    4/21/97    4/20/98    4/19/99    4/17/00    4/23/01   
4/22/02    4/21/03    4/19/04 6       5/15/95    5/20/96    5/19/97    5/18/98
   5/17/99    5/15/00    5/21/01    5/20/02    5/19/03    5/17/04 7    6/13/94
   6/12/95    6/17/96    6/16/97    6/15/98    6/14/99    6/12/00    6/18/01   
6/17/02    6/16/03    6/14/04 8    7/11/94    7/10/95    7/15/96    7/14/97   
7/13/98    7/12/99    7/10/00    7/16/01    7/15/02    7/14/03    7/12/04 9   
8/8/94    8/7/95    8/12/96    8/11/97    8/10/98    8/9/99    8/7/00    8/13/01
   8/12/02    8/11/03    8/9/04 10    9/5/94    9/4/95    9/9/96    9/8/97   
9/7/98    9/6/99    9/4/00    9/10/01    9/9/02    9/8/03    9/6/04 11   
10/3/94    10/2/95    10/7/96    10/6/97    10/5/98    10/4/99    10/2/00   
10/8/01    10/7/02    10/6/03    10/4/04 12    10/31/94    10/30/95    11/4/96
   11/3/97    11/2/98    11/1/99    10/30/00    11/5/01    11/4/02    11/3/03   
11/1/04 13    11/28/94    11/27/95    12/2/96    12/1/97    11/30/98    11/29/99
   11/27/00    12/3/01    12/2/02    12/1/03    11/29/04     

YEAR

Pd

  

2005

  

2006

  

2007

  

2008

  

2009

  

2010

  

2011

  

2012

  

2013

  

2014

  

2015

1    12/27/04    12/26/05    1/1/07    12/31/07    12/29/08    12/28/09   
12/27/10    12/26/11    12/31/12    12/30/13    12/29/14 2    1/24/03    1/23/06
   1/29/07    1/28/08    1/26/09    1/25/10    1/24/11    1/23/12    1/28/13   
1/27/14    1/26/15 3    2/21/05    2/20/06    2/26/07    2/25/08    2/23/09   
2/22/10    2/21/11    2/20/12    2/25/13    2/24/14    2/23/15 4    3/21/05   
3/20/06    3/26/07    3/24/08    3/23/09    3/22/10    3/21/11    3/19/12   
3/25/13    3/24/14    3/23/15 5    4/18/05    4/17/06    4/23/07    4/21/08   
4/20/09    4/19/10    4/18/11    4/16/12    4/22/13    4/21/14    4/20/15 6   
5/16/05    5/15/06    5/21/07    5/19/08    5/18/09    5/17/10    5/16/11   
5/14/12    5/20/13    5/19/14    5/18/15 7    6/13/05    6/12/06    6/18/07   
6/16/08    6/15/09    6/14/10    6/13/11    6/11/12    6/17/13    6/16/14   
6/15/15 8    7/11/05    7/10/06    7/16/07    7/14/08    7/13/09    7/12/10   
7/11/11    7/9/12    7/15/13    7/14/14    7/13/15 9    8/8/05    8/7/06   
8/13/07    8/11/08    8/10/09    8/9/10    8/8/11    8/6/12    8/12/13   
8/11/14    8/10/15 10    9/5/05    9/4/06    9/10/07    9/8/08    9/7/09   
9/6/10    9/5/11    9/3/12    9/9/13    9/8/14    9/7/15 11    10/3/05   
10/2/06    10/8/07    10/6/08    10/5/09    10/4/10    10/3/11    10/1/12   
10/7/13    10/6/14    10/5/15 12    10/31/05    10/30/06    11/5/07    11/3/08
   11/2/09    11/1/10    10/31/11    10/29/12    11/4/13    11/3/14    11/2/15
13    11/28/05    11/27/06    12/3/07    12/1/08    11/30/09    11/29/10   
11/28/11    11/26/12    12/2/13    12/1/14    11/30/15     

YEAR

Pd

  

2016

  

2017

  

2018

  

2019

  

2020

  

2021

  

2022

  

2023

  

2024

  

2025

  

2026

1    12/28/15    12/26/16    1/1/18    12/31/18    12/30/19    12/28/20   
12/27/21    12/26/22    1/1/24    12/30/24    12/29/25 2    1/25/16    1/23/17
   1/29/18    1/28/19    1/27/20    1/25/21    1/24/22    1/23/23    1/29/24   
1/27/25    1/26/26 3    2/22/16    2/20/17    2/26/18    2/25/19    2/24/20   
2/22/21    2/21/22    2/20/23    2/26/24    2/24/25    2/23/26 4    3/21/16   
3/20/17    3/26/18    3/25/19    3/23/20    3/22/21    3/21/22    3/20/23   
3/25/24    3/24/25    3/23/26 5    4/18/16    4/17/17    4/23/18    4/22/19   
4/20/20    4/19/21    4/18/22    4/17/23    4/22/24    4/21/25    4/20/26 6   
5/16/16    5/15/17    5/21/18    5/20/19    5/18/20    5/17/21    5/16/22   
5/15/23    5/20/24    5/19/25    5/18/26 7    6/13/16    6/12/17    6/18/18   
6/17/19    6/15/20    6/14/21    6/13/22    6/12/23    6/17/24    6/16/25   
6/15/26 8    7/11/16    7/10/17    7/16/18    7/15/19    7/13/20    7/12/21   
7/11/22    7/10/23    7/15/24    7/14/25    7/13/26 9    8/8/16    8/7/17   
8/13/18    8/12/19    8/10/20    8/9/21    8/8/22    8/7/23    8/12/24   
8/11/25    8/10/26 10    9/5/16    9/4/17    9/10/18    9/9/19    9/7/20   
9/6/21    9/5/22    9/4/23    9/9/24    9/8/25    9/7/26 11    10/3/16   
10/2/17    10/8/18    10/7/19    10/5/20    10/4/21    10/3/22    10/2/23   
10/7/24    10/6/25    10/5/26 12    10/31/16    10/30/17    11/5/18    11/4/19
   11/2/20    11/1/21    10/31/22    10/30/23    11/4/24    11/3/25    11/2/26
13    11/28/16    11/27/17    12/3/18    12/2/19    11/30/20    11/29/21   
11/28/22    11/27/23    12/2/24    12/1/25    11/30/26

NOTE: Bold outlined dates in the period 13 row represent the beginning of a 5
week period.



--------------------------------------------------------------------------------

Schedule 9.1 (b)

Existing Indebtedness

Letters of Credit

 

Alias

  

Pricing Option

  

Status

  

Facility/Borrower

   Current
Amount      Effective
Date      Actual
Expiry  

D-226055

   Standby Letter of Credit    Active    JP Morgan Chase Bank/ AFC ENTERPRISES,
INC      353,093.00         23-Dec-10         13-Oct-14   

S-206415

   Standby Letter of Credit    Active    JP Morgan Chase Bank/ AFC ENTERPRISES,
INC      80,000.00         23-Dec-10         1-Oct-14   

Citris Acquisition Loans

 

Lender

   Restaurant
Number      Monthly Payment      Maturity Date    Interest Rate  

GE Capital

     4581       $ 19,223.38       1/1/2020      9.78 % 

GE Capital

     4690       $ 16,895.38       1/1/2020      9.78 % 

Capital Leases

 

Restaurant Number

   Balance @ P11 2013  

3535

   $ 120,691.72   

10525

   $ 259,578.04   

10660

   $ 602,378.83   

10696

   $ 317,679.15   

11335

   $ 708,432.16   

11336

   $ 261,908.09   



--------------------------------------------------------------------------------

Schedule 9.1 (q)

Existing Letters of Credit

 

Alias

  

Pricing Option

   Status   

Facility/Borrower

   Current
Amount      Effective
Date      Actual
Expiry  

D-226055

   Standby Letter of Credit    Active    JP Morgan Chase Bank/ AFC ENTERPRISES,
INC      353,093.00         23-Dec-10         13-Oct-14   

S-206415

   Standby Letter of Credit    Active    JP Morgan Chase Bank/ AFC ENTERPRISES,
INC      80,000.00         23-Dec-10         1-Oct-14   



--------------------------------------------------------------------------------

EXISTING LIENS 9.2

None